Exhibit 10.9

 

EXECUTION VERSION

 

$50,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 14, 2009

 

Among

 

GLADSTONE BUSINESS INVESTMENT, LLC

 

as the Borrower

 

GLADSTONE MANAGEMENT CORPORATION

 

as the Servicer

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Committed Lenders

 

THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO

 

as CP Lenders

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Managing Agents

 

and

 

BRANCH BANKING AND TRUST COMPANY

 

as the Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

Section 1.1

Certain Defined Terms

1

Section 1.2

Other Terms

34

Section 1.3

Computation of Time Periods

34

Section 1.4

Interpretation

34

 

 

 

ARTICLE II ADVANCES

35

Section 2.1

Advances

35

Section 2.2

Procedures for Advances

36

Section 2.3

Optional Changes in Facility Amount; Prepayments

38

Section 2.4

Principal Repayments

39

Section 2.5

The Notes

40

Section 2.6

Interest Payments

40

Section 2.7

Fees

41

Section 2.8

Settlement Procedures

41

Section 2.9

Collections and Allocations

45

Section 2.10

Payments, Computations, Etc.

45

Section 2.11

Breakage Costs

46

Section 2.12

Increased Costs; Capital Adequacy; Illegality

46

Section 2.13

Taxes

47

Section 2.14

Revolver Loan Funding

49

Section 2.15

Pending Account

50

 

 

 

ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES

51

Section 3.1

Conditions to Effectiveness and Advances

51

Section 3.2

Additional Conditions Precedent to All Advances

52

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

53

Section 4.1

Representations and Warranties of the Borrower

53

Section 4.2

Joint Representations and Warranties Regarding Ordinary Course of Business

57

 

 

 

ARTICLE V GENERAL COVENANTS OF THE BORROWER

57

Section 5.1

Covenants of the Borrower

57

Section 5.2

Hedging Agreement

62

 

 

 

ARTICLE VI SECURITY INTEREST

62

Section 6.1

Security Interest

62

Section 6.2

Remedies

63

Section 6.3

Release of Liens

63

Section 6.4

Assignment of the Purchase Agreement

65

 

 

 

ARTICLE VII ADMINISTRATION AND SERVICING OF LOANS

65

Section 7.1

Appointment of the Servicer

65

 

i

--------------------------------------------------------------------------------


 

Section 7.2

Duties and Responsibilities of the Servicer

65

Section 7.3

Authorization of the Servicer

67

Section 7.4

Collection of Payments

68

Section 7.5

Servicer Advances

69

Section 7.6

Realization Upon Defaulted Loans or Charged-Off Loans

69

Section 7.7

Optional Repurchase of Transferred Loans

70

Section 7.8

Representations and Warranties of the Servicer

71

Section 7.9

Covenants of the Servicer

72

Section 7.10

Payment of Certain Expenses by Servicer

74

Section 7.11

Reports

74

Section 7.12

Annual Statement as to Compliance

75

Section 7.13

Limitation on Liability of the Servicer and Others

75

Section 7.14

The Servicer Not to Resign

76

Section 7.15

Access to Certain Documentation and Information Regarding the Loans

76

Section 7.16

Merger or Consolidation of the Servicer

76

Section 7.17

Identification of Records

77

Section 7.18

Servicer Termination Events

77

Section 7.19

Appointment of Successor Servicer

80

Section 7.20

Market Servicing Fee

81

 

 

 

ARTICLE VIII EARLY TERMINATION EVENTS

81

Section 8.1

Early Termination Events

81

 

 

 

ARTICLE IX INDEMNIFICATION

83

Section 9.1

Indemnities by the Borrower

83

Section 9.2

Indemnities by the Servicer

85

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

86

Section 10.1

Authorization and Action

86

Section 10.2

Delegation of Duties

87

Section 10.3

Exculpatory Provisions

88

Section 10.4

Reliance

88

Section 10.5

Non-Reliance on Administrative Agent, Managing Agents and Other Lenders

89

Section 10.6

Reimbursement and Indemnification

90

Section 10.7

Administrative Agent and Managing Agents in their Individual Capacities

90

Section 10.8

Successor Administrative Agent or Managing Agent

90

 

 

 

ARTICLE XI ASSIGNMENTS; PARTICIPATIONS

91

Section 11.1

Assignments and Participations

91

 

 

 

ARTICLE XII MISCELLANEOUS

94

Section 12.1

Amendments and Waivers

94

Section 12.2

Notices, Etc.

95

Section 12.3

No Waiver, Rights and Remedies

96

 

ii

--------------------------------------------------------------------------------


 

Section 12.4

Binding Effect

96

Section 12.5

Term of this Agreement

96

Section 12.6

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE

97

Section 12.7

WAIVER OF JURY TRIAL

98

Section 12.8

Costs, Expenses and Taxes

98

Section 12.9

No Proceedings

99

Section 12.10

Recourse Against Certain Parties

99

Section 12.11

Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact

100

Section 12.12

Confidentiality

101

Section 12.13

Execution in Counterparts; Severability; Integration

102

Section 12.14

Amendment and Restatement

102

 

EXHIBITS

 

 

 

EXHIBIT A

 

Form of Borrower Notice

EXHIBIT B

 

Form of Note

EXHIBIT C

 

Form of Assignment and Acceptance

EXHIBIT D

 

Form of Joinder Agreement

EXHIBIT E

 

Form of Monthly Report

EXHIBIT F

 

Form of Servicer’s Certificate

EXHIBIT G

 

Reserved

EXHIBIT H

 

Form of Primary Document Trust Receipt

EXHIBIT I

 

Form of Assignment of Mortgage

EXHIBIT J

 

Reserved

EXHIBIT K

 

Reserved

EXHIBIT L

 

Form of Deposit Account Control Agreement

EXHIBIT M

 

Credit Report and Transaction Summary

EXHIBIT N

 

Moody’s Industry Classifications

 

 

 

SCHEDULES

 

 

 

SCHEDULE I

 

Loan List

SCHEDULE II

 

Diversity Score Calculation

 

iii

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of April 14, 2009,
among:

 

(1)           GLADSTONE BUSINESS INVESTMENT, LLC, a Delaware limited liability
company, as borrower (the “Borrower”);

 

(2)           GLADSTONE MANAGEMENT CORPORATION, a Delaware corporation, as
servicer (the “Servicer”);

 

(3)           Each financial institution from time to time party hereto as a
“Committed Lender” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Committed Lenders”);

 

(4)           Each commercial paper issuer from time to time party hereto as a
“CP Lender” (whether on the signature pages hereto or in a Joinder Agreement)
and their respective successors and assigns (collectively, the “CP Lenders”);

 

(5)           Each financial institution from time to time party hereto as a
“Managing Agent” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Managing Agents”); and

 

(6)           BRANCH BANKING AND TRUST COMPANY, as “Administrative Agent” and
its respective successors and assigns (the “Administrative Agent”).

 

IT IS AGREED as follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.1            CERTAIN DEFINED TERMS.


 


(A)           CERTAIN CAPITALIZED TERMS USED THROUGHOUT THIS AGREEMENT ARE
DEFINED ABOVE OR IN THIS SECTION 1.1.


 


(B)           AS USED IN THIS AGREEMENT AND ITS EXHIBITS, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED).


 

“Additional Amount” is defined in Section 2.13.

 

“Adjusted Eurodollar Rate” means for any Settlement Period, or, with respect to
a Lender Group for which a Non-Conduit Lender acts as Managing Agent only, each
portion thereof, resetting on each Non-Conduit Lender Interest Reset Date,
(a) with respect to a Lender Group for which a Non-Conduit Lender acts as
Managing Agent, an interest rate per annum equal to the quotient, expressed as a
percentage and rounded upwards (if necessary), to the nearest 1/100 of 1%,
(i) the numerator of which is equal to the Non-Conduit Lender LIBO Rate for such
portion of such Settlement Period and

 

--------------------------------------------------------------------------------


 

(ii) the denominator of which is equal to 100% minus the Eurodollar Reserve
Percentage for such Settlement Period, in each case, as determined by such
Non-Conduit Lender and reported to the Borrower, the Servicer and the
Administrative Agent and (b) for each other Lender Group, an interest rate per
annum equal to the quotient, expressed as a percentage and rounded upwards (if
necessary), to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBO Rate for such Settlement Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Settlement
Period.

 

“1940 Act” is defined in Section 4.1(x).

 

“Administrative Agent” is defined in the preamble hereto.

 

“Advance” is defined in Section 2.1.

 

“Advances Outstanding” means on any day, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day.

 

“Adverse Claim” means a lien, security interest, pledge, charge, encumbrance or
other right or claim of any Person.

 

“Affected Committed Lender” is defined in Section 11.1(c).

 

“Affected Party” is defined in Section 2.12(a).

 

“Affiliate” with respect to a Person, means any other Person controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing.

 

“Agent’s Account” means Account number 0005101447423 at Branch Banking and Trust
Company.

 

“Aggregate Outstanding Loan Balance” means on any day, the sum of the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral on such date.

 

“Aggregate Purchased Loan Balance” means on any day, (a) the sum of (i) the
Purchased Loan Balances of all Eligible Loans included as part of the Collateral
on such date and (ii) the amount of cash and cash equivalents held in the
Collection Account and the Pending Account less the sum of the aggregate accrued
but unpaid Servicing Fee, Revolving Loan Funding Fee, Interest and Commitment
Fee minus (b) the Excess Concentration Amount as of such date.

 

2

--------------------------------------------------------------------------------


 

“Agreement” or “Credit Agreement” means this Second Amended and Restated Credit
Agreement, dated as of April 14, 2009, as hereafter amended, modified,
supplemented or restated from time to time.

 

“Alternative Rate” means an interest rate per annum equal to the Adjusted
Eurodollar Rate; provided, however, that the Alternative Rate shall be the Base
Rate if a Eurodollar Disruption Event occurs; and, provided, further, that the
Alternative Rate for the first two (2) Business Days following any Advance made
by a Committed Lender shall be the Base Rate unless such Committed Lender has
received at least two (2) Business Days’ prior notice of such Advance; and
provided, further, that in no event shall the Alternative Rate be less than 2.0%
per annum.

 

“Amortization Period” means the period beginning on the Termination Date and
ending on the Maturity Date.

 

“Applicable Law” means, for any Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z, Regulation W, Regulation U and Regulation B of the Federal
Reserve Board), and applicable judgments, decrees, injunctions, writs, orders,
or line action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” is defined in Section 11.1(b).

 

“Assignment of Mortgage” means as to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage, deed of
trust, security deed or similar security instrument and all other documents
related to such Loan and to the Borrower and to grant a perfected lien thereon
by the Borrower in favor of the Administrative Agent on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.

 

“Availability” On any day, the lesser of (i) the amount by which the Borrowing
Base exceeds the sum of (A) Advances Outstanding and (B) an amount equal to 50%
of the aggregate outstanding unfunded commitments under the Revolver Loans on
such day and (ii) the amount by which the Facility Amount exceeds the sum of
(A) Advances Outstanding and (B) the aggregate outstanding unfunded commitments
under the Revolver Loans on such day; provided, however, that following the
Termination Date, the Availability shall be zero.

 

“Available Collections” is defined in Section 2.8(a).

 

3

--------------------------------------------------------------------------------


 

“Backup Servicer” means The Bank of New York Mellon, in its capacity as Backup
Servicer under the Backup Servicing Agreement, together with its successors and
assigns.

 

“Backup Servicer Expenses” means the out-of-pocket expenses to be paid to the
Backup Servicer under the Backup Servicing Agreement.

 

“Backup Servicer Fee” means the fee to be paid to the Backup Servicer as set
forth in the Backup Servicing Agreement.

 

“Backup Servicing Agreement” means the Backup Servicing Agreement, dated as of
the Closing Date among the Borrower, the Servicer, the Administrative Agent and
the Backup Servicer, as amended by that certain Amendment No. 1 to Backup
Servicing Agreement dated as of even date herewith, as the same may from time to
time be further amended, supplemented, waived or modified.

 

“Bankruptcy Code” means The United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.

 

“Base Rate” means on any date, a fluctuating rate of interest per annum equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.

 

“BB&T” means Branch Banking and Trust Company in its individual capacity or in
its capacity as a Committed Lender, as applicable, and its successors or
assigns.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Borrower or any ERISA Affiliate of the Borrower
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.

 

“Borrower” means Gladstone Business Investment, LLC, a Delaware limited
liability company, or any permitted successor thereto.

 

“Borrowing Base” means on any date of determination, the lesser of (a) (i) the
Aggregate Purchased Loan Balance minus (ii) the Required Equity Investment or
(b) an amount equal to 50% of the Aggregate Purchased Loan Balance.

 

“Borrowing Base Test” means as of any date, a determination that the Borrowing
Base shall be equal to or greater than the Advances Outstanding.

 

“Borrower Notice” means a written notice, in the form of Exhibit A, to be used
for each borrowing, repayment of each Advance or termination or reduction of the
Facility Amount or Prepayments of Advances.

 

“Breakage Costs” is defined in Section 2.11.

 

“Business Day” means any day of the year other than a Saturday or a Sunday on
which (a) (i) banks are not required or authorized to be closed in New York, New
York,

 

4

--------------------------------------------------------------------------------


 

and North Carolina or (ii) which is not a day on which the Bond Market
Association recommends a closed day for the U.S. Bond Market, and (b) if the
term “Business Day” is used in connection with the Adjusted Eurodollar Rate or
the Non-Conduit Lender Interest Reset Date, means the foregoing only if such day
is also a day of year on which dealings in United States dollar deposits are
carried on in the London interbank market.

 

“Change-in-Control” means with respect to any entity, the date on which (i) any
Person or “group” acquires any “beneficial ownership” (as such terms are defined
under Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of
1934, as amended), either directly or indirectly, of membership interests or
other equity interests or any interest convertible into any such interest in
such entity having more than 50% of the voting power for the election of
managers of such entity, if any, under ordinary circumstances, or (ii) (with
regard to the Borrower, except in connection with any Securitization) an entity
sells, transfers, conveys, assigns or otherwise disposes of all or substantially
all of the assets of such entity.

 

“Charged-Off Loan” means any Loan (i) that is 120 days past due with respect to
any interest or principal payment, (ii) for which an Insolvency Event has
occurred with respect to the related Obligor or (iii) that is or should be
written off as uncollectible by the Servicer in accordance with the Credit and
Collection Policy.

 

“Charged-Off Ratio” means with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Loans that became Charged-Off Loans during such
Settlement Period and (ii) the denominator of which is equal to the sum of
(A) the Aggregate Outstanding Loan Balance as of the first day of such
Settlement Period and (B) the Aggregate Outstanding Loan Balance as of the last
day of such Settlement Period divided by 2.

 

“Closing Date” means October 19, 2006.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in, to and under any
and all of the following:

 

(i)            the Transferred Loans, and all monies due or to become due in
payment of such Loans on and after the related Purchase Date;

 

(ii)           any Related Property securing the Transferred Loans including all
Proceeds from any sale or other disposition of such Related Property;

 

(iii)          the Loan Documents relating to the Transferred Loans;

 

(iv)          all Supplemental Interests related to any Transferred Loans;

 

5

--------------------------------------------------------------------------------


 

(v)           the Collection Account, all funds held in such account, and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds;

 

(vi)          all Collections and all other payments made or to be made in the
future with respect to the Transferred Loans, including such payments under any
guarantee or similar credit enhancement with respect to such Loans;

 

(vii)         all Hedge Collateral;

 

(viii)        the Pending Account, the Operating Account and all deposit or
banking accounts of the Borrower with the Administrative Agent, and all funds
held in such accounts, and all certificates and instruments, if any, from time
to time representing or evidencing such accounts or such funds; and

 

(viii)        all income and Proceeds of the foregoing.

 

“Collateral Custodian” means The Bank of New York Mellon Trust Company, N.A., in
its capacity as Collateral Custodian under the Custody Agreement, together with
its successors and assigns.

 

“Collateral Custodian Expenses” means the out-of-pocket expenses to be paid to
the Collateral Custodian under the Custody Agreement.

 

“Collateral Custodian Fee” means the fee to be paid to the Collateral Custodian
as set forth in the Custody Agreement.

 

“Collateral Quality Test” means as of any date, (i) the weighted average life of
the Transferred Loans shall not be greater than 66 months, (ii) the weighted
average excess spread in respect of Transferred Loans shall not be less than 5%
(for the purpose of this definition, the excess spread on (A) Transferred Loans
which accrue interest at a floating rate shall be the amount by which the
interest rate on such Transferred Loans exceeds the LIBO Rate and
(B) Transferred Loans which accrue interest at a fixed rate shall be amount by
which the interest rate on such Transferred Loans exceeds the cap rate under the
related Hedge Transactions), (iii) the weighted average Risk Rating of the
portfolio shall not be less than B-/B3/4 by S&P, Moody’s or the Servicer’s risk
rating model, respectively, (iv) the Diversity Score for the Transferred Loans
is equal to or greater than 9 as of such date and (v) there shall be no fewer
than twelve (12) Obligors on the Transferred Loans included in the Collateral.

 

“Collection Account” is defined in Section 7.4(e).

 

“Collection Date” means the date following the Termination Date on which all
Advances Outstanding have been reduced to zero, the Lenders have received all
accrued Interest, fees, and all other amounts owing to them under this Agreement
and the Hedging Agreement, the Hedge Counterparties have received all amounts
due and owing hereunder and under the Hedge Transactions, and each of the Backup
Servicer, the

 

6

--------------------------------------------------------------------------------


 

Collateral Custodian, the Administrative Agent and the Managing Agents have each
received all amounts due to them in connection with the Transaction Documents.

 

“Collections” means (a) all cash collections or other cash proceeds of a
Transferred Loan received by or on behalf of the Borrower by the Servicer or
Originator from or on behalf of any Obligor in payment of any amounts owed in
respect of such Transferred Loan, including, without limitation, Interest
Collections, Principal Collections, Deemed Collections, all Proceeds received
from any Supplemental Interests, Insurance Proceeds, and all Recoveries, (b) all
amounts received by the Buyer in connection with the repurchase of an Ineligible
Loan pursuant to Section 6.1 of the Purchase Agreement, (c) all amounts received
by the Administrative Agent in connection with the purchase of a Transferred
Loan pursuant to Section 7.7, (d) all payments received pursuant to any Hedging
Agreement or Hedge Transaction, and (e) interest earnings in the Collection
Account.

 

“Commercial Paper Notes” means on any day, any short-term promissory notes
issued by any CP Lender with respect to financing any Advance hereunder that are
allocated, in whole or in part, by such CP Lender to fund or maintain the
Advances Outstanding.

 

“Commitment” means (a) for BB&T and KEF, the commitment of such Committed Lender
to fund any Advance to the Borrower in an amount not to exceed $25,000,000, in
each case as such amount may be modified in accordance with the terms hereof;
and (b) with respect to any Person who becomes a Committed Lender pursuant to an
Assignment and Acceptance or a Joinder Agreement, the commitment of such Person
to fund any Advance to the Borrower in an amount not to exceed the amount set
forth in such Assignment and Acceptance or Joinder Agreement, as such amount may
be modified in accordance with the terms hereof.

 

“Commitment Fee” means an amount equal to .75% per annum on the average daily
Unused Commitment of each Lender.

 

“Commitment Termination Date” means April 14, 2010.

 

“Committed Lenders” is defined in the preamble hereto.

 

“Contractual Obligation” means with respect to any Person, means any provision
of any securities issued by such Person or any indenture, mortgage, deed of
trust, contract, undertaking, agreement, instrument or other document to which
such Person is a party or by which it or any of its property is bound or is
subject.

 

“CP Lenders” is defined in the preamble hereto.

 

“CP Rate” means for any Settlement Period for any Advances made by a CP Lender,
the per annum rate equivalent to the weighted average of the per annum rates
paid or payable by such CP Lender from time to time as interest on or otherwise
(by means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
such CP Lender

 

7

--------------------------------------------------------------------------------


 

maturing on dates other than those certain dates on which such CP Lender is to
receive funds) in respect of the Commercial Paper Notes issued by such CP Lender
during such period, as determined by such CP Lender and reported to the Borrower
and the Servicer, which rates shall reflect and give effect to the commissions
of placement agents and dealers in respect of such promissory notes, to the
extent such commissions are allocated, in whole or in part, to such promissory
notes by such CP Lender, provided, however, that if any component of such rate
is a discount rate, in calculating the CP Rate, such CP Lender shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

 

“Credit and Collection Policy” means those credit, collection, customer relation
and service policies (i) determined by the Borrower, the Originator and the
initial Servicer as of the date hereof relating to the Transferred Loans and
related Loan Documents, on file with the Administrative Agent and as the same
may be amended or modified from time to time in accordance with
Section 5.1(r) and Section 7.9(g); and (ii) with respect to any Successor
Servicer, the collection procedures and policies of such person (as approved by
the Administrative Agent) at the time such Person becomes Successor Servicer.

 

“Current Pay Loan” means any Transferred Loan (a) in respect of which the
Servicer or Originator shall have taken any of the following actions:  charging
a default rate of interest, restricting Obligor’s right to make subordinated
payments (other than payments in respect of owner’s debts and seller
financings), acceleration of the Transferred Loan, foreclosure on collateral for
the Loan, increasing its representation on the Obligor’s Board of Directors or
similar governing body, or increasing the frequency of its inspection rights to
permit inspection on demand, (b) that is not more than thirty (30) days past due
with respect to any interest or principal payments and (c) in respect of which
the Servicer shall have certified (which certification may be in the form of an
e-mail or other written electronic communication) to the Administrative Agent
that the Servicer does not believe, in its reasonable judgment, that a failure
to pay interest or ultimate principal will occur.  A Transferred Loan shall
cease to be a Current Pay Loan if it (i) becomes a Defaulted Loan through
failure to satisfy the requirements set forth in this definition or (ii) becomes
an Unrestricted Eligible Loan, which shall occur upon receipt of a certification
from the Servicer (which certification may be in the form of an e-mail or other
written electronic communication) to the Administrative Agent that, as of the
date of the certification (x) the applicable circumstances enumerated in
clause (a) above which caused the Loan to be a Current Pay Loan shall no longer
exist and (y) such Loan is an Unrestricted Eligible Loan.

 

“Custody Agreement” means the Custodial Agreement, dated as of the Closing Date
among the Borrower, the Servicer, the Originator, the Administrative Agent and
the Collateral Custodian, as amended by that certain Amendment No. 1 to
Custodial Agreement dated as of even date herewith, as the same may from time to
time be further amended, supplemented, waived or modified.

 

“Deemed Collections” means on any day, the aggregate of all amounts Borrower
shall have been deemed to have received as a Collection of a Transferred Loan. 

 

8

--------------------------------------------------------------------------------


 

Borrower shall be deemed to have received a Collection in an amount equal to the
unpaid balance (including any accrued interest thereon) of a Transferred Loan if
at any time the Outstanding Loan Balance of any such Loan is either (i) reduced
as a result of any discount or any adjustment or otherwise by Borrower (other
than receipt of cash Collections) or (ii) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction).

 

“Default Rate” means the rate equal to (a) during the Revolving Period, the Base
Rate plus 2% plus the applicable Program Fee Rate; (b) during the Amortization
Period, the Base Rate plus 4% plus the applicable Program Fee Rate.

 

“Default Ratio” means with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans (excluding Charged-Off Loans)
included as part of the Collateral that became Defaulted Loans during such
Settlement Period and (b) the denominator of which is equal to (i) the sum of
(x) the Aggregate Outstanding Loan Balance as of the first day of such
Settlement Period and (y) the Aggregate Outstanding Loan Balance as of the last
day of such Settlement Period divided by (ii) two.

 

“Defaulted Loan” means any Transferred Loan (i) that is sixty (60) days past due
with respect to any interest or principal payments or (ii) in respect of which
the Servicer or Originator shall have taken any of the following actions: 
charging a default rate of interest, restricting Obligor’s right to make
subordinated payments (other than payments in respect of owner’s debts and
seller financings), acceleration of the Transferred Loan, foreclosure on
collateral for the Loan, increasing its representation on the Obligor’s Board of
Directors or similar governing body, or increasing the frequency of its
inspection rights to permit inspection on demand and is not a Current Pay Loan.

 

“Deposit Account Control Agreement” means (i) a letter agreement, substantially
in the form of Exhibit L, among the Borrower, the Administrative Agent and the
bank maintaining the Collection Account and the Pending Account with respect to
control of the Collection Account and the Pending Account, as amended by
Amendment No. 1 to Deposit Account Control Agreement of even date herewith, as
the same may be further amended, modified, supplemented or restated from time to
time, and (ii) the Deposit Account Control Agreement of even date herewith with
respect to the Operating Account among the Borrower, the bank maintaining the
Operating Account and the Administrative Agent, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Derivatives” means any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index,

 

9

--------------------------------------------------------------------------------


 

(ii) any similar transaction, contract, instrument, undertaking or security, or
(iii) any transaction, contract, instrument, undertaking or security containing
any of the foregoing.

 

“Determination Date” means the last day of each Settlement Period.

 

“DIP Loan” means a Loan made to a debtor-in-possession as described in
Section 1107 of the Bankruptcy Code or a trustee (if appointment of such trustee
has been ordered pursuant to Section 1104 of the Bankruptcy Code) (a “Debtor”)
organized under the laws of the United States or any state therein, the terms of
which have been approved by an order of a court of competent jurisdiction, which
order provides that (i) such DIP Loan is secured by liens on the Debtor’s
otherwise unencumbered assets pursuant to 364(c)(2) of the Bankruptcy Code,
(ii) such DIP Loan is secured by liens of equal or senior priority on property
of the Debtor’s estate that is otherwise subject to a lien pursuant to
Section 364(d) of the Bankruptcy Code, (iii) such DIP Loan is secured by junior
liens on the Debtor’s encumbered assets (so long as such DIP Loan is fully
secured based upon a current valuation or appraisal report), or (iv) if the DIP
Loan or any portion thereof is unsecured, the repayment of such DIP Loan retains
priority over all other administrative expenses pursuant to Section 364(c)(1) of
the Bankruptcy Code; provided that, in the case of the origination or
acquisition of any DIP Loan, neither Borrower nor the Servicer have actual
knowledge that the order set forth above is subject to any pending contested
matter or proceeding (as such terms are defined in the Federal Rules of
Bankruptcy Procedure).

 

“Diversity Score” means the single number that indicates collateral
concentration for Collateral Debt Obligations in terms of both Obligor and
industry concentration, which is calculated as described in Schedule II attached
hereto.

 

“Early Termination Event” is defined in Section 8.1.

 

“Effective Date” means April 14, 2009.

 

“Eligible Assignee” means any Person that is (a) a Lender, (b) an Affiliate of a
Lender, (c) an Approved Fund, and (d) any other Person (other than a natural
person) approved by the Administrative Agent (such approval not to be
unreasonably withheld) and, if such Person will become a Liquidity Bank for a CP
Lender, by such CP Lender;  provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or subsidiaries.

 

“Eligible Loan” means on any date of determination, each Loan which is either:

 

(i)            an Unrestricted Eligible Loan; or

 

(ii)           a Current Pay Loan;

 

provided, however, that any such Loan extended or acquired by the Originator
from an Obligor that was not an Obligor as of the Effective Date shall only be
an Eligible Loan if it is (i) secured by a first-priority lien or security
interest on the assets of the relevant Obligor and (ii) a Senior Debt Loan.

 

10

--------------------------------------------------------------------------------


 

“Eligible Obligor” means on any day, any Obligor that satisfies each of the
following requirements:

 

(i)            such Obligor’s principal office and any Related Property are
located in the United States, any territory of the United States or Canada;

 

(ii)           no other Loan of such Obligor is a Defaulted Loan;

 

(iii)          such Obligor is (A) not the subject of any Insolvency Event or
(B) the Obligor with regard to a DIP Loan;

 

(iv)          such Obligor is not a Governmental Authority;

 

(v)           such Obligor is in material compliance with all material terms and
conditions of its Loan Documents; and

 

(vi)          such Obligor is not (A) an Affiliate of the Borrower, the Servicer
or the Originator or (B) an entity to which the Borrower, the Servicer or the
Originator would be deemed an Insider.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.

 

“Eurodollar Disruption Event” means with respect to any Advance as to which
Interest accrues or is to accrue at a rate based upon the Adjusted Eurodollar
Rate, any of the following:  (a) a determination by a Lender that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to make, fund or maintain any Advance;
(b) the inability of any Lender to obtain timely information for purposes of
determining the Adjusted Eurodollar Rate; (c) a determination by a Lender that
the rate at which deposits of United States dollars are being offered to such
Lender in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any Advance; or (d) the inability
of a Lender to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.

 

“Eurodollar Reserve Percentage” means on any day, the then applicable percentage
(expressed as a decimal) prescribed by the Federal Reserve Board (or any
successor) for determining maximum reserve requirements applicable to
“Eurocurrency

 

11

--------------------------------------------------------------------------------


 

Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.  The LIBO Rate and Non-Conduit LIBO Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

“Excess Concentration Amount” means on any date of determination, the sum of,
without duplication,

 

(a)           the aggregate amount by which the Outstanding Loan Balances of
Eligible Loans included as part of the Collateral, the Obligors of which are
residents of any one state, exceed 40% of the Aggregate Outstanding Loan
Balance;

 

(b)           the aggregate amount by which the Outstanding Loan Balance of each
Eligible Loan included as part of the Collateral exceeds the Large Loan Limit
applicable to such Eligible Loan;

 

(c)           the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral which are PIK Loans exceed 10%
of the Aggregate Outstanding Loan Balance;

 

(d)           the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans that have remaining terms to maturity greater than 84 months
(measured as of the most recent Reporting Date) exceed 15% of the Aggregate
Outstanding Loan Balance;

 

(e)           the aggregate amount by which the Outstanding Loan Balances of
Qualifying Syndicated Loans included as part of the Collateral, for which no
Subsequent Delivery Trust Receipt (as defined in the Custody Agreement) has been
received exceed 10% of the Aggregate Outstanding Loan Balance;

 

(f)            the aggregate Outstanding Loan Balances of all Loans which have a
Risk Rating of CCC+/Caa1/3 or below exceed 10% of the Aggregate Outstanding Loan
Balance;

 

(g)           the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral which are Revolver Loans
exceed 15% of the Aggregate Outstanding Loan Balance;

 

(h)           the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral which are Revolver Loans
having a term to maturity of more than one year (measured as of the date such
Loans became Transferred Loans) exceed 10% of the Aggregate Outstanding Loan
Balance;

 

(i)            the aggregate Outstanding Loan Balances of all Loans which are
not priced by Standard & Poor’s Securities Evaluations, Inc. on a quarterly
basis

 

12

--------------------------------------------------------------------------------


 

and have not been so priced by Standard & Poor’s Securities Evaluations, Inc.
for a period in excess of 135 days from the date such Loans became Transferred
Loans (other than those Loans which have a long term credit rating from S&P or
Moody’s and have a quoted price by a financial institution rated at least
A-1/P-1 that makes a market in such Loan or from a pricing service otherwise
acceptable to the Managing Agents, which shall be expressly excluded from this
subsection (i));

 

(j)            the aggregate amount by which the Outstanding Loan Balances of
all Eligible Loans that are unsecured exceed 10% of the Aggregate Outstanding
Loan Balance;

 

(k)           the aggregate amount by which the Outstanding Loan Balances of all
Fixed Rate Loans exceed 35% of the Aggregate Outstanding Loan Balance;

 

(l)            the aggregate amount by which the Outstanding Loan Balances of
all Fixed Rate Loans which are not subject to a Hedge Transaction exceed 10% of
the Aggregate Outstanding Loan Balance;

 

(m)          the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans that are Current Pay Loans exceed 10% of the Aggregate
Outstanding Loan Balance;

 

(n)           the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral which are DIP Loans exceed 10%
of the Aggregate Outstanding Loan Balance;

 

(o)           the aggregate amount by which the Outstanding Loan Balances of all
Loans which are subordinated to any other indebtedness of the applicable Obligor
exceed 50% of the Aggregate Outstanding Loan Balance;

 

(p)           the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which are participation interests exceeds 10% of the Aggregate
Outstanding Loan Balance;

 

(q)           the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral for which the applicable
Eligible Obligor is domiciled in Canada exceed 5% of the Aggregate Outstanding
Loan Balance; and

 

(r)            the aggregate amount by which the Outstanding Loan Balances of
all Eligible Loans included as part of the Collateral which are Mezzanine Loans
exceed 15% of the Aggregate Outstanding Loan Balance.

 

“Facility Amount” means, at any time and as reduced or increased from time to
time, pursuant to the terms of this Agreement the aggregate dollar amount of
Commitments of all the Lenders, as of the date of determination; provided,
however, that on or after the Termination Date, the Facility Amount shall be
equal to the amount of

 

13

--------------------------------------------------------------------------------


 

Advances Outstanding.  As of the Effective Date, the Facility Amount is
$50,000,000.  The Facility Amount may be increased up to a total of $125,000,000
in accordance with the provisions of Section 2.3(c).

 

“Fair Market Value” means with respect to each Eligible Loan, (1) to the extent
that such Eligible Loan does not have a long term credit rating from S&P or
Moody’s, the least of (a) to the extent priced by Standard & Poor’s Securities
Evaluations, Inc., the product of (x) the remaining principal amount of the
Eligible Loan and (y) the pricing as determined by Standard & Poor’s Securities
Evaluations, Inc. in its most recent quarterly pricing, (b) the remaining
principal amount of such Eligible Loan and (c) if such Eligible Loan has been
reduced in value below the remaining principal amount thereof (other than as a
result of the allocation of a portion of the remaining principal amount to
warrants), the value of such Eligible Loan as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Originator, to be determined by the Board of Directors of the Originator and
reviewed by its auditors and (2) otherwise, the least of (a) (x) the remaining
principal amount of such Eligible Loan times (y) the price quoted to the
Borrower on such Eligible Loan from a financial institution rated at least
A-1/P-1 that makes a market in such Eligible Loan or from a pricing service
otherwise acceptable to the Managing Agents, (b) the remaining principal amount
of such Eligible Loan and (c) if such Eligible Loan has been reduced in value
below the remaining principal amount thereof (other than as a result of the
allocation of a portion of the remaining principal amount to warrants), the
value of such Eligible Loan as required by, and in accordance with, the 1940
Act, as amended, and any orders of the SEC issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors.

 

“FASB” is defined in Section 2.12(a).

 

“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
for each day during such period equal to (a) the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the Federal
Reserve Bank of New York; or (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
10:30 a.m. (Winston-Salem, North Carolina time) for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” means any letter agreement in respect of fees among the Borrower,
the Originator, the Managing Agents, and the Administrative Agent or any
Managing Agent, as it may be amended or modified and in effect from time to
time.

 

“Fixed Rate Loans” is defined in Section 5.2.

 

14

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Date” means any day on which an Advance is made in accordance with and
subject to the terms and conditions of this Agreement.

 

“Funding Request” means a Borrower Notice requesting an Advance and including
the items required by Section 2.2.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Galaxy Tools Loan” means that certain Eligible Loan included in the Collateral
as of the Effective Date, the Obligor of which is Galaxy Tools Holding
Corporation, having an Outstanding Loan Balance as of the Effective Date of not
more than $17,250,000.

 

“Governmental Authority” means with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

“Group Advance Limit” means for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

 

“Guarantor Event of Default” means the occurrence of any “Event of Default”
under and as defined in the Performance Guaranty.

 

“Hedge Breakage Costs” means for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral” is defined in Section 5.2(b).

 

“Hedge Counterparty” means each of Deutsche Bank AG, New York Branch (with
respect to any Hedge Transactions in effect on the Effective Date only), BB&T,
KeyBank or any other entity that (a) on the date of entering into any Hedge
Transaction (i) is an interest rate swap dealer that is either a Lender or an
Affiliate of a Lender, or has been approved in writing by the Administrative
Agent (which approval shall not be unreasonably withheld), and (ii) has a
short-term unsecured debt rating of not less than A-1 by S&P and not less than
P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the assignment of
the Borrower’s rights under the Hedging Agreement to the Administrative Agent
pursuant to Section 5.2(b) and (ii) agrees that in the event that S&P or Moody’s
reduces its short-term unsecured debt rating below A-1 or P-1, respectively, it
shall transfer its rights and obligations under each Hedging Transaction to

 

15

--------------------------------------------------------------------------------


 

another entity that meets the requirements of clause (a) and (b) hereof or make
other arrangements acceptable to the Administrative Agent and the Rating
Agencies.

 

“Hedge Notional Amount” means the aggregate notional amount in effect on any day
under all Hedge Transactions entered into pursuant to Section 5.2 which have not
matured, been terminated or cancelled.

 

“Hedge Transaction” means each interest rate cap transaction between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section 5.2
and is governed by a Hedging Agreement.

 

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 5.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in a form as the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.

 

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.

 

“Indebtedness” means with respect to the Borrower or the initial Servicer at any
date, (a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Adverse Claims on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and
(f) obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.

 

“Indemnified Amounts” is defined in Section 9.1.

 

“Indemnified Party” is defined in Section 9.1.

 

“Industry” means the industry of an Obligor as determined by reference to the
Moody’s Industry Classifications.

 

“Ineligible Loan” is defined in the Purchase Agreement.

 

“Insider” is defined in Section 101(31) of the Bankruptcy Code.

 

16

--------------------------------------------------------------------------------


 

“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeding” means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

 

“Insurance Policy” means with respect to any Loan included in the Collateral, an
insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.

 

“Insurance Proceeds” means any amounts payable or any payments made, to the
Borrower or to the Servicer on its behalf under any Insurance Policy.

 

“Interest” means for each Settlement Period and each Advance outstanding during
such Settlement Period, the product of:

 

 

IR x P x

AD

 

 

360

 

where

 

IR

=

the Interest Rate applicable to such Advance resetting as and when specified
herein;

 

 

 

P

=

the principal amount of such Advance on the first day of such Settlement Period,
or if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

 

17

--------------------------------------------------------------------------------


 

AD

=

the actual number of days in such Settlement Period, or if such Advance was
first made during such Settlement Period, the actual number of days beginning on
the day such Advance was first made through the end of such Settlement Period;

 

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

“Interest Collections” means any and all amounts received in respect of any
interest, fees or other similar charges on a Transferred Loan from or on behalf
of any Obligors that are deposited into the Collection Account, or received by
the Borrower or on behalf of the Borrower by the Servicer or Originator in
respect of the Transferred Loans, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment (net of any payment owed
by the Borrower to, and including any receipts from, any Hedge Counterparties)
and, solely for purposes of calculating the Portfolio Rate, any and all amounts
accrued in respect of any fees and interest (but only to the extent such fees or
interest were not received during the applicable Settlement Period) owed by any
Obligor in respect of any Transferred Loan.

 

“Interest Coverage Ratio” means with respect to any calendar quarter, the
percentage equivalent of a fraction, calculated as of the last Determination
Date in such calendar quarter, (a) the numerator of which is equal to the
aggregate Interest Collections for such calendar quarter and (b) the denominator
of which is equal to the sum of (x) the aggregate amount payable pursuant to
Section 2.8(a)(i), (iii), (iv) and (vi) hereunder and (y) an amount equal to the
sum of the products, for each day during the related calendar quarter, of
(i) the Advances Outstanding, (ii) the weighted average of the Servicing Fee
Rates used to compute the Servicing Fee for such calendar quarter, and (iii) a
fraction, the numerator of which is 1 and the denominator of which is 360.

 

“Interest Rate” means for any Settlement Period:

 

(a)           during the Revolving Period, to the extent the Lender is a CP
Lender that is funding the applicable Advance or portion thereof through the
issuance of Commercial Paper Notes, a rate equal to the CP Rate for such
Settlement Period on such portion plus the applicable Program Fee Rate;
provided, however, that if a Liquidity Bank under a Liquidity Agreement to which
such CP Lender is a party purchases or takes assignment of any portion of
Advances owing to such CP Lender, then the portion of the Advance funded by such
CP Lender with proceeds from a funding by a Liquidity Bank shall earn a rate
equal to the Alternative Rate plus the applicable Program Fee Rate; or

 

(b)           during the Revolving Period, to the extent the relevant Lender is
not funding the applicable Advance or portion thereof through the issuance of
Commercial Paper Notes, a rate equal to the Alternative Rate on such portion
plus the applicable Program Fee Rate; or

 

18

--------------------------------------------------------------------------------


 

(c)           during the Amortization Period, a rate equal to the Base Rate plus
2% plus the applicable Program Fee Rate; or

 

(d)           at any time following an Early Termination Event, a rate equal to
the Default Rate.

 

“Investment” means with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of assets pursuant to the Purchase Agreement and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.

 

“Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit D hereto pursuant to which a new Lender Group becomes party to
this Agreement.

 

“KEF” means Key Equipment Finance Inc. in its capacity as a Committed Lender,
and its successors or assigns.

 

“KeyBank” means KeyBank National Association in its individual capacity, and its
successors and assigns.

 

“Key Man Event” means any two of (a) David Gladstone, (b) Terry Brubaker and
(c) George Stelljes shall cease to be executive officers of Gladstone Management
Corporation.

 

“Large Loan Limit” means (i) for any Eligible Loan other than the Galaxy Tools
Loan, $15,000,000 and (ii) for the Galaxy Tools Loan, $17,250,000.

 

“Lender Group” means any group consisting of (i) a CP Lender, its related
Committed Lenders and their related Managing Agent, or (ii) a Committed Lender
and its related Managing Agent.

 

“Lenders” means collectively, the CP Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Joinder Agreement or
Assignment and Acceptance, as applicable, to fund Advances pursuant to this
Agreement.

 

“LIBO Rate” means for any Settlement Period and any Advance, an interest rate
per annum equal to:

 

(i)            the posted rate for thirty (30) day deposits in United States
dollars appearing on Reuters Screen LIBOR01 Page (or such other successor
page as may replace Reuters Screen LIBOR01 Page or such other service or
services as may be nominated by the British Banker’s Association for the purpose
of displaying London InterBank Offered Rates for U.S. dollar deposits)
determined as of 11:00 a.m. (London time) on the Business Day that is the second
Business Day immediately preceding the applicable Funding Date (with respect to
the initial Settlement Period for such Advance) and as of the second Business
Day

 

19

--------------------------------------------------------------------------------


 

immediately preceding the first day of the applicable Settlement Period (with
respect to all subsequent Settlement Periods for such Advance); or

 

(ii)           if no rate appears on Reuters Screen LIBOR01 at such time and
day, then the LIBO Rate shall be determined by the Administrative Agent (each
such determination, absent manifest error, to be conclusive and binding on all
parties hereto and their assignees) to be the arithmetic average (rounded
upward, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two (2) major lenders in New York City, selected by the Administrative
Agent, at approximately 11:00 A.M., New York City time, two (2) Business Days
prior to the first day of such Settlement Period, for deposits in United States
dollars offered by leading European banks for a period comparable to such
Settlement Period in an amount comparable to the principal amount of such
Advance.

 

“Lien” means with respect to any Collateral, (a) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
Collateral.

 

“Liquidation Expenses” means with respect to any Defaulted Loan or Charged-Off
Loan, the aggregate amount of out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.

 

“Liquidity Agreement” means a liquidity agreement entered into by a CP Lender
with a group of financial institutions in connection with this Agreement.

 

“Liquidity Bank” means each financial institution that is a party to a Liquidity
Agreement.

 

“Loan” means any senior or subordinate loan arising from the extension of credit
to an Obligor by the Originator in the ordinary course of the Originator’s
business.

 

“Loan Documents” means with respect to any Loan, the related promissory note and
any related loan agreement, security agreement, mortgage, assignment of Loans,
all guarantees, and UCC financing statements and continuation statements
(including amendments or modifications thereof) executed by the Obligor thereof
or by another Person on the Obligor’s behalf in respect of such Loan and related
promissory note, including, without limitation, general or limited guaranties
and, for each Loan secured by real property an Assignment of Mortgage.

 

“Loan File” means with respect to any Loan, each of the Loan Documents related
thereto.

 

“Loan List” means the Loan List provided by the Borrower to the Administrative
Agent and the Collateral Custodian, as set forth in Schedule I hereto (which
shall include

 

20

--------------------------------------------------------------------------------


 

the specific documents that should be included in each Loan File), as the same
may be changed from time to time in accordance with the provisions hereof.

 

“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box
Account.

 

“Lock-Box Account” means an account, subject to a Deposit Account Control
Agreement, maintained in the name of the Borrower for the purpose of receiving
Collections at a Lock-Box Bank.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Managing Agent” means as to any Lender, the financial institution identified as
such on the signature pages hereof or in the applicable Assignment and
Acceptance or Joinder Agreement.

 

“Mandatory Prepayment” is defined in Section 2.4(a).

 

“Market Servicing Fee” is defined in Section 7.20.

 

“Market Servicing Fee Differential” means on any date of determination, an
amount equal to the positive difference between the Market Servicing Fee and
Servicing Fee.

 

“Material Adverse Change” means with respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

 

“Material Adverse Effect” means with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Servicer or the
Borrower, (b) the validity, enforceability or collectibility of this Agreement
or any other Transaction Document or any Liquidity Agreement or the validity,
enforceability or collectibility of the Loans, (c) the rights and remedies of
the Administrative Agent or any Secured Party under this Agreement or any
Transaction Document or any Liquidity Agreement or (d) the ability of the
Borrower or the Servicer to perform its obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority,
or enforceability of the Administrative Agent’s or Secured Parties’ interest in
the Collateral.

 

“Maturity Date” means the date that is one year after the Termination Date.  The
Advances Outstanding will be due and payable in full on the Maturity Date.

 

“Maximum Lawful Rate” is defined in Section 2.6(d).

 

“Mezzanine Loan” means any assignment of, or participation interest or other
interest in, a Loan that is subordinate to a Second Lien Loan.

 

21

--------------------------------------------------------------------------------


 

“Monthly Report” is defined in Section 7.11(a).

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Moody’s Industry Classifications” means the classifications as set forth in
Exhibit N.  The classification under which an Eligible Loan is categorized shall
be determined on the date of origination in the reasonable discretion of the
Borrower.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current year
or the immediately preceding five years contributed to by the Borrower or any
ERISA Affiliate on behalf of its employees.

 

“Net Worth” means, with respect to the Performance Guarantor, the total of
stockholder’s equity (determined in accordance with GAAP) plus Subordinated
Debt, less the total amount of any intangible assets, including without
limitation, deferred charges and goodwill.

 

“Non-Conduit Lender” means a Committed Lender that does not have a CP Lender in
its Lender Group.

 

“Non-Conduit Lender Interest Reset Date” means the first day of each calendar
month, or, if the first day of such calendar month is not a Business Day, the
immediately preceding Business Day.

 

“Non-Conduit Lender LIBO Rate” means, for any Settlement Period or portion
thereof and any Advance, an interest rate per annum equal to the rate per annum
determined on the basis of the rate for deposits in United States dollars of
amounts equal or comparable to the principal amount of such Advance offered for
a term of one calendar month, which rate appears on Reuters Screen LIBOR01 (or
such other page as may replace such screen of that service or such other service
or services as may be nominated by the British Banker’s Association for the
purpose of displaying London InterBank Offered Rates for United States dollar
deposits) determined as of 11:00 a.m. London, England time on each Non-Conduit
Lender Interest Reset Date;  provided that if no such offered rates appear on
such page, the “London InterBank Offered Rate” for such Settlement Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Administrative Agent, at approximately 10:00 A.M.,
New York City time, two (2) Business Days prior to the first day of such
Settlement Period, for deposits in Dollars offered by leading European banks for
a period comparable to such Settlement Period in an amount comparable to the
principal amount of such Advance.

 

“Non-Syndicated Loan” means each Loan which is not a Qualifying Syndicated Loan.

 

“Notes” is defined in Section 2.5(a).

 

22

--------------------------------------------------------------------------------


 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders, the Administrative Agent,
the Managing Agents or any of their assigns, as the case may be, whether due or
to become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, arising under or in respect of any of this
Agreement, any other Transaction Document or any Fee Letter delivered in
connection with the transactions contemplated by this Agreement, or any Hedging
Agreement, as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument.  This term
includes, without limitation, all principal, interest (including interest that
accrues after the commencement against the Borrower of any action under the
Bankruptcy Code), Breakage Costs, Hedge Breakage Costs, fees, including, without
limitation, any and all arrangement fees, loan fees, facility fees, and any and
all other fees, expenses, costs or other sums (including attorney costs)
chargeable to the Borrower under any of the Transaction Documents or under any
Hedging Agreement.

 

“Obligor” means with respect to any Loan, the Person or Persons obligated to
make payments pursuant to such Loan, including any guarantor thereof.  For
purposes of calculating the Excess Concentration Amount, all Loans included in
the Collateral or to become part of the Collateral the Obligor of which is an
Affiliate of another Obligor shall be aggregated with all Loans of such other
Obligor.

 

“Officer’s Certificate” means a certificate signed by any officer of the
Borrower or the Servicer, as the case may be, and delivered to the
Administrative Agent.

 

“Operating Account” means the Borrower’s operating account number 138833 at The
Bank of New York Mellon Trust Company, N.A.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.

 

“Originator” means Gladstone Investment Corporation, a Delaware corporation.

 

“Outstanding Loan Balance” means with respect to any Loan, the then outstanding
principal balance thereof, provided, however, that with respect to Current Pay
Loans, the “Outstanding Loan Balance” of such Loans shall be equal to 70% of the
outstanding principal balance thereof.

 

“Participant” is defined in Section 11.1(g).

 

“Payment Date” means the ninth (9th) day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day; provided that for
purposes of distributions required pursuant to Section 2.8(b)(vii) only,
“Payment Date” shall mean any Business Day.

 

“Pending Account” is defined in Section 2.15.

 

23

--------------------------------------------------------------------------------


 

“Performance Guarantor” is defined in the Performance Guaranty.

 

“Performance Guaranty” means the Performance Guaranty with respect to the
obligations of the Servicer, dated as of the Closing Date, by the Originator in
favor of the Borrower and the Administrative Agent, as amended by that certain
Amendment No. 1 to Performance Guaranty dated as of even date herewith, as the
same may be further amended, modified, supplemented or restated from time to
time.

 

“Permitted Investments” means any one or more of the following types of
investments:

 

(a)           marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

 

(b)           marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

 

(c)           bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which are rated A-1 by S&P and P-1
by Moody’s;

 

(d)           repurchase obligations with a term of not more than ten (10) days
for underlying securities of the types described in clauses (a), (b) and
(c) above entered into with any bank of the type described in clause (c) above;

 

(e)           commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and

 

(f)            demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however that at the time such investment, or the
commitment to make such investment, is entered into, the short-term debt rating
of such depository institution or trust company shall be at least A-1 by S&P and
P-1 by Moody’s.

 

“Permitted Liens” means liens created pursuant to the Transaction Documents in
favor of the Administrative Agent, as agent for the Secured Parties.

 

“Person” means an individual, partnership, corporation (including a statutory
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

 

24

--------------------------------------------------------------------------------


 

“PIK Loan” means a Loan to an Obligor, which provides for a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the cash payment of
interest on a monthly or quarterly basis.

 

“Portfolio Rate” means on any day, with respect to any Settlement Period, the
annualized percentage equivalent of a fraction, the numerator of which is equal
to all Interest Collections for such Settlement Period, and the denominator of
which is equal to the Advances Outstanding on the last day of such Settlement
Period.

 

“Portfolio Yield” means on any day, the excess, if any, of (a) the Portfolio
Rate on such day over (b) the Interest Rate on such day.

 

“Post-Termination Revolver Loan Fundings” means an advance by the Committed
Lenders, made on or following the Revolver Loan Funding Date, which may be used
for the sole purpose of funding advances requested by Obligors under the
Revolver Loans.

 

“Prime Rate” means the rate publicly announced by BB&T from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by BB&T in connection with extensions of credit to debtors.

 

“Principal Collections” means any and all amounts received in respect of any
principal due and payable under any Transferred Loan from or on behalf of
Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Transferred Loans, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.

 

“Proceeds” means with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.

 

“Program Fee Rate” means for any Settlement Period and each Advance or portion
thereof outstanding during such Settlement Period:

 

(a)           to the extent the Lender is a CP Lender that is funding the
applicable Advance or portion thereof through the issuance of Commercial Paper
Notes, a rate equal to 4.0%; or

 

(b)           to the extent the relevant Lender is not funding the applicable
Advance or portion thereof through the issuance of Commercial Paper Notes, a
rate equal to 5.0%.

 

“Pro-Rata Share” means with respect to any Committed Lender on any day, the
percentage equivalent of a fraction the numerator of which is such Committed
Lender’s

 

25

--------------------------------------------------------------------------------


 

Commitment and the denominator of which is the Group Advance Limit of the
related CP Lender’s Lender Group.

 

“Purchase Agreement” means the Purchase and Sale Agreement dated as of the
Closing Date, between the Originator and the Borrower, as amended by that
certain Amendment No. 1 to Purchase Agreement dated as of even date herewith, as
the same may be further amended, modified, supplemented or restated from time to
time

 

“Purchase Date” is defined in the Purchase Agreement.

 

“Purchased Loan Balance” means as of any date of determination and any
Transferred Loan, the lesser of (i) the Outstanding Loan Balance of such Loan as
of such date and (ii) the Fair Market Value of such Loan.

 

“Purchasing Committed Lender” is defined in Section 11.1(b).

 

“Qualified Institution” is defined in Section 7.4(e).

 

“Qualifying Syndicated Loan” means any Loan designated by the Borrower as such
in the Loan List.

 

“Rating Agency” means any rating agency that has been requested to issue a
rating with respect to the Commercial Paper Notes issued by a CP Lender.

 

“Records” means with respect to any Transferred Loans, all documents, books,
records and other information (including without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) maintained with respect to any item of Collateral and the related
Obligors, other than the Loan Documents.

 

“Recoveries” means with respect to any Defaulted Loan or Charged-Off Loan,
Proceeds of the sale of any Related Property, Insurance Proceeds, and any other
recoveries with respect to such Loan and Related Property, and amounts
representing late fees and penalties, net of Liquidation Expenses and amounts,
if any, received that are required to be refunded to the Obligor on such Loan.

 

“Reference Bank” means any bank that furnishes information for purposes of
determining the Adjusted Eurodollar Rate.

 

“Register” is defined in Section 11.1(e).

 

“Regulatory Change” is defined in Section 2.12(a).

 

“Related Obligation” means an obligation issued by Gladstone Management
Corporation, any of its Affiliates that are investment funds or any other Person
that is an investment fund, whose investments are primarily managed by Gladstone
Management Corporation or any of its Affiliates.

 

26

--------------------------------------------------------------------------------


 

“Related Property” means with respect to a Loan, any property or other assets of
the Obligor thereunder pledged as collateral to the Originator to secure the
repayment of such Loan.

 

“Reporting Date” means the date that is two (2) Business Days prior to each
Payment Date.

 

“Repurchase Price” means for any Transferred Loan purchased pursuant to
Section 7.7, an amount equal to the outstanding principal balance of such Loan
as of the date of purchase, plus all accrued and unpaid interest on such Loan.

 

“Required Committed Lenders” means at a particular time, Committed Lenders with
Commitments in excess of 66 2/3 % of the Facility Amount; provided that at any
time at which there are three or fewer Committed Lenders, Required Committed
Lenders shall mean all Committed Lenders.

 

“Required Equity Investment” means the minimum amount of equity investment in
the Borrower which shall be maintained by the Originator, in the form of
Eligible Loans and/or cash having an outstanding principal balance at all times
prior to the Termination Date of an amount equal to the greater of
(i) $75,000,000 or (ii) the sum of the Outstanding Loan Balances of the five
largest Eligible Loans included as part of the Collateral.

 

“Required Ratings” means with respect to (i) any Committed Lender other than a
Non-Conduit Lender, the short term ratings from S&P and Moody’s equal to or
greater than the ratings required in order to maintain the rating of the
commercial paper issued by the related CP Lender and (ii) with regard to a
Non-Conduit Lender, the then-current ratings of such Non-Conduit Lender.

 

“Required Reports” means collectively, the Monthly Report, the Servicer’s
Certificate and the annual and quarterly financial statements of the Originator
required to be delivered to the Borrower, the Managing Agents, the
Administrative Agent and the Backup Servicer pursuant to Section 7.11 hereof.

 

“Responsible Officer” means as to the Borrower, David Gladstone, Terry Brubaker,
George Stelljes, Mark Perrigo, David Dullum, Gary Gerson or Kevin Cheetham, and
as to any other Person, any officer of such Person with direct responsibility
for the administration of this Agreement and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.  The
Borrower may designate other Responsible Officers from time to time by notice to
the Administrative Agent.

 

“Revolver Loan” means each Loan with respect to which the Borrower has a
revolving credit commitment to advance amounts to the applicable Obligor during
a specified term.

 

“Revolver Loan Funding” is defined in Section 2.14.

 

27

--------------------------------------------------------------------------------


 

“Revolver Loan Funding Account” is defined in Section 2.14.

 

“Revolver Loan Funding Account Shortfall” means on any date, the amount, if any,
by which the Revolver Loan Funding Amount at such time exceeds the aggregate
amount on deposit in the Revolver Loan Funding Accounts.

 

“Revolver Loan Funding Account Surplus” means on any date, the amount, if any,
by which the amount on deposit in the Revolver Loan Funding Accounts exceeds the
Revolver Loan Funding Amount at such time.

 

“Revolver Loan Funding Amount” is defined in Section 2.14.

 

“Revolver Loan Funding Date” means the Termination Date, if Revolver Loans are
outstanding on such date.

 

“Revolver Loan Funding Fee” means, for any Settlement Period, a fee equal to the
product of (a) the sum of (i) the LIBO Rate for such Settlement Period plus
(ii) 3.0% multiplied by (b) the weighted average amount on deposit in the
Revolver Loan Funding Accounts during such Settlement Period, calculated on the
basis of a year of 360 days for the actual number of days elapsed.

 

“Revolving Period” means the period commencing on the Effective Date and ending
on the day immediately preceding the Termination Date.

 

“Risk Rating” means, with respect to any Loan at any time, if such Loan is at
such time (i) rated by both S&P and Moody’s, the lower of such ratings,
(ii) rated by either S&P or Moody’s, such rating or (iii) not rated by either
S&P or Moody’s, the rating determined by the Servicer’s risk rating model.

 

“RIC/BDC Requirements” means the requirements the Performance Guarantor must
satisfy to maintain its status as a “business development company,” within the
meaning of the Small Business Incentive Act of 1980, and its election to be
treated as a “registered investment company” under the Code.

 

“Rolling Three-Month Charged-Off Ratio” means for any day, beginning after the
end of the third Settlement Period following the Effective Date, the rolling
three period average Charged-Off Ratio for the three immediately preceding
Settlement Periods.

 

“Rolling Three-Month Default Ratio” means for any day, beginning after the end
of the third Settlement Period following the Effective Date, the rolling three
period average Default Ratio for the three immediately preceding Settlement
Periods.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Scheduled Payment” means on any Determination Date, with respect to any Loan,
each monthly payment (whether principal, interest or principal and interest)

 

28

--------------------------------------------------------------------------------


 

scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.

 

“Second Lien Loan” means a Loan that is secured by a pledge of collateral and
which is only subordinate to a Senior Debt Loan.

 

“Secured Party” means (i) each Lender, (ii) each Managing Agent, (iii) each
Liquidity Bank and (iv) each Hedge Counterparty that is either a Lender or an
Affiliate of a Lender if that Affiliate executes a counterpart of this Agreement
agreeing to be bound by the terms of this Agreement applicable to a Secured
Party.

 

“Securitization” means a disposition of Transferred Loans in one or a series of
structured finance securitization transactions.

 

“Senior Debt Loan” means a Loan which (a) has a risk rating equal to or greater
than 5.5 (or the equivalent of a rating greater than B/B2 by S&P and Moody’s
respectively), as determined by the Servicer’s risk rating model and (b) is not
subordinated to any other indebtedness of the applicable Obligor.

 

“Senior Syndicated Loan” means any Senior Debt Loan which is a Qualifying
Syndicated Loan.

 

“Servicer” means Gladstone Management Corporation, a Delaware corporation, and
its permitted successors and assigns.

 

“Servicer Advance” means an advance of Scheduled Payments made by the Servicer
pursuant to Section 7.5.

 

“Servicer Termination Event” is defined in Section 7.18.

 

“Servicer’s Certificate” is defined in Section 7.11(b).

 

“Servicing Duties” means those duties of the Servicer which are enumerated in
Section 7.2.

 

“Servicing Fee” means for each Payment Date, an amount equal to the sum of the
products, for each day during the related Settlement Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is 1 and the denominator of which is 360.

 

“Servicing Fee Limit Amount” means for each Payment Date, an amount equal to 10%
of the Servicing Fee for the related Settlement Period.

 

“Servicing Fee Rate” means with respect all Loans, a rate equal to 2.0% per
annum.

 

29

--------------------------------------------------------------------------------


 

“Servicing Records” means all documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Transferred Loans and the related Obligors.

 

“Settlement Period” means each period from and including a Payment Date to but
excluding the following Payment Date.

 

“Solvent” means as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair value of the
property owned by such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
the property owned by such Person in an orderly liquidation of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured; (c) such Person is
able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Subordinated Debt” means any debt that is subordinated in right of payment to
other debt of the Performance Guarantor.

 

“Subordination Event” is defined in Section 5.1(u).

 

“Successor Servicer” is defined in Section 7.19(a).

 

“Supplemental Interests” means with respect to any Transferred Loan, any
warrants, equity or other equity interests or interests convertible into or
exchangeable for any such interests received by the Originator from the Obligor
in connection with such Transferred Loan.

 

“Swap Breakage and Indemnity Amounts” means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge
Counterparty under a Hedging Agreement that do not constitute monthly payments.

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.

 

“Termination Date” means the earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Early Termination Event pursuant to Section 8.1, (b) a date selected by the
Borrower upon at

 

30

--------------------------------------------------------------------------------


 

least thirty (30) days’ prior written notice to the Administrative Agent and
each Managing Agent and (c) the Commitment Termination Date.

 

“Termination Notice” is defined in Section 7.18.

 

“Transaction Documents” means this Agreement, the Purchase Agreement, all
Hedging Agreements, the Custody Agreement, the Backup Servicing Agreement, the
Deposit Account Control Agreements for the Collection Account, the Pending
Account and the Operating Account, the Performance Guaranty, and any additional
document, letter, fee letter, certificate, opinion, agreement or writing the
execution of which is necessary or incidental to carrying out the terms of the
foregoing documents.

 

“Transferred Loans” means each Loan, together with the related interests and
property associated therewith, acquired by the Borrower under the Purchase
Agreement and all Loans received by the Borrower in respect of the Required
Equity Investment.  Any Transferred Loan that is (i) repurchased or reacquired
by the Originator pursuant to the terms of Section 6.1 of the Purchase
Agreement, (ii) purchased pursuant to the terms of Section 7.7 or
(iii) otherwise released from the lien of this Agreement pursuant to Section 6.3
shall not be treated as a Transferred Loan for purposes of this Agreement
(provided, that the purchase or repurchase of any Defaulted Loan or Charged-Off
Loan shall not alter such Transferred Loan’s status as a Defaulted Loan or
Charged-Off Loan for purposes of calculating ratios for periods occurring prior
to the purchase or repurchase of such Transferred Loan).

 

“Transition Costs” means the reasonable costs and expenses incurred by the
Backup Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of North
Carolina.

 

“United States” means The United States of America.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would become an Early Termination Event.

 

“Unreimbursed Servicer Advances” means at any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 2.8 and that the Servicer has
determined in its sole discretion will not be recoverable from Collections with
respect to the related Transferred Loan.

 

“Unrestricted Eligible Loan” means on any date of determination, each Loan which
satisfies each of the following requirements:

 

(i)            the Loan is evidenced by a promissory note that has been duly
authorized and that, together with the related Loan Documents, is in full force
and

 

31

--------------------------------------------------------------------------------


 

effect and constitutes the legal, valid and binding obligation of the Obligor of
such Loan to pay the stated amount of the Loan and interest thereon, and the
related Loan Documents are enforceable against such Obligor in accordance with
their respective terms;

 

(ii)           the Loan was originated in accordance with the terms of the
Credit and Collection Policy and arose in the ordinary course of the
Originator’s business from the lending of money to the Obligor thereof;

 

(iii)          the Loan is not a Defaulted Loan;

 

(iv)          the Obligor of such Loan has executed all appropriate
documentation required by the Originator;

 

(v)           the Loan, together with the Loan Documents related thereto, is a
“general intangible”, an “instrument”, an “account”, or “chattel paper” within
the meaning of the UCC of all jurisdictions that govern the perfection of the
security interest granted therein;

 

(vi)          all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

 

(vii)         the Loan is denominated and payable only in United States dollars
in the United States;

 

(viii)        the Loan bears interest, which is due and payable no less
frequently than quarterly, except for (i) Loans which bear interest which is due
and payable no less frequently than semi-annually, provided that the aggregate
Outstanding Loan Balances of such Loans do not exceed 10% of the Aggregate
Outstanding Loan Balance and (ii) PIK Loans;

 

(ix)           the Loan, together with the Loan Documents related thereto, does
not contravene in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no party to the Loan
Documents related thereto is in material violation of any such Applicable Laws;

 

(x)            the Loan, together with the related Loan Documents, is fully
assignable, (and if such Loan is secured by an interest in real property, an
Assignment of Mortgage executed in blank has been delivered to the Collateral
Custodian);

 

(xi)           the Loan was documented and closed in accordance with the Credit
and Collection Policy, including the relevant opinions and assignments, and
there is only one current original promissory note;

 

32

--------------------------------------------------------------------------------


 

(xii)          the Loan and all Related Property are free of any Liens except
for Permitted Liens;

 

(xiii)         the Loan has an original term to maturity of no more than 120
months;

 

(xiv)        no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Loan;

 

(xv)         any Related Property with respect to such Loan is insured in
accordance with the Credit and Collection Policy;

 

(xvi)        the Obligor with respect to such Loan is an Eligible Obligor;

 

(xvii)       if such Loan is a PIK Loan, such Loan shall pay a minimum of 5.0%
per annum current interest, on at least a quarterly basis;

 

(xviii)      the Loan is not a loan or extension of credit made by the
Originator or one of its subsidiaries to an Obligor for the purpose of making
any principal, interest or other payment on such Loan necessary in order to keep
such Loan from becoming delinquent;

 

(xix)         the Loan has not been amended to (A) reduce the amount (other than
by reason of the repayment thereof) or extend the time for payment of principal
or (B) reduce the rate or extend the time of payment of interest (or any
component thereof), in each case without the consent of the Required Committed
Lenders;

 

(xx)          if such Loan is a Qualifying Syndicated Loan, (a) the Borrower has
purchased an interest in such Loan from a financial institution which (A) has a
short-term debt rating equal to at least A-1 from S&P and P-1 from Moody’s or
(B) has been approved in writing by the Required Committed Lenders prior to the
related Funding Date and (b) such Loan closed not more than thirty (30) days
previously;

 

(xxi)         if such Loan is a Revolver Loan, it shall be secured by a first
priority, perfected security interest on certain assets of the Obligor which
shall include, without limitation, accounts receivable and inventory;

 

(xxii)        if such Loan is a Revolver Loan, the revolving credit commitment
of the Borrower to the applicable Obligor thereunder (A) is between $500,000 and
$5,000,000 and (B) shall have a term to maturity of two years or less;

 

(xxiii)       the Loan will not cause the Borrower to be deemed to own 5.0% or
more of the voting securities of any publicly registered issuer or any
securities that are immediately convertible into or immediately exercisable or
exchangeable for 5.0% or more of the voting securities of any publicly
registered issuer, as determined by the Servicer;

 

33

--------------------------------------------------------------------------------


 

(xxiv)       the Loan is not an equity security;

 

(xxv)        the Loan is not a Related Obligation;

 

(xxvi)       such Loan does not contain a confidentiality provision that
restricts the ability of the Administrative Agent to exercise its rights under
the Transaction Documents, including, without limitation, its rights to review
the Loan and related Loan File;

 

(xxvii)      the proceeds of such Loan are not used to finance construction
projects or activities;

 

(xxviii)     the financing of such Loan by the Lenders does not contravene in
any material respect Regulation U of the Federal Reserve Board, nor require the
Lenders to undertake reporting thereunder which it would not otherwise have
cause to make;

 

(xxix)       the Loan will not cause the Borrower, the Servicer or the
Originator to be deemed an Insider or an Affiliate of the related Obligor; and

 

(xxx)        the Loan is not any type of bond, whether high yield or otherwise,
or any similar financial instrument.

 

“Unused Commitment” means, as to any Lender at any time, the amount by which
such Lender’s Commitment at such time exceeds the aggregate Advances Outstanding
in respect of such Lender.

 

“Williams Mullen Opinion” means the “non-consolidation” opinion letter of
Williams Mullen delivered on the Effective Date, as such opinion letter may be
modified, supplemented or replaced in any subsequent opinion letter covering
such subject matter delivered to the Administrative Agent.

 


SECTION 1.2            OTHER TERMS.


 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
North Carolina, and not specifically defined herein, are used herein as defined
in such Article 9.

 


SECTION 1.3            COMPUTATION OF TIME PERIODS.


 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 


SECTION 1.4            INTERPRETATION.


 

In each Transaction Document, unless a contrary intention appears:

 

34

--------------------------------------------------------------------------------


 

(I)            THE SINGULAR NUMBER INCLUDES THE PLURAL NUMBER AND VICE VERSA;

 

(II)           REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S SUCCESSORS AND
ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE PERMITTED BY
THE TRANSACTION DOCUMENT;

 

(III)          REFERENCE TO ANY GENDER INCLUDES EACH OTHER GENDER;

 

(IV)          REFERENCE TO ANY AGREEMENT (INCLUDING ANY TRANSACTION DOCUMENT),
DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS AMENDED,
SUPPLEMENTED OR MODIFIED AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE WITH THE
TERMS THEREOF AND, IF APPLICABLE, THE TERMS OF THE OTHER TRANSACTION DOCUMENTS
AND REFERENCE TO ANY PROMISSORY NOTE INCLUDES ANY PROMISSORY NOTE THAT IS AN
EXTENSION OR RENEWAL THEREOF OR A SUBSTITUTE OR REPLACEMENT THEREFOR; AND

 

(V)           REFERENCE TO ANY APPLICABLE LAW MEANS SUCH APPLICABLE LAW AS
AMENDED, MODIFIED, CODIFIED, REPLACED OR REENACTED, IN WHOLE OR IN PART, AND IN
EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS PROMULGATED THEREUNDER
AND REFERENCE TO ANY SECTION OR OTHER PROVISION OF ANY APPLICABLE LAW MEANS THAT
PROVISION OF SUCH APPLICABLE LAW FROM TIME TO TIME IN EFFECT AND CONSTITUTING
THE SUBSTANTIVE AMENDMENT, MODIFICATION, CODIFICATION, REPLACEMENT OR
REENACTMENT OF SUCH SECTION OR OTHER PROVISION.

 


ARTICLE II




ADVANCES


 


SECTION 2.1            ADVANCES.


 

On the terms and conditions hereinafter set forth, the Borrower may, by delivery
of a Funding Request to the Administrative Agent, from time to time on any
Business Day during the Revolving Period, at its option, request that the
Lenders make advances (each, an “Advance”) to it in an amount which, at any
time, shall not exceed the Availability in effect on the related Funding Date;
provided, however, that the Borrower may not, without the consent of each
Committed Lender, request more than five (5) Advances per calendar month.  Such
Funding Request shall be delivered not later than 10:00 a.m. (Winston-Salem,
North Carolina time) on the date which is one (1) Business Day prior to the
requested Funding Date.  Following receipt by the Administrative Agent of a
Funding Request, the Administrative Agent shall forward such Funding Request to
each Managing Agent not later than 11:00 a.m. (Winston-Salem, North Carolina
time) that day.  Upon receipt of such Funding Request, each Managing Agent
shall, if its related Lender Group contains a CP Lender member, request such CP
Lender to make the Advance, and such CP Lender may from time to time during the
Revolving Period, in its sole discretion, agree or decline to make the Advance. 
If any CP Lender declines to make all or any part of a proposed Advance, it
shall so notify its related Committed Lenders. If (i) a Lender Group’s CP Lender
shall have notified its related Committed Lenders that it declines to make all
or part of such Advance or (ii) a Lender Group shall not have a CP Lender
member, the applicable portion of the Advance will be made by the Committed
Lenders in such Lender Group

 

35

--------------------------------------------------------------------------------


 

in accordance with their Pro-Rata Shares.  Notwithstanding anything contained in
this Section 2.1 or elsewhere in this Agreement to the contrary, no Committed
Lender shall be obligated to make any Advance in an amount that would result in
the aggregate Advances then funded by such Committed Lender exceeding its
Commitment then in effect (minus the unrecovered principal amount of such
Committed Lender’s advances made, downgrade draws funded or purchase prices paid
pursuant to any applicable Liquidity Agreement to which it is a party).  The
obligation of each Committed Lender to remit its Pro-Rata Share of any such
Investment shall be several from that of each other Committed Lender, and the
failure of any Committed Lender to so make such amount available to the Borrower
shall not relieve any other Committed Lender of its obligation hereunder.  Each
Advance to be made hereunder shall be made ratably among the Lender Groups in
accordance with their Group Advance Limits.

 


SECTION 2.2            PROCEDURES FOR ADVANCES.


 


(A)           IN THE CASE OF THE MAKING OF ANY ADVANCE, THE REPAYMENT OF ANY
ADVANCE, OR ANY TERMINATION, INCREASE OR REDUCTION OF THE FACILITY AMOUNT AND
PREPAYMENTS OF ADVANCES, THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT A
BORROWER NOTICE.  EACH BORROWER NOTICE SHALL SPECIFY THE AMOUNT (SUBJECT TO
SECTION 2.1 HEREOF) OF ADVANCES TO BE BORROWED OR REPAID AND THE FUNDING DATE OR
REPAYMENT DATE (WHICH, IN ALL CASES, SHALL BE A BUSINESS DAY).


 


(B)           SUBJECT TO THE CONDITIONS DESCRIBED IN SECTION 2.1, THE BORROWER
MAY REQUEST AN ADVANCE FROM THE LENDERS BY DELIVERING TO THE ADMINISTRATIVE
AGENT AT CERTAIN TIMES THE INFORMATION AND DOCUMENTS SET FORTH IN THIS
SECTION 2.2.


 


(C)           NO LATER THAN 10:00 A.M. (WINSTON-SALEM, NORTH CAROLINA TIME) FIVE
(5) BUSINESS DAYS PRIOR TO THE PROPOSED FUNDING DATE (OR SUCH SHORTER PERIOD OF
TIME OR LATER DATE AS MAY BE AGREED TO BY THE REQUIRED COMMITTED LENDERS), THE
BORROWER SHALL NOTIFY (I) THE COLLATERAL CUSTODIAN BY DELIVERY TO THE COLLATERAL
CUSTODIAN OF WRITTEN NOTICE OF SUCH PROPOSED FUNDING DATE, AND (II) THE
ADMINISTRATIVE AGENT BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A CREDIT REPORT
AND TRANSACTION SUMMARY FOR EACH LOAN THAT IS THE SUBJECT OF THE PROPOSED
ADVANCE SETTING FORTH THE CREDIT UNDERWRITING BY THE ORIGINATOR OF SUCH LOAN,
INCLUDING WITHOUT LIMITATION A DESCRIPTION OF THE OBLIGOR AND THE PROPOSED LOAN
TRANSACTION IN THE FORM OF EXHIBIT M HERETO; PROVIDED THAT THE REQUIREMENTS OF
THIS SECTION 2.2(C) SHALL APPLY ONLY WITH RESPECT TO THE FIRST ADVANCE TO BE
MADE WITH RESPECT TO A REVOLVER LOAN.  BY 5:00 P.M. (WINSTON-SALEM, NORTH
CAROLINA TIME) ON THE NEXT BUSINESS DAY, THE ADMINISTRATIVE AGENT SHALL USE ITS
BEST EFFORTS TO CONFIRM TO THE BORROWER THE RECEIPT OF SUCH ITEMS AND WHETHER IT
HAS REVIEWED SUCH ITEMS AND FOUND THEM TO BE COMPLETE AND IN PROPER FORM.  IF
THE ADMINISTRATIVE AGENT MAKES A DETERMINATION THAT THE ITEMS ARE INCOMPLETE OR
NOT IN PROPER FORM, IT WILL COMMUNICATE SUCH DETERMINATION TO THE BORROWER. 
FAILURE BY THE ADMINISTRATIVE AGENT TO RESPOND TO THE BORROWER BY 5:00 P.M.
(WINSTON-SALEM, NORTH CAROLINA TIME) ON THE DAY THE RELATED FUNDING REQUEST IS
DELIVERED BY THE BORROWER SHALL CONSTITUTE AN IMPLIED DETERMINATION THAT THE
ITEMS ARE INCOMPLETE OR NOT IN PROPER FORM.  THE BORROWER WILL TAKE SUCH STEPS
REQUESTED BY THE ADMINISTRATIVE AGENT TO CORRECT THE PROBLEM(S).  IN THE EVENT
OF A DELAY IN THE ACTUAL FUNDING DATE DUE TO THE NEED TO CORRECT ANY SUCH
PROBLEMS, THE FUNDING

 

36

--------------------------------------------------------------------------------



 


DATE SHALL BE NO EARLIER THAN TWO (2) BUSINESS DAYS AFTER THE DAY ON WHICH THE
ADMINISTRATIVE AGENT CONFIRMS TO THE BORROWER THAT THE PROBLEMS HAVE BEEN
CORRECTED.


 


(D)           NO LATER THAN 11:00 A.M. (WINSTON-SALEM, NORTH CAROLINA TIME) ONE
(1) BUSINESS DAY PRIOR TO THE PROPOSED FUNDING DATE (OR SUCH SHORTER PERIOD OF
TIME OR LATER DATE AS MAY BE AGREED TO BY THE REQUIRED COMMITTED LENDERS), THE
ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND THE COLLATERAL CUSTODIAN, AS
APPLICABLE, SHALL RECEIVE OR SHALL HAVE PREVIOUSLY RECEIVED THE FOLLOWING:


 

(I)            A FUNDING REQUEST IN THE FORM OF EXHIBIT A;

 

(II)           A WIRE DISBURSEMENT AND AUTHORIZATION FORM SHALL BE DELIVERED TO
THE ADMINISTRATIVE AGENT; AND

 

(III)          A CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBIT H CONCERNING
THE COLLATERAL CUSTODIAN’S RECEIPT OF CERTAIN DOCUMENTATION RELATING TO THE
ELIGIBLE LOAN(S) RELATED TO SUCH ADVANCE SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT.

 


(E)           EACH FUNDING REQUEST SHALL SPECIFY THE AGGREGATE AMOUNT OF THE
REQUESTED ADVANCE, WHICH SHALL BE IN AN AMOUNT EQUAL TO AT LEAST $500,000.  EACH
FUNDING REQUEST SHALL BE ACCOMPANIED BY (I) A BORROWER NOTICE, DEPICTING THE
OUTSTANDING AMOUNT OF ADVANCES UNDER THIS AGREEMENT AND REPRESENTING THAT ALL
CONDITIONS PRECEDENT FOR A FUNDING HAVE BEEN MET, INCLUDING A REPRESENTATION BY
THE BORROWER THAT THE REQUESTED ADVANCE SHALL NOT, ON THE FUNDING DATE THEREOF,
EXCEED THE AVAILABILITY ON SUCH DAY, (II) A CALCULATION OF THE BORROWING BASE AS
OF THE APPLICABLE FUNDING DATE (WHICH CALCULATION MAY, FOR AVOIDANCE OF DOUBT,
TAKE INTO ACCOUNT (I) LOANS WHICH WILL BECOME TRANSFERRED LOANS ON OR PRIOR TO
SUCH FUNDING DATE AND (II) ANY PORTION OF SUCH ADVANCE WHICH IS TO BE DEPOSITED
IN THE PENDING ACCOUNT AT FUNDING), (III) AN UPDATED LOAN LIST INCLUDING EACH
LOAN THAT IS SUBJECT TO THE REQUESTED ADVANCE, (IV) THE PROPOSED FUNDING DATE,
AND (V) WIRE TRANSFER INSTRUCTIONS FOR THE ADVANCE.  A FUNDING REQUEST SHALL BE
IRREVOCABLE WHEN DELIVERED; PROVIDED HOWEVER, THAT IF THE BORROWING BASE
CALCULATION DELIVERED PURSUANT TO CLAUSE (II) ABOVE INCLUDES A LOAN WHICH DOES
NOT BECOME A TRANSFERRED LOAN ON OR BEFORE THE APPLICABLE FUNDING DATE AS
ANTICIPATED, AND THE BORROWER CANNOT OTHERWISE MAKE THE REPRESENTATIONS REQUIRED
PURSUANT TO CLAUSE (I) ABOVE, THE BORROWER SHALL REVISE THE FUNDING REQUEST
ACCORDINGLY, AND SHALL PAY ANY LOSS, COST OR EXPENSE INCURRED BY ANY LENDER IN
CONNECTION WITH THE BROKEN FUNDING EVIDENCED BY SUCH REVISED FUNDING REQUEST.


 


(F)            ON THE FUNDING DATE FOLLOWING THE SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN THIS SECTION 2.2 AND ARTICLE III, EACH CP LENDER MAY, OR
THE COMMITTED LENDERS, AS APPLICABLE, SHALL, MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS LISTED BENEATH ITS SIGNATURE ON ITS
SIGNATURE PAGE TO THIS AGREEMENT (OR ON THE SIGNATURE PAGE TO THE JOINDER
AGREEMENT PURSUANT TO WHICH IT BECAME A PARTY HERETO), FOR DEPOSIT TO THE
ACCOUNT OF THE BORROWER OR ITS DESIGNEE IN SAME DAY FUNDS, AT THE ACCOUNT
SPECIFIED IN THE FUNDING REQUEST, AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE SHARE
OF THE ADVANCE THEN BEING MADE.  EACH WIRE TRANSFER OF AN ADVANCE TO THE
BORROWER SHALL BE

 

37

--------------------------------------------------------------------------------



 


INITIATED BY THE APPLICABLE LENDER NO LATER THAN 3:00 P.M. (WINSTON-SALEM, NORTH
CAROLINA TIME) ON THE APPLICABLE FUNDING DATE.


 


SECTION 2.3            OPTIONAL CHANGES IN FACILITY AMOUNT; PREPAYMENTS.


 


(A)           THE BORROWER SHALL BE ENTITLED AT ITS OPTION, AT ANY TIME PRIOR TO
THE OCCURRENCE OF AN EARLY TERMINATION EVENT, TO REDUCE THE FACILITY AMOUNT IN
WHOLE OR IN PART; PROVIDED THAT THE BORROWER SHALL GIVE PRIOR WRITTEN NOTICE OF
SUCH REDUCTION TO THE ADMINISTRATIVE AGENT AND EACH MANAGING AGENT AS PROVIDED
IN PARAGRAPH (B) OF THIS SECTION 2.3 AND THAT ANY PARTIAL REDUCTION OF THE
FACILITY AMOUNT SHALL BE IN AN AMOUNT EQUAL TO $3,000,000 WITH INTEGRAL
MULTIPLES OF $500,000 ABOVE SUCH AMOUNT.  UNLESS OTHERWISE AGREED BY THE
COMMITTED LENDERS, THE COMMITMENT OF EACH COMMITTED LENDER SHALL BE REDUCED
RATABLY IN PROPORTION TO SUCH REDUCTION IN THE FACILITY AMOUNT.  ANY REQUEST FOR
A REDUCTION OR TERMINATION PURSUANT TO THIS SECTION 2.3 SHALL BE IRREVOCABLE.


 


(B)           FROM TIME TO TIME DURING THE REVOLVING PERIOD THE BORROWER MAY
PREPAY ANY PORTION OR ALL OF THE ADVANCES OUTSTANDING, OTHER THAN WITH RESPECT
TO MANDATORY PREPAYMENTS, BY DELIVERING TO THE ADMINISTRATIVE AGENT AND EACH
MANAGING AGENT A BORROWER NOTICE AT LEAST TWO (2) BUSINESS DAY PRIOR TO THE DATE
OF SUCH REPAYMENT; PROVIDED, THAT NO SUCH REDUCTION SHALL BE GIVEN EFFECT UNLESS
THE BORROWER HAS COMPLIED WITH THE TERMS OF ANY HEDGING AGREEMENT REQUIRING THAT
ONE OR MORE HEDGE TRANSACTIONS BE TERMINATED IN WHOLE OR IN PART AS THE RESULT
OF ANY SUCH PREPAYMENT OF THE ADVANCES OUTSTANDING, AND THE BORROWER HAS PAID
ALL HEDGE BREAKAGE COSTS OWING TO THE RELEVANT HEDGE COUNTERPARTY FOR ANY SUCH
TERMINATION.  IF ANY BORROWER NOTICE RELATING TO ANY PREPAYMENT IS GIVEN, THE
AMOUNT SPECIFIED IN SUCH BORROWER NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN, TOGETHER WITH ACCRUED INTEREST TO THE PAYMENT DATE ON THE
AMOUNT PREPAID AND ANY BREAKAGE COSTS (INCLUDING HEDGE BREAKAGE COSTS) RELATED
THERETO.  ANY PARTIAL PREPAYMENT BY THE BORROWER OF ADVANCES HEREUNDER, OTHER
THAN WITH RESPECT TO MANDATORY PREPAYMENTS, SHALL BE IN A MINIMUM AMOUNT OF
$500,000 WITH INTEGRAL MULTIPLES OF $100,000 ABOVE SUCH AMOUNT.  ANY AMOUNT SO
PREPAID MAY, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, BE REBORROWED DURING
THE REVOLVING PERIOD.  A BORROWER NOTICE RELATING TO ANY SUCH PREPAYMENT SHALL
BE IRREVOCABLE WHEN DELIVERED.


 


(C)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER
SHALL HAVE THE RIGHT, AT ANY TIME FROM THE EFFECTIVE DATE UNTIL THE COMMITMENT
TERMINATION DATE, TO INCREASE THE FACILITY AMOUNT BY AN AMOUNT UP TO $75,000,000
(FOR A TOTAL MAXIMUM FACILITY AMOUNT OF $125,000,000).  THE FOLLOWING TERMS AND
CONDITIONS SHALL APPLY TO ANY SUCH INCREASE:  (I) ANY SUCH INCREASE SHALL BE
OBTAINED FROM EXISTING LENDERS OR FROM OTHER ELIGIBLE ASSIGNEES, IN EACH CASE IN
ACCORDANCE WITH THE TERMS SET FORTH BELOW; (II) THE COMMITMENT OF ANY LENDER MAY
NOT BE INCREASED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER; (III) ANY
INCREASE IN THE FACILITY AMOUNT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF
$5,000,000; (IV) THE BORROWER AND LENDERS SHALL EXECUTE AN ACKNOWLEDGEMENT (OR
IN THE CASE OF THE ADDITION OF A BANK OR OTHER FINANCIAL INSTITUTION NOT THEN A
PARTY TO THIS AGREEMENT, A JOINDER AGREEMENT) IN FORM AND CONTENT SATISFACTORY
TO THE ADMINISTRATIVE AGENT TO REFLECT THE REVISED COMMITMENTS AND FACILITY
AMOUNT (THE LENDERS DO HEREBY AGREE TO EXECUTE SUCH ACKNOWLEDGEMENT (OR JOINDER
AGREEMENT) UNLESS THE ACKNOWLEDGEMENT PURPORTS TO INCREASE THE COMMITMENT OF A
LENDER WITHOUT

 

38

--------------------------------------------------------------------------------



 


SUCH LENDER’S CONSENT); (V) THE BORROWER SHALL EXECUTE SUCH PROMISSORY NOTES AS
ARE NECESSARY TO REFLECT THE INCREASE IN OR CREATION OF THE COMMITMENTS; (VI) IF
ANY ADVANCES ARE OUTSTANDING AT THE TIME OF ANY SUCH INCREASE, THE BORROWER
SHALL MAKE SUCH PAYMENTS AND ADJUSTMENTS ON THE ADVANCES (INCLUDING PAYMENT OF
ANY BREAK-FUNDING AMOUNT OWING UNDER SECTION 2.11 HEREOF) AS NECESSARY TO GIVE
EFFECT TO THE REVISED COMMITMENT PERCENTAGES AND OUTSTANDINGS OF THE LENDERS;
(VII) THE BORROWER MAY SOLICIT COMMITMENTS FROM ELIGIBLE ASSIGNEES THAT ARE NOT
THEN A PARTY TO THIS AGREEMENT SO LONG AS SUCH ELIGIBLE ASSIGNEES ARE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND EXECUTE A JOINDER AGREEMENT IN FORM
AND CONTENT SATISFACTORY TO THE ADMINISTRATIVE AGENT; (VIII) THE CONDITIONS SET
FORTH IN SECTION 3.2 SHALL BE SATISFIED IN ALL MATERIAL RESPECTS; (IX) AFTER
GIVING EFFECT TO ANY SUCH INCREASE IN THE FACILITY AMOUNT, NO UNMATURED EARLY
TERMINATION EVENT OR EARLY TERMINATION EVENT SHALL HAVE OCCURRED; (X) THE
BORROWER SHALL HAVE PROVIDED TO THE ADMINISTRATIVE AGENT, AT LEAST 30 DAYS PRIOR
TO SUCH PROPOSED INCREASE IN THE FACILITY AMOUNT, WRITTEN EVIDENCE DEMONSTRATING
PRO FORMA COMPLIANCE WITH SECTION 8.1(R) OF THIS AGREEMENT AFTER GIVING EFFECT
TO SUCH PROPOSED INCREASE, SUCH EVIDENCE TO BE SATISFACTORY IN THE SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT.  THE AMOUNT OF ANY INCREASE IN THE
FACILITY AMOUNT HEREUNDER SHALL BE OFFERED FIRST TO THE EXISTING LENDERS, AND IN
THE EVENT THE ADDITIONAL COMMITMENTS WHICH EXISTING LENDERS ARE WILLING TO TAKE
SHALL EXCEED THE AMOUNT REQUESTED BY THE BORROWER, SUCH EXCESS SHALL BE
ALLOCATED IN PROPORTION TO THE COMMITMENTS OF SUCH EXISTING LENDERS WILLING TO
TAKE ADDITIONAL COMMITMENTS.  IF THE AMOUNT OF THE ADDITIONAL COMMITMENTS
REQUESTED BY THE BORROWER SHALL EXCEED THE ADDITIONAL COMMITMENTS WHICH THE
EXISTING LENDERS ARE WILLING TO TAKE, THEN THE BORROWER MAY INVITE OTHER
ELIGIBLE ASSIGNEES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO JOIN
THIS AGREEMENT AS LENDERS HEREUNDER FOR THE PORTION OF COMMITMENTS NOT TAKEN BY
EXISTING LENDERS, PROVIDED THAT SUCH ELIGIBLE ASSIGNEES SHALL ENTER INTO SUCH
JOINDER AGREEMENTS TO GIVE EFFECT THERETO AS THE ADMINISTRATIVE AGENT AND THE
BORROWER MAY REASONABLY REQUEST.  UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE
AGENT AND THE LENDERS, THE TERMS OF ANY INCREASE IN THE FACILITY AMOUNT SHALL BE
THE SAME AS THOSE IN EFFECT PRIOR TO ANY INCREASE; PROVIDED, HOWEVER, THAT
SHOULD THE TERMS OF THE INCREASE AGREED TO BE OTHER THAN THOSE IN EFFECT PRIOR
TO THE INCREASE, THEN THE TRANSACTION DOCUMENTS SHALL BE AMENDED TO THE EXTENT
NECESSARY TO INCORPORATE ANY SUCH DIFFERENT TERMS.


 


SECTION 2.4            PRINCIPAL REPAYMENTS.


 


(A)           THE ADVANCES OUTSTANDING SHALL BE DUE AND PAYABLE IN FULL ON THE
MATURITY DATE.  IN ADDITION, ADVANCES OUTSTANDING SHALL BE REPAID AS AND WHEN
NECESSARY TO CAUSE THE BORROWING BASE TEST TO BE MET, IN ACCORDANCE WITH
SECTION 2.8 (EACH SUCH PAYMENT, A “MANDATORY PREPAYMENT”), AND ANY AMOUNT SO
REPAID MAY, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, BE REBORROWED HEREUNDER
DURING THE REVOLVING PERIOD.


 


(B)           ALL REPAYMENTS OF ANY ADVANCE OR ANY PORTION THEREOF SHALL BE MADE
TOGETHER WITH PAYMENT OF (I) ALL INTEREST ACCRUED AND UNPAID ON THE AMOUNT
REPAID TO (BUT EXCLUDING) THE DATE OF SUCH REPAYMENT, (II) ANY AND ALL BREAKAGE
COSTS, AND (III) ALL HEDGE BREAKAGE COSTS AND ANY OTHER AMOUNTS PAYABLE BY THE
BORROWER UNDER OR WITH RESPECT TO ANY HEDGING AGREEMENT.

 

39

--------------------------------------------------------------------------------



 


SECTION 2.5            THE NOTES.


 


(A)           THE ADVANCES MADE BY THE LENDERS HEREUNDER SHALL BE EVIDENCED BY A
DULY EXECUTED PROMISSORY NOTE OF THE BORROWER PAYABLE TO EACH MANAGING AGENT, ON
BEHALF OF THE APPLICABLE LENDERS IN THE RELATED LENDER GROUP, IN SUBSTANTIALLY
THE FORM OF EXHIBIT B HERETO (COLLECTIVELY, THE “NOTES”).  THE NOTES SHALL BE
DATED THE EFFECTIVE DATE OR IF LATER, THE DATE ON WHICH A LENDER BECOMES A PARTY
TO THIS AGREEMENT, AND SHALL BE IN A MAXIMUM PRINCIPAL AMOUNT EQUAL TO THE
APPLICABLE LENDER GROUP’S GROUP ADVANCE LIMIT, AND SHALL OTHERWISE BE DULY
COMPLETED.


 


(B)           EACH MANAGING AGENT IS HEREBY AUTHORIZED TO ENTER ON A SCHEDULE
ATTACHED TO ITS NOTES THE FOLLOWING NOTATIONS (WHICH MAY BE COMPUTER GENERATED)
WITH RESPECT TO EACH ADVANCE MADE BY EACH LENDER IN THE APPLICABLE LENDER
GROUP:  (I) THE DATE AND PRINCIPAL AMOUNT THEREOF AND (II) EACH PAYMENT AND
REPAYMENT OF PRINCIPAL THEREOF, AND ANY SUCH RECORDATION SHALL CONSTITUTE PRIMA
FACIE EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED.  THE FAILURE OF A
MANAGING AGENT TO MAKE ANY SUCH NOTATION ON THE SCHEDULE ATTACHED TO THE
APPLICABLE NOTE SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE ADVANCES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AS SET
FORTH HEREIN.


 


SECTION 2.6            INTEREST PAYMENTS.


 


(A)           INTEREST SHALL ACCRUE ON EACH ADVANCE DURING EACH SETTLEMENT
PERIOD AT THE APPLICABLE INTEREST RATE.  THE BORROWER SHALL PAY INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE FOR THE PERIOD COMMENCING ON AND
INCLUDING THE FUNDING DATE OF SUCH ADVANCE UNTIL BUT EXCLUDING THE DATE THAT
SUCH ADVANCE SHALL BE PAID IN FULL.  INTEREST SHALL ACCRUE DURING EACH
SETTLEMENT PERIOD AND BE PAYABLE ON THE ADVANCES OUTSTANDING ON EACH PAYMENT
DATE, UNLESS EARLIER PAID PURSUANT TO (I) A PREPAYMENT IN ACCORDANCE WITH
SECTION 2.3(B) OR (II) A REPAYMENT IN ACCORDANCE WITH SECTION 2.4(B).


 


(B)           EACH MANAGING AGENT OTHER THAN A NON-CONDUIT LENDER SHALL
DETERMINE (IN ACCORDANCE WITH INFORMATION PROVIDED BY THE RELEVANT CP LENDER
AND/OR COMMITTED LENDER IN THE RELATED LENDER GROUP, AS APPLICABLE) ITS ESTIMATE
OF THE INTEREST (INCLUDING UNPAID INTEREST, IF ANY DUE AND PAYABLE ON A PRIOR
PAYMENT DATE) TO BE PAID TO THE LENDERS IN THE APPLICABLE LENDER GROUP ON EACH
PAYMENT DATE FOR THE RELATED SETTLEMENT PERIOD AND SHALL ADVISE THE
ADMINISTRATIVE AGENT AND THE SERVICER, ON BEHALF OF THE BORROWER, THEREOF THREE
(3) BUSINESS DAYS PRIOR TO EACH PAYMENT DATE.  IN THE EVENT THAT ANY MANAGING
AGENT’S, CP LENDER’S OR COMMITTED LENDER’S, AS APPLICABLE, ESTIMATE OF THE
INTEREST PAYABLE FOR A RELATED SETTLEMENT PERIOD IS DIFFERENT FROM THE ACTUAL
AMOUNT OF INTEREST FOR SUCH SETTLEMENT PERIOD, THE MANAGING AGENT SHALL INCREASE
OR DECREASE ITS ESTIMATE OF INTEREST FOR THE NEXT SUCCEEDING SETTLEMENT PERIOD
BY THE AMOUNT OF SUCH DIFFERENCE, PLUS INTEREST THEREON, IF APPLICABLE.  FAILURE
TO SET ASIDE ANY AMOUNT SO ACCRUED SHALL NOT RELIEVE THE BORROWER OR THE
SERVICER ON BEHALF OF THE BORROWER OF ITS OBLIGATION TO REMIT OR CAUSE THE
SERVICER TO REMIT COLLECTIONS TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH
ACCRUED AMOUNT AS AND TO THE EXTENT PROVIDED IN SECTION 2.8.

 

40

--------------------------------------------------------------------------------



 


(C)           IF ANY MANAGING AGENT, ON BEHALF OF THE APPLICABLE LENDERS, SHALL
NOTIFY THE ADMINISTRATIVE AGENT THAT A EURODOLLAR DISRUPTION EVENT AS DESCRIBED
IN CLAUSE (A) OF THE DEFINITION OF “EURODOLLAR DISRUPTION EVENT” HAS OCCURRED,
THE ADMINISTRATIVE AGENT SHALL IN TURN SO NOTIFY THE BORROWER, WHEREUPON ALL
ADVANCES IN RESPECT OF WHICH INTEREST ACCRUES AT THE LIBO RATE SHALL IMMEDIATELY
BE CONVERTED INTO ADVANCES IN RESPECT OF WHICH INTEREST ACCRUES AT THE BASE
RATE.


 


(D)           ANYTHING IN THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO
THE CONTRARY NOTWITHSTANDING, IF AT ANY TIME THE RATE OF INTEREST PAYABLE BY ANY
PERSON UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS EXCEEDS THE HIGHEST
RATE OF INTEREST PERMISSIBLE UNDER APPLICABLE LAW (THE “MAXIMUM LAWFUL RATE”),
THEN, SO LONG AS THE MAXIMUM LAWFUL RATE WOULD BE EXCEEDED, THE RATE OF INTEREST
UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS SHALL BE EQUAL TO THE MAXIMUM
LAWFUL RATE.  IF AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE UNDER THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS IS LESS THAN THE MAXIMUM LAWFUL RATE,
SUCH PERSON SHALL CONTINUE TO PAY INTEREST UNDER THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS AT THE MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL
INTEREST RECEIVED FROM SUCH PERSON IS EQUAL TO THE TOTAL INTEREST THAT WOULD
HAVE BEEN RECEIVED HAD APPLICABLE LAW NOT LIMITED THE INTEREST RATE PAYABLE
UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  IN NO EVENT SHALL THE TOTAL
INTEREST RECEIVED BY A LENDER UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
EXCEED THE AMOUNT THAT SUCH LENDER COULD LAWFULLY HAVE RECEIVED, HAD THE
INTEREST DUE UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS BEEN CALCULATED
SINCE THE EFFECTIVE DATE AT THE MAXIMUM LAWFUL RATE.


 


SECTION 2.7            FEES.


 


(A)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FROM THE
COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH
SECTION 2.8, THE COMMITMENT FEE AND, FROM AND AFTER THE REVOLVER LOAN FUNDING
DATE, THE REVOLVER LOAN FUNDING FEE.


 


(B)           THE BORROWER SHALL PAY TO THE SERVICER FROM THE COLLECTION ACCOUNT
ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH SECTION 2.8, THE
SERVICING FEE.


 


(C)           THE BACKUP SERVICER SHALL BE ENTITLED TO RECEIVE FROM THE
COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH
SECTION 2.8, THE BACKUP SERVICING FEE.


 


(D)           THE COLLATERAL CUSTODIAN SHALL BE ENTITLED TO RECEIVE FROM THE
COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH
SECTION 2.8, THE COLLATERAL CUSTODIAN FEE.


 


SECTION 2.8            SETTLEMENT PROCEDURES.


 

On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (Winston-Salem, North
Carolina time) to the following Persons, from (i) the Collection Account, to the
extent of available funds, (ii) Servicer Advances, and (iii) amounts received in
respect of any Hedge Agreement during such Settlement

 

41

--------------------------------------------------------------------------------


 

Period (the sum of such amounts described in clauses (i), (ii) and (iii), minus
any amounts required to be deposited to the Revolver Loan Funding Accounts in
accordance with Section 2.14 below being the “Available Collections”) the
following amounts in the following order of priority:

 


(A)           DURING THE REVOLVING PERIOD, AND IN EACH CASE UNLESS OTHERWISE
SPECIFIED BELOW, APPLYING INTEREST COLLECTIONS FIRST, AND THEN PRINCIPAL
COLLECTIONS:


 

(I)            FIRST, TO EACH HEDGE COUNTERPARTY, ANY AMOUNTS OWING THAT HEDGE
COUNTERPARTY UNDER ITS RESPECTIVE HEDGING AGREEMENT IN RESPECT OF ANY HEDGE
TRANSACTION(S), FOR THE PAYMENT THEREOF, BUT EXCLUDING, TO THE EXTENT THE HEDGE
COUNTERPARTY IS NOT THE SAME PERSON AS THE ADMINISTRATIVE AGENT, ANY SWAP
BREAKAGE AND INDEMNITY AMOUNTS;

 

(II)           SECOND, TO THE SERVICER, IN AN AMOUNT EQUAL TO ANY UNREIMBURSED
SERVICER ADVANCES, FOR THE PAYMENT THEREOF;

 

(III)          THIRD, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE BACKUP
SERVICER AND ANY SUCCESSOR SERVICER, AS APPLICABLE, IN AMOUNT EQUAL TO ANY
ACCRUED AND UNPAID BACKUP SERVICING FEE AND, IF ANY, ACCRUED AND UNPAID
TRANSITION COSTS, BACKUP SERVICER EXPENSES AND MARKET SERVICING FEE
DIFFERENTIAL, EACH FOR THE PAYMENT THEREOF;

 

(IV)          FOURTH, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE COLLATERAL
CUSTODIAN IN AN AMOUNT EQUAL TO ANY ACCRUED AND UNPAID COLLATERAL CUSTODIAN FEE
AND COLLATERAL CUSTODIAN EXPENSES, IF ANY, FOR THE PAYMENT THEREOF;

 

(V)           FIFTH, TO THE SERVICER, IN AN AMOUNT EQUAL TO (A) IF THE SERVICER
IS GLADSTONE MANAGEMENT CORPORATION OR ANY OF ITS AFFILIATES, ITS ACCRUED AND
UNPAID SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT PERIOD, UP TO THE
SERVICING FEE LIMIT AMOUNT FOR SUCH SETTLEMENT PERIOD, FOR THE PAYMENT THEREOF
AND (B) OTHERWISE, ITS ACCRUED AND UNPAID SERVICING FEES TO THE END OF THE
PRECEDING SETTLEMENT PERIOD FOR THE PAYMENT THEREOF;

 

(VI)          SIXTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID INTEREST AND COMMITMENT FEE FOR SUCH PAYMENT DATE;

 

(VII)         SEVENTH, FIRST, TO THE EXTENT OF AVAILABLE PRINCIPAL COLLECTIONS,
AND SECOND, TO THE EXTENT OF AVAILABLE INTEREST COLLECTIONS, TO THE
ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF THE
RELATED LENDERS, AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF ADVANCES OUTSTANDING
OVER THE LESSER OF (I) THE BORROWING BASE OR (II) THE FACILITY AMOUNT, TOGETHER
WITH THE AMOUNT OF BREAKAGE COSTS INCURRED BY THE APPLICABLE LENDERS IN
CONNECTION WITH ANY SUCH PAYMENT (AS SUCH BREAKAGE COSTS ARE NOTIFIED TO THE
BORROWER BY THE APPLICABLE LENDER(S)), PRO RATA;

 

42

--------------------------------------------------------------------------------


 

(VIII)        EIGHTH, TO EACH HEDGE COUNTERPARTY, ANY SWAP BREAKAGE AND
INDEMNITY AMOUNTS OWING THAT HEDGE COUNTERPARTY;

 

(IX)           NINTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, IN THE AMOUNT OF UNPAID BREAKAGE COSTS
(OTHER THAN BREAKAGE COSTS COVERED IN CLAUSE (VII) ABOVE) WITH RESPECT TO ANY
PREPAYMENTS MADE ON SUCH PAYMENT DATE, INCREASED COSTS AND/OR TAXES (IF ANY);

 

(X)            TENTH, TO THE ADMINISTRATIVE AGENT, ALL OTHER AMOUNTS OR
OBLIGATIONS THEN DUE UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT, THE
LENDERS, THE AFFECTED PARTIES OR INDEMNIFIED PARTIES, EACH FOR THE PAYMENT
THEREOF;

 

(XI)           ELEVENTH, TO THE SERVICER, IN AN AMOUNT EQUAL TO ITS ACCRUED AND
UNPAID SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT PERIOD NOT
OTHERWISE PAID PURSUANT TO PRIORITY FIFTH ABOVE; AND

 

(XII)          TWELFTH, ALL REMAINING AMOUNTS TO THE BORROWER.

 


(B)           DURING THE AMORTIZATION PERIOD, INTEREST COLLECTIONS AND PRINCIPAL
COLLECTIONS SHALL BE APPLIED AS FOLLOWS:


 

To the extent of available Interest Collections:

 

(I)            FIRST, TO EACH HEDGE COUNTERPARTY, ANY AMOUNTS OWING THAT HEDGE
COUNTERPARTY UNDER ITS RESPECTIVE HEDGING AGREEMENT IN RESPECT OF ANY HEDGE
TRANSACTION(S), FOR THE PAYMENT THEREOF, BUT EXCLUDING, TO THE EXTENT THE HEDGE
COUNTERPARTY IS NOT THE SAME PERSON AS THE ADMINISTRATIVE AGENT, ANY SWAP
BREAKAGE AND INDEMNITY AMOUNTS;

 

(II)           SECOND, TO THE SERVICER, IN AN AMOUNT EQUAL TO ANY UNREIMBURSED
SERVICER ADVANCES, FOR THE PAYMENT THEREOF;

 

(III)          THIRD, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE BACKUP
SERVICER AND ANY SUCCESSOR SERVICER, AS APPLICABLE, IN AN AMOUNT EQUAL TO ANY
ACCRUED AND UNPAID BACKUP SERVICING FEE AND, IF ANY, ACCRUED AND UNPAID
TRANSITION COSTS, BACKUP SERVICER EXPENSES AND MARKET SERVICING FEE
DIFFERENTIAL, EACH FOR THE PAYMENT THEREOF;

 

(IV)          FOURTH, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE COLLATERAL
CUSTODIAN IN AN AMOUNT EQUAL TO ANY ACCRUED AND UNPAID COLLATERAL CUSTODIAN FEE
AND COLLATERAL CUSTODIAN EXPENSES, IF ANY, FOR THE PAYMENT THEREOF;

 

(V)           FIFTH, TO THE SERVICER, IN AN AMOUNT EQUAL TO (A) IF THE SERVICER
IS GLADSTONE MANAGEMENT CORPORATION OR ANY OF ITS AFFILIATES, ITS ACCRUED AND
UNPAID SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT PERIOD, UP TO THE
SERVICING FEE LIMIT AMOUNT FOR SUCH SETTLEMENT PERIOD, FOR THE PAYMENT THEREOF

 

43

--------------------------------------------------------------------------------


 

AND (B) OTHERWISE, ITS ACCRUED AND UNPAID SERVICING FEES TO THE END OF THE
PRECEDING SETTLEMENT PERIOD FOR THE PAYMENT THEREOF;

 

(VI)          SIXTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID INTEREST, COMMITMENT FEE AND REVOLVER LOAN FUNDING FEE FOR SUCH PAYMENT
DATE;

 

(VII)         SEVENTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, AN AMOUNT EQUAL TO THE EXCESS, IF ANY,
OF ADVANCES OUTSTANDING OVER THE LESSER OF (I) THE BORROWING BASE OR (II) THE
FACILITY AMOUNT, TOGETHER WITH THE AMOUNT OF BREAKAGE COSTS INCURRED BY THE
APPLICABLE LENDERS IN CONNECTION WITH ANY SUCH PAYMENT (AS SUCH BREAKAGE COSTS
ARE NOTIFIED TO THE BORROWER BY THE APPLICABLE LENDER(S)), PRO RATA;

 

(VIII)        EIGHTH, ALL REMAINING AMOUNTS SHALL BE DISTRIBUTED TO THE
BORROWER, PROVIDED, HOWEVER, THAT IF AN EARLY TERMINATION EVENT HAS OCCURRED AND
IS CONTINUING, ALL REMAINING AMOUNTS SHALL BE APPLIED AS PRINCIPAL COLLECTIONS
IN ACCORDANCE WITH THE PRIORITY SET FORTH BELOW.

 

To the extent of available Principal Collections:

 

(I)            FIRST, TO THE PARTIES LISTED ABOVE, ANY AMOUNT REMAINING UNPAID
PURSUANT TO CLAUSES FIRST THROUGH SEVENTH UNDER THE PRIORITY OF DISTRIBUTIONS OF
INTEREST COLLECTIONS SET FORTH ABOVE;

 

(ii)           SECOND, to the Administrative Agent for ratable payment to each
Managing Agent, on behalf of the related Lenders, in an amount to reduce
Advances Outstanding to zero and to pay any other Obligations in full;

 

(iii)          THIRD, to each Hedge Counterparty, any Swap Breakage and
Indemnity Amounts owing that Hedge Counterparty;

 

(iv)          FOURTH, to the Administrative Agent for payment to each Managing
Agent, on behalf of the related Lenders, in the amount of unpaid Breakage Costs
(other than Breakage Costs covered in clause (b) above) with respect to any
prepayments made on such Payment Date, Increased Costs and/or Taxes (if any);

 

(v)           FIFTH, to the Administrative Agent, all other amounts or
Obligations then due under this Agreement to the Administrative Agent, the
Lenders, the Affected Parties or Indemnified Parties, each for the payment
thereof;

 

(vi)          SIXTH, to the Servicer, in an amount equal to (A) if the Servicer
is Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period not
otherwise paid pursuant to the distribution of Interest Collections above; and

 

44

--------------------------------------------------------------------------------


 

(vii)         SEVENTH, all remaining amounts to the Borrower.

 


SECTION 2.9            COLLECTIONS AND ALLOCATIONS.


 


(A)           THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER SHALL
PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER THE RECEIPT
THEREOF) IDENTIFY ANY COLLECTIONS RECEIVED BY IT AS BEING ON ACCOUNT OF INTEREST
COLLECTIONS OR PRINCIPAL COLLECTIONS AND DEPOSIT ALL SUCH INTEREST COLLECTIONS
OR PRINCIPAL COLLECTIONS RECEIVED DIRECTLY BY IT INTO THE COLLECTION ACCOUNT. 
THE SERVICER ON BEHALF OF THE BORROWER SHALL MAKE SUCH DEPOSITS OR PAYMENTS ON
THE DATE INDICATED BY WIRE TRANSFER, IN IMMEDIATELY AVAILABLE FUNDS.


 


(B)           UNTIL THE OCCURRENCE OF AN EARLY TERMINATION EVENT, TO THE EXTENT
THERE ARE UNINVESTED AMOUNTS DEPOSITED IN THE COLLECTION ACCOUNT, ALL AMOUNTS
SHALL BE INVESTED IN PERMITTED INVESTMENTS SELECTED BY THE SERVICER ON BEHALF OF
THE BORROWER THAT MATURE NO LATER THAN THE BUSINESS DAY IMMEDIATELY PRECEDING
THE NEXT PAYMENT DATE; FROM AND AFTER (I) THE OCCURRENCE OF AN EARLY TERMINATION
EVENT OR (II) THE APPOINTMENT OF A SUCCESSOR SERVICER, TO THE EXTENT THERE ARE
UNINVESTED AMOUNTS DEPOSITED IN THE COLLECTION ACCOUNT, ALL AMOUNTS MAY BE
INVESTED IN PERMITTED INVESTMENTS SELECTED BY THE ADMINISTRATIVE AGENT THAT
MATURE NO LATER THAN THE NEXT BUSINESS DAY.  ANY EARNINGS (AND LOSSES) THEREON
SHALL BE FOR THE ACCOUNT OF THE BORROWER.


 


SECTION 2.10         PAYMENTS, COMPUTATIONS, ETC.


 


(A)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL AMOUNTS TO BE PAID
OR DEPOSITED BY THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER HEREUNDER
SHALL BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS HEREOF NO LATER THAN
10:00 A.M. (WINSTON-SALEM, NORTH CAROLINA TIME) ON THE DAY WHEN DUE IN LAWFUL
MONEY OF THE UNITED STATES IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT’S
ACCOUNT.  THE BORROWER SHALL, TO THE EXTENT PERMITTED BY LAW, PAY TO THE SECURED
PARTIES INTEREST ON ALL AMOUNTS NOT PAID OR DEPOSITED WHEN DUE HEREUNDER AT A
RATE EQUAL TO THE DEFAULT RATE, PAYABLE ON DEMAND; PROVIDED, HOWEVER, THAT SUCH
INTEREST RATE SHALL NOT AT ANY TIME EXCEED THE MAXIMUM LAWFUL RATE.  ALL
COMPUTATIONS OF INTEREST AND ALL COMPUTATIONS OF THE INTEREST RATE AND OTHER
FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE LAST DAY) ELAPSED.


 


(B)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF PAYMENT OF INTEREST, OTHER INTEREST OR ANY FEE PAYABLE HEREUNDER,
AS THE CASE MAY BE.


 


(C)           ALL PAYMENTS HEREUNDER SHALL BE MADE WITHOUT SET-OFF OR
COUNTERCLAIM AND IN SUCH AMOUNTS AS MAY BE NECESSARY IN ORDER THAT ALL SUCH
PAYMENTS SHALL NOT BE LESS THAN THE AMOUNTS OTHERWISE SPECIFIED TO BE PAID UNDER
THIS AGREEMENT (AFTER WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES).

 

45

--------------------------------------------------------------------------------



 


SECTION 2.11         BREAKAGE COSTS.


 

The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such amount or amounts as shall, without
duplication, compensate the Lenders for any loss, cost or expense (the “Breakage
Costs”) incurred by the Lenders (as reasonably determined by the applicable
Lender) as a result of any prepayment of an Advance (and interest thereon)
arising under this Agreement and the Liquidity Agreements.  The determination by
any Managing Agent, on behalf of the related Lenders, of the amount of any such
loss or expense shall be set forth in a written notice to the Borrower delivered
by the applicable Lender prior to the date of such prepayment in the case where
notice of such prepayment is delivered to such Lender in accordance with Section
2.3(b) or within two (2) Business Days following such prepayment in the case
where no such notice is delivered (in which case, Breakage Costs shall include
interest thereon from the date of such prepayment) and shall be conclusive
absent manifest error.  No Breakage Costs shall be payable to any CP Lender to
the extent that (a) notice of such prepayment shall have been delivered to such
CP Lender in accordance with the provisions of Section 2.3(b) or Section 7.7(c),
(b) such prepayment is made on a Payment Date, and (c) such prepayment does not
exceed the lesser of (i) 20% of the Advances made by such CP Lender and (ii)
$20,000,000.

 


SECTION 2.12         INCREASED COSTS; CAPITAL ADEQUACY; ILLEGALITY.


 


(A)           IF AFTER THE DATE HEREOF, ANY MANAGING AGENT, LENDER, LIQUIDITY
BANK OR ANY AFFILIATE THEREOF (EACH OF WHICH, AN “AFFECTED PARTY”) SHALL BE
CHARGED ANY FEE, EXPENSE OR INCREASED COST ON ACCOUNT OF THE ADOPTION OF ANY
APPLICABLE LAW, RULE OR REGULATION (INCLUDING ANY APPLICABLE LAW, RULE OR
REGULATION REGARDING CAPITAL ADEQUACY), ANY ACCOUNTING PRINCIPLES OR ANY CHANGE
IN ANY OF THE FOREGOING, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY, THE FINANCIAL ACCOUNTING STANDARDS BOARD
(“FASB”), ANY CENTRAL BANK OR ANY COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY OR
AGENCY (A “REGULATORY CHANGE”):  (I) THAT SUBJECTS ANY AFFECTED PARTY TO ANY
CHARGE OR WITHHOLDING ON OR WITH RESPECT TO ANY TRANSACTION DOCUMENT OR AN
AFFECTED PARTY’S OBLIGATIONS UNDER A TRANSACTION DOCUMENT, OR ON OR WITH RESPECT
TO THE ADVANCES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS TO ANY AFFECTED
PARTY OF ANY AMOUNTS PAYABLE UNDER ANY TRANSACTION DOCUMENT (EXCEPT FOR CHANGES
IN THE RATE OF TAX ON THE OVERALL NET INCOME OF AN AFFECTED PARTY OR TAXES
EXCLUDED BY SECTION 2.13(A)) OR (II) THAT IMPOSES, MODIFIES OR DEEMS APPLICABLE
ANY RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF AN AFFECTED
PARTY, OR CREDIT EXTENDED BY AN AFFECTED PARTY PURSUANT TO A TRANSACTION
DOCUMENT OR (III) THAT IMPOSES ANY OTHER CONDITION THE RESULT OF WHICH IS TO
INCREASE THE COST TO AN AFFECTED PARTY OF PERFORMING ITS OBLIGATIONS UNDER A
TRANSACTION DOCUMENT, OR TO REDUCE THE RATE OF RETURN ON AN AFFECTED PARTY’S
CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS UNDER A TRANSACTION DOCUMENT, OR TO
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY AN AFFECTED PARTY UNDER A
TRANSACTION DOCUMENT OR TO REQUIRE ANY PAYMENT CALCULATED BY REFERENCE TO THE
AMOUNT OF INTERESTS OR LOANS HELD OR INTEREST RECEIVED BY IT, THEN, UPON

 

46

--------------------------------------------------------------------------------


 


DEMAND BY THE APPLICABLE MANAGING AGENT, BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR PAYMENT TO THE APPLICABLE MANAGING AGENT FOR THE
BENEFIT OF THE RELEVANT AFFECTED PARTY, SUCH AMOUNTS CHARGED TO SUCH AFFECTED
PARTY OR SUCH AMOUNTS TO OTHERWISE COMPENSATE SUCH AFFECTED PARTY FOR SUCH
INCREASED COST OR SUCH REDUCTION.


 


(B)           IF AS A RESULT OF ANY EVENT OR CIRCUMSTANCE SIMILAR TO THOSE
DESCRIBED IN CLAUSE (A) OF THIS SECTION 2.12, AN AFFECTED PARTY IS REQUIRED TO
COMPENSATE A BANK OR OTHER FINANCIAL INSTITUTION PROVIDING LIQUIDITY SUPPORT,
CREDIT ENHANCEMENT OR OTHER SIMILAR SUPPORT TO SUCH AFFECTED PARTY IN CONNECTION
WITH THIS AGREEMENT OR THE FUNDING OR MAINTENANCE OF ADVANCES HEREUNDER, THEN
WITHIN TEN (10) DAYS AFTER DEMAND BY SUCH AFFECTED PARTY, THE BORROWER SHALL PAY
TO SUCH AFFECTED PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS AS MAY BE NECESSARY TO
REIMBURSE SUCH AFFECTED PARTY FOR ANY SUCH AMOUNTS PAID BY IT.


 


(C)           IN DETERMINING ANY AMOUNT PROVIDED FOR IN THIS SECTION, THE
AFFECTED PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.  ANY
AFFECTED PARTY MAKING A CLAIM UNDER THIS SECTION SHALL SUBMIT TO THE BORROWER A
CERTIFICATE AS TO SUCH ADDITIONAL OR INCREASED COST OR REDUCTION, WHICH
CERTIFICATE SHALL CALCULATE IN REASONABLE DETAIL ANY SUCH CHARGES AND SHALL BE
CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


 


SECTION 2.13         TAXES.


 


(A)           ALL PAYMENTS MADE BY THE BORROWER IN RESPECT OF ANY ADVANCE AND
ALL PAYMENTS MADE BY THE BORROWER UNDER THIS AGREEMENT WILL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES,
UNLESS SUCH WITHHOLDING OR DEDUCTION IS REQUIRED BY LAW.  IN SUCH EVENT, THE
BORROWER SHALL PAY TO THE APPROPRIATE TAXING AUTHORITY ANY SUCH TAXES REQUIRED
TO BE DEDUCTED OR WITHHELD AND THE AMOUNT PAYABLE TO EACH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) WILL BE INCREASED (SUCH INCREASE, THE
“ADDITIONAL AMOUNT”) SUCH THAT EVERY NET PAYMENT MADE UNDER THIS AGREEMENT AFTER
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES ON SUCH INCREASE) IS NOT LESS THAN THE AMOUNT THAT WOULD
HAVE BEEN PAID HAD NO SUCH DEDUCTION OR WITHHOLDING BEEN DEDUCTED OR WITHHELD. 
THE FOREGOING OBLIGATION TO PAY ADDITIONAL AMOUNTS, HOWEVER, WILL NOT APPLY WITH
RESPECT TO, AND THE TERM “ADDITIONAL AMOUNT” SHALL BE DEEMED NOT TO INCLUDE NET
INCOME OR FRANCHISE TAXES IMPOSED ON A LENDER, ANY MANAGING AGENT OR THE
ADMINISTRATIVE AGENT, RESPECTIVELY, WITH RESPECT TO PAYMENTS REQUIRED TO BE MADE
BY THE BORROWER OR SERVICER ON BEHALF OF THE BORROWER UNDER THIS AGREEMENT, BY A
TAXING JURISDICTION IN WHICH SUCH LENDER, SUCH MANAGING AGENT OR THE
ADMINISTRATIVE AGENT IS ORGANIZED, CONDUCTS BUSINESS OR IS PAYING TAXES AS OF
THE EFFECTIVE DATE (AS THE CASE MAY BE).  IF A LENDER, ANY MANAGING AGENT OR THE
ADMINISTRATIVE AGENT PAYS ANY TAXES IN RESPECT OF WHICH THE BORROWER IS
OBLIGATED TO PAY ADDITIONAL AMOUNTS UNDER THIS SECTION 2.13(A), THE BORROWER
SHALL PROMPTLY REIMBURSE SUCH LENDER OR ADMINISTRATIVE AGENT IN FULL.


 


(B)           THE BORROWER WILL INDEMNIFY EACH LENDER, EACH MANAGING AGENT AND
THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES IN RESPECT OF WHICH THE
BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS (INCLUDING, WITHOUT LIMITATION,
ANY TAXES IMPOSED

 

47

--------------------------------------------------------------------------------


 


BY ANY JURISDICTION ON SUCH ADDITIONAL AMOUNTS) PAID BY SUCH LENDER, MANAGING
AGENT OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO; PROVIDED, HOWEVER, THAT SUCH LENDER, MANAGING AGENT OR THE
ADMINISTRATIVE AGENT, AS APPROPRIATE, MAKING A DEMAND FOR INDEMNITY PAYMENT,
SHALL PROVIDE THE BORROWER, AT ITS ADDRESS SET FORTH UNDER ITS NAME ON THE
SIGNATURE PAGES HEREOF, WITH A CERTIFICATE FROM THE RELEVANT TAXING AUTHORITY OR
FROM A RESPONSIBLE OFFICER OF SUCH LENDER, MANAGING AGENT OR THE ADMINISTRATIVE
AGENT STATING OR OTHERWISE EVIDENCING THAT SUCH LENDER, MANAGING AGENT OR THE
ADMINISTRATIVE AGENT HAS MADE PAYMENT OF SUCH TAXES AND WILL PROVIDE A COPY OF
OR EXTRACT FROM DOCUMENTATION, IF AVAILABLE, FURNISHED BY SUCH TAXING AUTHORITY
EVIDENCING ASSERTION OR PAYMENT OF SUCH TAXES.  THIS INDEMNIFICATION SHALL BE
MADE WITHIN TEN (10) DAYS FROM THE DATE SUCH LENDER, MANAGING AGENT OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


 


(C)           WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT BY THE
BORROWER OF ANY TAXES, THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT,
THE MANAGING AGENT OR THE LENDER, AS APPLICABLE, AT ITS ADDRESS SET FORTH UNDER
ITS NAME ON THE SIGNATURE PAGES HEREOF, APPROPRIATE EVIDENCE OF PAYMENT THEREOF.


 


(D)           IF A LENDER IS NOT CREATED OR ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR A POLITICAL SUBDIVISION THEREOF, SUCH LENDER SHALL, TO THE
EXTENT THAT IT MAY THEN DO SO UNDER APPLICABLE LAWS, DELIVER TO THE BORROWER
WITH A COPY TO THE ADMINISTRATIVE AGENT (I) WITHIN FIFTEEN (15) DAYS AFTER THE
DATE HEREOF, OR, IF LATER, THE DATE ON WHICH SUCH LENDER BECOMES A LENDER HEREOF
TWO (OR SUCH OTHER NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED BY APPLICABLE
LAWS) DULY COMPLETED COPIES OF IRS FORM W-8EC1 OR FORM W-8BEN FOR ANY SUCCESSOR
FORMS OR OTHER CERTIFICATES OR STATEMENTS THAT MAY BE REQUIRED FROM TIME TO TIME
BY THE RELEVANT UNITED STATES TAXING AUTHORITIES OR APPLICABLE LAWS), AS
APPROPRIATE, TO PERMIT THE BORROWER TO MAKE PAYMENTS HEREUNDER FOR THE ACCOUNT
OF SUCH LENDER, AS THE CASE MAY BE, WITHOUT DEDUCTION OR WITHHOLDING OF UNITED
STATES FEDERAL INCOME OR SIMILAR TAXES AND (II) UPON THE OBSOLESCENCE OF OR
AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN, ANY FORM OR CERTIFICATE
PREVIOUSLY DELIVERED PURSUANT TO THIS SECTION 2.13(D), TWO COPIES (OR SUCH OTHER
NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED BY APPLICABLE LAWS) OF SUCH
ADDITIONAL, AMENDED OR SUCCESSOR FORMS, CERTIFICATES OR STATEMENTS AS MAY BE
REQUIRED UNDER APPLICABLE LAWS TO PERMIT THE BORROWER TO MAKE PAYMENTS HEREUNDER
FOR THE ACCOUNT OF SUCH LENDER, WITHOUT DEDUCTION OR WITHHOLDING OF UNITED
STATES FEDERAL INCOME OR SIMILAR TAXES.


 


(E)           FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR STATEMENT
DESCRIBED IN CLAUSE (D) OF THIS SECTION (OTHER THAN IF SUCH FAILURE IS DUE TO A
CHANGE IN LAW OCCURRING AFTER THE DATE OF THIS AGREEMENT), SUCH LENDER, AS THE
CASE MAY BE, SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER CLAUSES (A) OR (B)
OF THIS SECTION WITH RESPECT TO ANY TAXES.


 


(F)            WITHIN THIRTY (30) DAYS OF THE WRITTEN REQUEST OF THE BORROWER
THEREFOR, THE ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER, AS
APPROPRIATE, SHALL EXECUTE AND DELIVER TO THE BORROWER SUCH CERTIFICATES, FORMS
OR OTHER DOCUMENTS THAT CAN BE FURNISHED CONSISTENT WITH THE FACTS AND THAT ARE
REASONABLY NECESSARY TO ASSIST THE

 

48

--------------------------------------------------------------------------------


 


BORROWER IN APPLYING FOR REFUNDS OF TAXES REMITTED HEREUNDER; PROVIDED, HOWEVER,
THAT THE ADMINISTRATIVE AGENT, THE MANAGING AGENT AND THE LENDER SHALL NOT BE
REQUIRED TO DELIVER SUCH CERTIFICATES FORMS OR OTHER DOCUMENTS IF IN THEIR
RESPECTIVE SOLE DISCRETION IT IS DETERMINED THAT THE DELIVERY OF SUCH
CERTIFICATE, FORM OR OTHER DOCUMENT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER AND PROVIDED FURTHER,
HOWEVER, THAT THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE AGENT, THE
MANAGING AGENT OR THE LENDER FOR ANY REASONABLE EXPENSES INCURRED IN THE
DELIVERY OF SUCH CERTIFICATE, FORM OR OTHER DOCUMENT.


 


(G)           IF, IN CONNECTION WITH AN AGREEMENT OR OTHER DOCUMENT PROVIDING
LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR SUPPORT TO THE LENDERS IN
CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR MAINTENANCE OF ADVANCES
HEREUNDER, THE LENDERS ARE REQUIRED TO COMPENSATE A BANK OR OTHER FINANCIAL
INSTITUTION IN RESPECT OF TAXES UNDER CIRCUMSTANCES SIMILAR TO THOSE DESCRIBED
IN THIS SECTION THEN WITHIN TEN (10) DAYS AFTER DEMAND BY THE LENDERS, THE
BORROWER SHALL PAY TO THE LENDERS SUCH ADDITIONAL AMOUNT OR AMOUNTS AS MAY BE
NECESSARY TO REIMBURSE THE LENDERS FOR ANY AMOUNTS PAID BY THEM.


 


SECTION 2.14         REVOLVER LOAN FUNDING.


 


(A)           UPON THE OCCURRENCE OF A REVOLVER LOAN FUNDING DATE EACH CP LENDER
MEMBER OF A LENDER GROUP, IF ANY, MAY, IN ITS SOLE DISCRETION MAKE, AND IF IT
DOES NOT, THE COMMITTED LENDERS SHALL MAKE AN ADVANCE (EACH, A “REVOLVER LOAN
FUNDING”) IN AN AMOUNT EQUAL TO SUCH COMMITTED LENDER’S RATABLE SHARE OF THE
AGGREGATE OUTSTANDING UNFUNDED COMMITMENTS UNDER THE REVOLVER LOANS
(COLLECTIVELY, THE “REVOLVER LOAN FUNDING AMOUNT”).  UPON RECEIPT OF THE
PROCEEDS OF SUCH REVOLVER LOAN FUNDING, THE ADMINISTRATIVE AGENT SHALL DEPOSIT
SUCH FUNDS INTO SEGREGATED ACCOUNTS (EACH, A “REVOLVER LOAN FUNDING ACCOUNT”),
IN ITS NAME, REFERENCING THE NAME OF THE APPLICABLE LENDER, AND MAINTAINED AT A
QUALIFIED INSTITUTION.  EACH LENDER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT
FULL POWER AND AUTHORITY, ON ITS BEHALF, TO WITHDRAW FUNDS FROM THE APPLICABLE
REVOLVER LOAN FUNDING ACCOUNT AT THE TIME OF, AND IN CONNECTION WITH, THE
FUNDING OF ANY POST-TERMINATION REVOLVER LOAN FUNDINGS TO BE MADE BY THE
BORROWER, AND TO DEPOSIT TO THE RELATED REVOLVER LOAN FUNDING ACCOUNT ANY FUNDS
RECEIVED IN RESPECT OF EACH RELEVANT LENDER’S RATABLE SHARE OF PRINCIPAL
PAYMENTS UNDER SECTION 2.8 HEREOF, ALL IN ACCORDANCE WITH THE TERMS OF AND FOR
THE PURPOSES SET FORTH IN THIS AGREEMENT.  THE DEPOSIT OF MONIES IN SUCH
REVOLVER LOAN FUNDING ACCOUNT BY ANY LENDER SHALL NOT CONSTITUTE AN ADVANCE (AND
SUCH LENDER SHALL NOT BE ENTITLED TO INTEREST ON SUCH MONIES EXCEPT AS PROVIDED
IN CLAUSE (D) BELOW) UNLESS AND UNTIL (AND THEN ONLY TO THE EXTENT THAT) SUCH
MONIES ARE USED TO MAKE POST-TERMINATION REVOLVER LOAN FUNDINGS PURSUANT TO THE
FIRST SENTENCE OF CLAUSE (B) BELOW).


 


(B)           FROM AND AFTER THE ESTABLISHMENT OF A REVOLVER LOAN FUNDING
ACCOUNT WITH RESPECT TO ANY LENDER, AND UNTIL THE EARLIER OF (I) THE REDUCTION
TO ZERO OF ALL OUTSTANDING COMMITMENTS IN RESPECT OF REVOLVER LOANS AND (II) TWO
YEARS FOLLOWING THE REVOLVER LOAN FUNDING DATE, ALL POST-TERMINATION REVOLVER
LOAN FUNDINGS TO BE MADE BY SUCH LENDER HEREUNDER SHALL BE MADE BY WITHDRAWING
FUNDS FROM THE APPLICABLE REVOLVER LOAN FUNDING ACCOUNT.  ON EACH BUSINESS DAY
DURING SUCH TIME, THE ADMINISTRATIVE AGENT SHALL, (I) IF A REVOLVER LOAN FUNDING
ACCOUNT SHORTFALL EXISTS,

 

49

--------------------------------------------------------------------------------


 


DEPOSIT THE LESSER OF (A) THE AMOUNT ALLOCABLE TO THE REPAYMENT OF PRINCIPAL TO
THE LENDERS AND (B) THE REVOLVER LOAN FUNDING ACCOUNT SHORTFALL AND (II) IF A
REVOLVER LOAN FUNDING ACCOUNT SURPLUS EXISTS, PAY TO THE APPLICABLE MANAGING
AGENT, ON BEHALF OF EACH LENDER, SUCH LENDER’S RATABLE SHARE OF THE REVOLVER
LOAN FUNDING ACCOUNT SURPLUS.  UNTIL THE EARLIER OF (I) THE REDUCTION TO ZERO OF
ALL OUTSTANDING COMMITMENTS IN RESPECT OF REVOLVER LOANS AND (II) TWO YEARS
FOLLOWING THE REVOLVER LOAN FUNDING DATE, ALL REMAINING FUNDS THEN HELD IN SUCH
REVOLVER LOAN FUNDING ACCOUNT (AFTER GIVING EFFECT TO ANY POST-TERMINATION
REVOLVER LOAN FUNDINGS TO BE MADE ON SUCH DATE) SHALL BE PAID BY THE
ADMINISTRATIVE AGENT TO THE APPLICABLE MANAGING AGENT, ON BEHALF OF SUCH LENDER,
AND THEREAFTER ALL PAYMENTS MADE IN RESPECT OF THE LOANS (WHETHER OR NOT
ORIGINALLY FUNDED FROM SUCH LENDER’S REVOLVER LOAN FUNDING ACCOUNT) SHALL BE
PAID DIRECTLY TO THE APPLICABLE MANAGING AGENT, ON BEHALF OF SUCH LENDER, IN
ACCORDANCE WITH THE TERMS OF SECTION 2.8.


 


(C)           THE ADMINISTRATIVE AGENT MAY, ITS SOLE DISCRETION, ADVANCE FUNDS
WITHDRAWN FROM THE REVOLVER LOAN FUNDING ACCOUNTS TO (I) THE BORROWER OR (II)
THE APPLICABLE OBLIGOR DIRECTLY, ON BEHALF OF THE BORROWER, AND IN EITHER CASE,
SUCH FUNDS SHALL BE USED SOLELY FOR THE PURPOSE OF FUNDING ADVANCES REQUESTED BY
AN OBLIGOR UNDER A REVOLVER LOAN.


 


(D)           PROCEEDS IN A REVOLVER LOAN FUNDING ACCOUNT SHALL BE INVESTED, AT
THE WRITTEN DIRECTION OF THE APPLICABLE LENDER (OR THE APPLICABLE MANAGING AGENT
ON ITS BEHALF) TO THE APPLICABLE REVOLVER LOAN FUNDING ACCOUNT BANK, ONLY IN
INVESTMENTS WHICH CONSTITUTE PERMITTED INVESTMENTS.  THE INVESTMENT EARNINGS
WITH RESPECT TO A REVOLVER LOAN FUNDING ACCOUNT SHALL ACCRUE AS THE LENDER AND
REVOLVER LOAN FUNDING ACCOUNT BANK SHALL AGREE.  THE ADMINISTRATIVE AGENT SHALL
DIRECT THE REVOLVER LOAN FUNDING ACCOUNT BANK TO PAY ALL SUCH INVESTMENT
EARNINGS FROM THE RELEVANT ACCOUNT DIRECTLY TO THE APPLICABLE MANAGING AGENT,
FOR THE ACCOUNT OF THE APPLICABLE LENDER.


 


(E)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NONE OF THE
ADMINISTRATIVE AGENT, THE OTHER MANAGING AGENTS, THE OTHER PURCHASERS NOR THE
REVOLVER LOAN FUNDING ACCOUNT BANK SHALL HAVE ANY LIABILITY FOR ANY LOSS ARISING
FROM ANY INVESTMENT OR REINVESTMENT MADE BY IT WITH RESPECT TO A REVOLVER LOAN
FUNDING ACCOUNT IN ACCORDANCE WITH, AND PURSUANT TO, THE PROVISIONS HEREOF.


 


SECTION 2.15         PENDING ACCOUNT.


 


(A)           THE BORROWER OR THE SERVICER ON ITS BEHALF SHALL CAUSE TO BE
ESTABLISHED, ON OR BEFORE THE CLOSING DATE, AND MAINTAINED IN THE NAME OF THE
BORROWER AND ASSIGNED TO THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED
PARTIES PURSUANT TO THIS AGREEMENT AND A DEPOSIT ACCOUNT CONTROL AGREEMENT, WITH
AN OFFICE OR BRANCH OF A DEPOSITORY INSTITUTION OR TRUST COMPANY ORGANIZED UNDER
THE LAWS OF THE UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT
OF COLUMBIA (OR ANY DOMESTIC BRANCH OF A FOREIGN BANK) A SEGREGATED CORPORATE
TRUST ACCOUNT (THE “PENDING ACCOUNT”) FOR THE PURPOSE OF RECEIVING (I) PROCEEDS
OF ADVANCES AND (II) PRINCIPAL COLLECTIONS TRANSFERRED FROM THE COLLECTION
ACCOUNT, AND FUNDING PURCHASES OF UNRESTRICTED ELIGIBLE LOANS THEREFROM.

 

50

--------------------------------------------------------------------------------


 


(B)           THE BORROWER MAY TRANSFER PRINCIPAL COLLECTIONS FROM THE
COLLECTION ACCOUNT TO THE PENDING ACCOUNT, SO LONG AS (I) THE CONDITIONS TO
ADVANCES DESCRIBED IN SECTION 3.2 ARE MET, MUTATIS MUTANDIS, OTHER THAN THE
REQUIREMENT THAT A BORROWER NOTICE CONTAINING CERTIFICATION THERETO HAS BEEN
DELIVERED AND (II) IN THE REASONABLE DETERMINATION OF THE SERVICER AND THE
BORROWER, SUCH COLLECTIONS SHALL NOT BE NECESSARY TO MAKE PAYMENTS PURSUANT TO
CLAUSES FIRST THROUGH ELEVENTH ABOVE ON THE NEXT PAYMENT DATE PURSUANT TO
SECTION 2.8(A) ABOVE.


 


(C)           FUNDS DEPOSITED IN THE PENDING ACCOUNT SHALL BE USED TO PURCHASE
UNRESTRICTED ELIGIBLE LOANS WITHIN 3 BUSINESS DAYS OF DEPOSIT.  ANY FUNDS NOT
USED WITHIN SUCH 3 BUSINESS DAY PERIOD SHALL, UNLESS OTHERWISE APPROVED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, BE USED TO MAKE A PREPAYMENT OF THE
ADVANCES OUTSTANDING PURSUANT TO SECTION 2.3(B).  NOTICE OF SUCH PREPAYMENT
SHALL BE GIVEN ON THE BUSINESS DAY IMMEDIATELY SUCCEEDING THE EXPIRATION OF SUCH
3 BUSINESS DAY PERIOD, AND SUCH PREPAYMENT SHALL TAKE PLACE ON THE EARLIEST
POSSIBLE BUSINESS DAY FOLLOWING SUCH NOTICE.


 


ARTICLE III


 


CONDITIONS OF EFFECTIVENESS AND ADVANCES


 


SECTION 3.1            CONDITIONS TO EFFECTIVENESS AND ADVANCES.


 

No Lender shall be obligated to make any Advance hereunder from and after the
Effective Date, nor shall any Lender, the Administrative Agent or the Managing
Agents be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by, the Managing Agents:

 


(A)           THIS AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS AND EACH
LIQUIDITY AGREEMENT OR COUNTERPARTS HEREOF OR THEREOF SHALL HAVE BEEN DULY
EXECUTED BY, AND DELIVERED TO, THE PARTIES HERETO AND THERETO AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, INSTRUMENTS,
AGREEMENTS AND LEGAL OPINIONS AS ANY MANAGING AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON OR PRIOR TO
THE EFFECTIVE DATE, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 


(B)           THE BORROWER SHALL HAVE PAID ALL FEES REQUIRED TO BE PAID BY IT ON
THE EFFECTIVE DATE, INCLUDING ALL FEES REQUIRED HEREUNDER AND UNDER THE FEE
LETTERS TO BE PAID AS OF SUCH DATE, AND SHALL HAVE REIMBURSED EACH LENDER AND
THE ADMINISTRATIVE AGENT FOR ALL FEES, COSTS AND EXPENSES RELATED TO THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND UNDER THE OTHER TRANSACTION DOCUMENTS
AND EACH LIQUIDITY AGREEMENT, INCLUDING THE LEGAL AND OTHER DOCUMENT PREPARATION
COSTS INCURRED BY ANY LENDER AND/OR THE ADMINISTRATIVE AGENT;


 


(C)           EACH CP LENDER WHOSE COMMERCIAL PAPER IS BEING RATED BY ONE OR
MORE RATING AGENCY SHALL HAVE RECEIVED, TO THE EXTENT REQUIRED UNDER THE TERMS
OF SUCH CP LENDER’S PROGRAM DOCUMENTS, THE WRITTEN CONFIRMATION OF EACH SUCH
RATING AGENCY THAT

 

51

--------------------------------------------------------------------------------


 


THE EXECUTION AND DELIVERY OF THIS AGREEMENT WILL NOT RESULT IN A WITHDRAWAL OR
DOWNGRADING OF THE THEN-CURRENT RATING OF SUCH COMMERCIAL PAPER BY SUCH RATING
AGENCY; AND


 


(D)           THE REQUIRED EQUITY INVESTMENT SHALL BE MAINTAINED.


 

The Administrative Agent shall promptly notify each Lender of the satisfaction
or waiver of the conditions set forth above.

 


SECTION 3.2            ADDITIONAL CONDITIONS PRECEDENT TO ALL ADVANCES.


 

Each Advance shall be subject to the further conditions precedent that:

 


(A)           ON THE RELATED FUNDING DATE, THE BORROWER OR THE SERVICER, AS THE
CASE MAY BE, SHALL HAVE CERTIFIED IN THE RELATED BORROWER NOTICE THAT:


 

(I)    THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.1 AND SECTION
7.8 ARE TRUE AND CORRECT ON AND AS OF SUCH DATE, BEFORE AND AFTER GIVING EFFECT
TO SUCH BORROWING AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH
MADE ON AND AS OF SUCH DATE; AND

 

(II)   NO EVENT HAS OCCURRED, OR WOULD RESULT FROM SUCH ADVANCE OR FROM THE
APPLICATION OF THE PROCEEDS THEREFROM, THAT CONSTITUTES AN EARLY TERMINATION
EVENT OR AN UNMATURED EARLY TERMINATION EVENT.

 


(B)           THE TERMINATION DATE SHALL NOT HAVE OCCURRED;


 


(C)           BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE
APPLICATION OF PROCEEDS THEREFROM THE BORROWING BASE TEST SHALL BE SATISFIED, AS
CALCULATED ON SUCH DATE;


 


(D)           NO CLAIM HAS BEEN ASSERTED OR PROCEEDING COMMENCED CHALLENGING
ENFORCEABILITY OR VALIDITY OF ANY OF THE LOAN DOCUMENTS, EXCLUDING ANY
INSTRUMENTS, CERTIFICATES OR OTHER DOCUMENTS RELATING TO LOANS THAT WERE THE
SUBJECT OF PRIOR ADVANCES;


 


(E)           THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGE WITH RESPECT TO
THE BORROWER OR THE SERVICER SINCE THE PRECEDING ADVANCE;


 


(F)            BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE
APPLICATION OF PROCEEDS THEREFROM THE COLLATERAL QUALITY TEST SHALL BE
SATISFIED, AS CALCULATED ON SUCH DATE; AND


 


(G)           THE SERVICER AND BORROWER SHALL HAVE TAKEN SUCH OTHER ACTION,
INCLUDING DELIVERY OF APPROVALS, CONSENTS, OPINIONS, DOCUMENTS, AND INSTRUMENTS
TO THE MANAGING AGENTS AS EACH MAY REASONABLY REQUEST.

 

52

--------------------------------------------------------------------------------


 


ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1            REPRESENTATIONS AND WARRANTIES OF THE BORROWER.


 

The Borrower represents and warrants as follows:

 


(A)           ORGANIZATION AND GOOD STANDING.  THE BORROWER IS A DELAWARE
LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION, AND HAS FULL POWER,
AUTHORITY AND LEGAL RIGHT TO OWN OR LEASE ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS SUCH BUSINESS IS PRESENTLY CONDUCTED.


 


(B)           DUE QUALIFICATION.  THE BORROWER IS QUALIFIED TO DO BUSINESS AS A
LIMITED LIABILITY COMPANY, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES
AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL JURISDICTIONS IN WHICH THE
OWNERSHIP OR LEASE OF ITS PROPERTY AND OR THE CONDUCT OF ITS BUSINESS (OTHER
THAN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER) REQUIRES SUCH QUALIFICATION,
STANDING, LICENSE OR APPROVAL, EXCEPT TO THE EXTENT THAT THE FAILURE TO SO
QUALIFY, MAINTAIN SUCH STANDING OR BE SO LICENSED OR APPROVED WOULD NOT HAVE AN
ADVERSE EFFECT ON THE INTERESTS OF THE LENDERS.  THE BORROWER IS QUALIFIED TO DO
BUSINESS AS A LIMITED LIABILITY COMPANY, IS IN GOOD STANDING, AND HAS OBTAINED
ALL LICENSES AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL STATES IN WHICH THE
PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT REQUIRES SUCH
QUALIFICATION, STANDING, LICENSE OR APPROVAL AND WHERE THE FAILURE TO QUALIFY OR
OBTAIN SUCH LICENSE OR APPROVAL WOULD HAVE A MATERIAL ADVERSE EFFECT ON ITS
ABILITY TO PERFORM HEREUNDER.


 


(C)           DUE AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN HAVE BEEN DULY
AUTHORIZED BY THE BORROWER BY ALL NECESSARY ACTION ON THE PART OF THE BORROWER.


 


(D)           NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY, THE PERFORMANCE BY
THE BORROWER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THE
FULFILLMENT OF THE TERMS HEREOF AND THEREOF WILL NOT CONFLICT WITH OR RESULT IN
ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, AND WILL NOT CONSTITUTE (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, THE BORROWER’S
LIMITED LIABILITY COMPANY AGREEMENT OR ANY MATERIAL CONTRACTUAL OBLIGATION OF
THE BORROWER.


 


(E)           NO VIOLATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY, THE PERFORMANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THE FULFILLMENT OF THE
TERMS HEREOF AND THEREOF WILL NOT CONFLICT WITH OR VIOLATE, IN ANY MATERIAL
RESPECT, ANY APPLICABLE LAW.


 


(F)            NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS
PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED AGAINST THE
BORROWER, BEFORE ANY GOVERNMENTAL AUTHORITY (I) ASSERTING THE INVALIDITY OF THIS
AGREEMENT OR ANY TRANSACTION

 

53

--------------------------------------------------------------------------------


 


DOCUMENT TO WHICH THE BORROWER IS A PARTY, (II) SEEKING TO PREVENT THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY OR (III) SEEKING ANY
DETERMINATION OR RULING THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(G)           ALL CONSENTS REQUIRED.  ALL MATERIAL APPROVALS, AUTHORIZATIONS,
CONSENTS, ORDERS OR OTHER ACTIONS OF ANY PERSON OR OF ANY GOVERNMENTAL AUTHORITY
(IF ANY) REQUIRED IN CONNECTION WITH THE DUE EXECUTION, DELIVERY AND PERFORMANCE
BY THE BORROWER OF THIS AGREEMENT AND ANY TRANSACTION DOCUMENT TO WHICH THE
BORROWER IS A PARTY, HAVE BEEN OBTAINED.


 


(H)           REPORTS ACCURATE.  ALL MONTHLY REPORTS (IF PREPARED BY THE
BORROWER, OR TO THE EXTENT THAT INFORMATION CONTAINED THEREIN IS SUPPLIED BY THE
BORROWER), INFORMATION, EXHIBIT, FINANCIAL STATEMENT, DOCUMENT, BOOK, RECORD OR
REPORT FURNISHED OR TO BE FURNISHED BY THE BORROWER TO THE ADMINISTRATIVE AGENT
OR A LENDER IN CONNECTION WITH THIS AGREEMENT ARE TRUE, COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS.


 


(I)            SOLVENCY.  THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY DO NOT AND WILL NOT
RENDER THE BORROWER NOT SOLVENT.


 


(J)            SELECTION PROCEDURES.  NO PROCEDURES BELIEVED BY THE BORROWER TO
BE MATERIALLY ADVERSE TO THE INTERESTS OF THE SECURED PARTIES WERE UTILIZED BY
THE BORROWER IN IDENTIFYING AND/OR SELECTING THE LOANS THAT ARE PART OF THE
COLLATERAL.


 


(K)           TAXES.  THE BORROWER HAS FILED OR CAUSED TO BE FILED ALL TAX
RETURNS REQUIRED TO BE FILED BY IT.  THE BORROWER HAS PAID ALL TAXES AND ALL
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY (OTHER THAN ANY AMOUNT OF TAX
THE VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN
PROVIDED ON THE BOOKS OF THE BORROWER), AND NO TAX LIEN HAS BEEN FILED AND, TO
THE BORROWER’S KNOWLEDGE, NO CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH
TAX, FEE OR OTHER CHARGE.


 


(L)            AGREEMENTS ENFORCEABLE.  THIS AGREEMENT AND EACH TRANSACTION
DOCUMENT TO WHICH THE BORROWER IS A PARTY CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY INSOLVENCY LAWS AND EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


(M)          NO LIENS.  THE COLLATERAL IS OWNED BY THE BORROWER FREE AND CLEAR
OF ANY LIENS EXCEPT FOR PERMITTED LIENS AS PROVIDED HEREIN, AND THE
ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, HAS A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL THEN EXISTING OR
THEREAFTER ARISING, FREE AND CLEAR OF ANY LIENS EXCEPT FOR PERMITTED LIENS.  NO
EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ANY
COLLATERAL IS ON FILE IN ANY RECORDING OFFICE EXCEPT SUCH AS MAY BE FILED IN

 

54

--------------------------------------------------------------------------------


 


FAVOR OF THE ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR REFLECTING THE
TRANSFER OF THE COLLATERAL FROM THE ORIGINATOR TO THE BORROWER.


 


(N)           SECURITY INTEREST.  THE BORROWER HAS GRANTED A SECURITY INTEREST
(AS DEFINED IN THE UCC) TO THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, IN THE COLLATERAL, WHICH IS ENFORCEABLE IN ACCORDANCE WITH APPLICABLE
LAW.  ALL FILINGS (INCLUDING, WITHOUT LIMITATION, SUCH UCC FILINGS) AS ARE
NECESSARY IN ANY JURISDICTION TO PERFECT THE INTEREST OF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES, IN THE COLLATERAL HAVE BEEN MADE.


 


(O)           LOCATION OF OFFICES.  THE BORROWER’S JURISDICTION OF ORGANIZATION,
PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE AND THE OFFICE WHERE THE
BORROWER KEEPS ALL THE RECORDS IS LOCATED AT THE ADDRESS OF THE BORROWER
REFERRED TO IN SECTION 12.2 HEREOF (OR AT SUCH OTHER LOCATIONS AS TO WHICH THE
NOTICE AND OTHER REQUIREMENTS SPECIFIED IN SECTION 5.1(M) SHALL HAVE BEEN
SATISFIED).


 


(P)           TRADENAMES.  THE BORROWER HAS NO TRADE NAMES, FICTITIOUS NAMES,
ASSUMED NAMES OR “DOING BUSINESS AS” NAMES OR OTHER NAMES UNDER WHICH IT HAS
DONE OR IS DOING BUSINESS.


 


(Q)           PURCHASE AGREEMENT.  THE PURCHASE AGREEMENT IS THE ONLY AGREEMENT
PURSUANT TO WHICH THE BORROWER ACQUIRES COLLATERAL (OTHER THAN THE HEDGE
COLLATERAL).


 


(R)            VALUE GIVEN.  THE BORROWER GAVE REASONABLY EQUIVALENT VALUE TO
THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER TO THE BORROWER OF THE
TRANSFERRED LOANS UNDER THE PURCHASE AGREEMENT, NO SUCH TRANSFER WAS MADE FOR OR
ON ACCOUNT OF AN ANTECEDENT DEBT OWED BY THE ORIGINATOR TO THE BORROWER, AND NO
SUCH TRANSFER IS VOIDABLE OR SUBJECT TO AVOIDANCE UNDER ANY INSOLVENCY LAW.


 


(S)           ACCOUNTING.  THE BORROWER ACCOUNTS FOR THE TRANSFERS TO IT FROM
THE ORIGINATOR OF INTERESTS IN THE LOANS UNDER THE PURCHASE AGREEMENT AS SALES
OF SUCH LOANS IN ITS BOOKS, RECORDS AND FINANCIAL STATEMENTS, IN EACH CASE
CONSISTENT WITH GAAP.


 


(T)            SEPARATE ENTITY.  THE BORROWER IS OPERATED AS AN ENTITY WITH
ASSETS AND LIABILITIES DISTINCT FROM THOSE OF THE ORIGINATOR AND ANY AFFILIATES
THEREOF (OTHER THAN THE BORROWER), AND THE BORROWER HEREBY ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS ARE ENTERING INTO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN RELIANCE UPON THE BORROWER’S IDENTITY AS A
SEPARATE LEGAL ENTITY FROM THE ORIGINATOR AND FROM EACH SUCH OTHER AFFILIATE OF
THE ORIGINATOR.


 


(U)           INVESTMENTS.  EXCEPT FOR SUPPLEMENTAL INTERESTS OR SUPPLEMENTAL
INTERESTS THAT CONVERT INTO AN EQUITY INTEREST IN ANY PERSON, THE BORROWER DOES
NOT OWN OR HOLD DIRECTLY OR INDIRECTLY, ANY CAPITAL STOCK OR EQUITY SECURITY OF,
OR ANY EQUITY INTEREST IN, ANY PERSON.


 


(V)           BUSINESS.  SINCE ITS FORMATION, THE BORROWER HAS CONDUCTED NO
BUSINESS OTHER THAN THE PURCHASE AND RECEIPT OF LOANS AND RELATED PROPERTY FROM
THE ORIGINATOR

 

55

--------------------------------------------------------------------------------


 


UNDER THE PURCHASE AGREEMENT, THE BORROWING OF FUNDS UNDER THIS AGREEMENT AND
SUCH OTHER ACTIVITIES AS ARE INCIDENTAL TO THE FOREGOING.


 


(W)          ERISA.  THE BORROWER IS IN COMPLIANCE WITH ERISA AND HAS NOT
INCURRED AND DOES NOT EXPECT TO INCUR ANY LIABILITIES (EXCEPT FOR PREMIUM
PAYMENTS ARISING IN THE ORDINARY COURSE OF BUSINESS) PAYABLE TO THE PENSION
BENEFIT GUARANTY CORPORATION UNDER ERISA.


 


(X)            INVESTMENT COMPANY ACT.


 

(I)    THE BORROWER REPRESENTS AND WARRANTS THAT THE BORROWER IS EXEMPT AND WILL
REMAIN EXEMPT FROM REGISTRATION AS AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).

 

(II)   THE BUSINESS AND OTHER ACTIVITIES OF THE BORROWER, INCLUDING BUT NOT
LIMITED TO, THE MAKING OF THE ADVANCES BY THE LENDERS, THE APPLICATION OF THE
PROCEEDS AND REPAYMENT THEREOF BY THE BORROWER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO WHICH THE BORROWER IS
A PARTY DO NOT NOW AND WILL NOT AT ANY TIME RESULT IN ANY VIOLATIONS, WITH
RESPECT TO THE BORROWER, OF THE PROVISIONS OF THE 1940 ACT OR ANY RULES,
REGULATIONS OR ORDERS ISSUED BY THE SEC THEREUNDER.

 


(Y)           GOVERNMENT REGULATIONS  THE BORROWER IS NOT ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY
“MARGIN SECURITY,” AS SUCH TERMS ARE DEFINED IN REGULATION U OF THE FEDERAL
RESERVE BOARD AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT (SUCH SECURITIES
BEING REFERRED TO HEREIN AS “MARGIN STOCK”).  THE BORROWER OWNS NO MARGIN STOCK,
AND NO PORTION OF THE PROCEEDS OF ANY ADVANCE HEREUNDER WILL BE USED, DIRECTLY
OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK, FOR
THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY
INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE THAT
MIGHT CAUSE ANY PORTION OF SUCH PROCEEDS TO BE CONSIDERED A “PURPOSE CREDIT”
WITHIN THE MEANING OF REGULATION T, U OR X OF THE FEDERAL RESERVE BOARD.  THE
BORROWER WILL NOT TAKE OR PERMIT TO BE TAKEN ANY ACTION THAT MIGHT CAUSE ANY
RELATED DOCUMENT TO VIOLATE ANY REGULATION OF THE FEDERAL RESERVE BOARD.


 


(Z)            ELIGIBILITY OF LOANS.  AS OF THE EFFECTIVE DATE, (I) THE LOAN
LIST AND THE INFORMATION CONTAINED IN THE BORROWER NOTICE DELIVERED PURSUANT TO
SECTION 2.1 AND SECTION 2.2 IS AN ACCURATE AND COMPLETE LISTING IN ALL MATERIAL
RESPECTS OF ALL THE LOANS THAT ARE PART OF THE COLLATERAL AS OF THE EFFECTIVE
DATE, AND THE INFORMATION CONTAINED THEREIN WITH RESPECT TO THE IDENTITY OF SUCH
LOANS AND THE AMOUNTS OWING THEREUNDER IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DATE AND (II) EACH SUCH LOAN IS AN ELIGIBLE LOAN.  ON EACH
FUNDING DATE, THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ANY
ADDITIONAL LOAN REFERENCED ON THE RELATED BORROWER NOTICE DELIVERED PURSUANT TO
SECTION 2.1 AND SECTION 2.2 IS AN ELIGIBLE LOAN.

 

56

--------------------------------------------------------------------------------


 


SECTION 4.2            JOINT REPRESENTATIONS AND WARRANTIES REGARDING ORDINARY
COURSE OF BUSINESS.


 


(A)           EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT REPRESENTS AND
WARRANTS AS TO ITSELF THAT EACH REMITTANCE OF COLLECTIONS BY THE BORROWER TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT WILL HAVE BEEN
(I) IN PAYMENT OF A DEBT INCURRED BY THE BORROWER IN THE ORDINARY COURSE OF
BUSINESS OR FINANCIAL AFFAIRS OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND
(II) MADE IN THE ORDINARY COURSE OF BUSINESS OR FINANCIAL AFFAIRS OF THE
BORROWER AND THE ADMINISTRATIVE AGENT.


 


(B)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 4.2
AND SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


ARTICLE V


 


GENERAL COVENANTS OF THE BORROWER


 


SECTION 5.1            COVENANTS OF THE BORROWER.


 

The Borrower hereby covenants that:

 


(A)           COMPLIANCE WITH LAWS.  THE BORROWER WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, INCLUDING THOSE WITH RESPECT TO THE LOANS IN
THE COLLATERAL AND ANY RELATED PROPERTY.


 


(B)           PRESERVATION OF CORPORATE EXISTENCE.  THE BORROWER WILL PRESERVE
AND MAINTAIN ITS EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE
JURISDICTION OF ITS FORMATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING
IN EACH JURISDICTION WHERE THE FAILURE TO MAINTAIN SUCH EXISTENCE, RIGHTS,
FRANCHISES, PRIVILEGES AND QUALIFICATION HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)           SECURITY INTERESTS.  EXCEPT AS CONTEMPLATED IN THIS AGREEMENT, THE
BORROWER WILL NOT SELL, PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER PERSON, OR
GRANT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY LOAN OR RELATED
PROPERTY THAT IS PART OF THE COLLATERAL, WHETHER NOW EXISTING OR HEREAFTER
TRANSFERRED HEREUNDER, OR ANY INTEREST THEREIN.  THE BORROWER WILL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT OF THE EXISTENCE OF ANY LIEN ON ANY LOAN OR
RELATED PROPERTY THAT IS PART OF THE COLLATERAL AND THE BORROWER SHALL DEFEND
THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE
SECURED PARTIES IN, TO AND UNDER ANY LOAN AND THE RELATED PROPERTY THAT IS PART
OF THE COLLATERAL, AGAINST ALL CLAIMS OF THIRD PARTIES; PROVIDED, HOWEVER, THAT
NOTHING IN THIS SECTION 5.1(C) SHALL PREVENT OR BE DEEMED TO PROHIBIT THE
BORROWER FROM SUFFERING TO EXIST PERMITTED LIENS UPON ANY LOAN OR ANY RELATED
PROPERTY THAT IS PART OF THE COLLATERAL.


 


(D)           DELIVERY OF COLLECTIONS.  THE BORROWER AGREES TO CAUSE THE
DELIVERY TO THE SERVICER PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS
DAYS AFTER RECEIPT) ALL COLLECTIONS (INCLUDING ANY DEEMED COLLECTIONS) RECEIVED
BY BORROWER IN RESPECT OF THE LOANS THAT ARE PART OF THE COLLATERAL.

 

57

--------------------------------------------------------------------------------


 


(E)           ACTIVITIES OF BORROWER.  THE BORROWER SHALL NOT ENGAGE IN ANY
BUSINESS OR ACTIVITY OF ANY KIND, OR ENTER INTO ANY TRANSACTION OR INDENTURE,
MORTGAGE, INSTRUMENT, AGREEMENT, CONTRACT, LOAN OR OTHER UNDERTAKING, WHICH IS
NOT INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED AND AUTHORIZED BY THIS AGREEMENT
OR THE PURCHASE AGREEMENT.


 


(F)            INDEBTEDNESS.  THE BORROWER SHALL NOT CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS OR OTHER LIABILITY WHATSOEVER, EXCEPT
(I) OBLIGATIONS INCURRED UNDER THIS AGREEMENT, UNDER ANY HEDGING AGREEMENT
REQUIRED BY SECTION 5.2(A), OR THE PURCHASE AGREEMENT, OR (II) LIABILITIES
INCIDENT TO THE MAINTENANCE OF ITS EXISTENCE IN GOOD STANDING.


 


(G)           GUARANTEES.  THE BORROWER SHALL NOT BECOME OR REMAIN LIABLE,
DIRECTLY OR INDIRECTLY, IN CONNECTION WITH ANY INDEBTEDNESS OR OTHER LIABILITY
OF ANY OTHER PERSON, WHETHER BY GUARANTEE, ENDORSEMENT (OTHER THAN ENDORSEMENTS
OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS), AGREEMENT TO PURCHASE OR REPURCHASE, AGREEMENT TO SUPPLY OR ADVANCE
FUNDS, OR OTHERWISE.


 


(H)           INVESTMENTS.  THE BORROWER SHALL NOT MAKE OR SUFFER TO EXIST ANY
LOANS OR ADVANCES TO, OR EXTEND ANY CREDIT TO, OR MAKE ANY INVESTMENTS (BY WAY
OF TRANSFER OF PROPERTY, CONTRIBUTIONS TO CAPITAL, PURCHASE OF STOCK OR
SECURITIES OR EVIDENCES OF INDEBTEDNESS, ACQUISITION OF THE BUSINESS OR ASSETS,
OR OTHERWISE) IN, ANY PERSON EXCEPT FOR PURCHASES OF LOANS AND SUPPLEMENTAL
INTERESTS PURSUANT TO THE PURCHASE AGREEMENT, OR FOR INVESTMENTS IN PERMITTED
INVESTMENTS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(I)            MERGER; SALES.  THE BORROWER SHALL NOT ENTER INTO ANY TRANSACTION
OF MERGER OR CONSOLIDATION, OR LIQUIDATE OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION), OR ACQUIRE OR BE ACQUIRED BY ANY PERSON, OR CONVEY,
SELL, LOAN OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR
BUSINESS, EXCEPT AS PROVIDED FOR IN THIS AGREEMENT.


 


(J)            DISTRIBUTIONS.  THE BORROWER MAY NOT DECLARE OR PAY OR MAKE,
DIRECTLY OR INDIRECTLY, ANY DISTRIBUTION (WHETHER IN CASH OR OTHER PROPERTY)
WITH RESPECT TO ANY PERSON’S EQUITY INTEREST IN THE BORROWER (COLLECTIVELY, A
“DISTRIBUTION”); PROVIDED, HOWEVER, IF NO EARLY TERMINATION EVENT HAS OCCURRED
OR WILL OCCUR AS A RESULT THEREOF, THE BORROWER MAY MAKE DISTRIBUTIONS.


 


(K)           AGREEMENTS.  THE BORROWER SHALL NOT AMEND OR MODIFY (I) THE
PROVISIONS OF ITS LIMITED LIABILITY COMPANY AGREEMENT OR (II) THE PURCHASE
AGREEMENT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT AND PRIOR WRITTEN
NOTICE TO EACH MANAGING AGENT, OR ISSUE ANY POWER OF ATTORNEY EXCEPT TO THE
ADMINISTRATIVE AGENT OR THE SERVICER.


 


(L)            SEPARATE EXISTENCE.  THE BORROWER SHALL:


 

(I)        MAINTAIN ITS OWN DEPOSIT ACCOUNT OR ACCOUNTS, SEPARATE FROM THOSE OF
ANY AFFILIATE, WITH COMMERCIAL BANKING INSTITUTIONS.  THE FUNDS OF THE BORROWER
WILL NOT BE DIVERTED TO ANY OTHER PERSON OR FOR OTHER THAN CORPORATE USES OF THE
BORROWER.

 

58

--------------------------------------------------------------------------------


 

(II)       ENSURE THAT, TO THE EXTENT THAT IT SHARES THE SAME PERSONS AS
OFFICERS OR OTHER EMPLOYEES AS ANY OF ITS AFFILIATES, THE SALARIES OF AND THE
EXPENSES RELATED TO PROVIDING BENEFITS TO SUCH OFFICERS OR EMPLOYEES SHALL BE
FAIRLY ALLOCATED AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR
SHARE OF THE SALARY AND BENEFIT COSTS ASSOCIATED WITH ALL SUCH COMMON OFFICERS
AND EMPLOYEES.

 

(III)      ENSURE THAT, TO THE EXTENT THAT IT JOINTLY CONTRACTS WITH ANY OF ITS
AFFILIATES TO DO BUSINESS WITH VENDORS OR SERVICE PROVIDERS OR TO SHARE OVERHEAD
EXPENSES, THE COSTS INCURRED IN SO DOING SHALL BE ALLOCATED FAIRLY AMONG SUCH
ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH COSTS.  TO THE
EXTENT THAT THE BORROWER CONTRACTS OR DOES BUSINESS WITH VENDORS OR SERVICE
PROVIDERS WHEN THE GOODS AND SERVICES PROVIDED ARE PARTIALLY FOR THE BENEFIT OF
ANY OTHER PERSON, THE COSTS INCURRED IN SO DOING SHALL BE FAIRLY ALLOCATED TO OR
AMONG SUCH ENTITIES FOR WHOSE BENEFIT THE GOODS AND SERVICES ARE PROVIDED, AND
EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH COSTS.  ALL MATERIAL
TRANSACTIONS BETWEEN BORROWER AND ANY OF ITS AFFILIATES SHALL BE ONLY ON AN
ARM’S LENGTH BASIS.

 

(IV)     MAINTAIN A PRINCIPAL EXECUTIVE AND ADMINISTRATIVE OFFICE THROUGH WHICH
ITS BUSINESS IS CONDUCTED SEPARATE FROM THOSE OF ITS AFFILIATES.  TO THE EXTENT
THAT BORROWER AND ANY OF ITS AFFILIATES HAVE OFFICES IN THE SAME LOCATION, THERE
SHALL BE A FAIR AND APPROPRIATE ALLOCATION OF OVERHEAD COSTS AMONG THEM, AND
EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH EXPENSES.

 

(V)      CONDUCT ITS AFFAIRS STRICTLY IN ACCORDANCE WITH ITS LIMITED LIABILITY
COMPANY AGREEMENT AND OBSERVE ALL NECESSARY, APPROPRIATE AND CUSTOMARY LEGAL
FORMALITIES, INCLUDING, BUT NOT LIMITED TO, HOLDING ALL REGULAR AND SPECIAL
DIRECTOR’S MEETINGS APPROPRIATE TO AUTHORIZE ALL ACTION, KEEPING SEPARATE AND
ACCURATE RECORDS OF SUCH MEETINGS, PASSING ALL RESOLUTIONS OR CONSENTS NECESSARY
TO AUTHORIZE ACTIONS TAKEN OR TO BE TAKEN, AND MAINTAINING ACCURATE AND SEPARATE
BOOKS, RECORDS AND ACCOUNTS, INCLUDING, BUT NOT LIMITED TO, PAYROLL AND
TRANSACTION ACCOUNTS.

 

(VI)     TAKE OR REFRAIN FROM TAKING, AS APPLICABLE, EACH OF THE ACTIVITIES
SPECIFIED OR ASSUMED IN THE WILLIAMS MULLEN OPINION, UPON WHICH THE CONCLUSIONS
EXPRESSED THEREIN ARE BASED.

 

(VII)    MAINTAIN THE EFFECTIVENESS OF, AND CONTINUE TO PERFORM UNDER THE
PURCHASE AGREEMENT AND THE PERFORMANCE GUARANTY, SUCH THAT IT DOES NOT AMEND,
RESTATE, SUPPLEMENT, CANCEL, TERMINATE OR OTHERWISE MODIFY THE PURCHASE
AGREEMENT OR THE PERFORMANCE GUARANTY, OR GIVE ANY CONSENT, WAIVER, DIRECTIVE OR
APPROVAL THEREUNDER OR WAIVE ANY DEFAULT, ACTION, OMISSION OR BREACH UNDER THE
PURCHASE AGREEMENT OR THE PERFORMANCE GUARANTY OR OTHERWISE GRANT ANY INDULGENCE
THEREUNDER, WITHOUT (IN EACH CASE) THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH MANAGING AGENT.

 


(M)          CHANGE OF NAME OR JURISDICTION OF BORROWER; RECORDS.  THE BORROWER
(X) SHALL NOT CHANGE ITS NAME OR JURISDICTION OF ORGANIZATION, WITHOUT THIRTY
(30) DAYS’ PRIOR

 

59

--------------------------------------------------------------------------------


 


WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND (Y) SHALL NOT MOVE, OR CONSENT TO
THE SERVICER OR COLLATERAL CUSTODIAN MOVING, THE LOAN DOCUMENTS WITHOUT THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND (Z) WILL
PROMPTLY TAKE ALL ACTIONS REQUIRED OF EACH RELEVANT JURISDICTION IN ORDER TO
CONTINUE THE FIRST PRIORITY PERFECTED SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES (EXCEPT FOR PERMITTED LIENS) IN ALL
COLLATERAL, AND SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, INCLUDING BUT NOT LIMITED TO DELIVERY OF AN OPINION OF COUNSEL.


 


(N)           ERISA MATTERS.  THE BORROWER WILL NOT (A) ENGAGE OR PERMIT ANY
ERISA AFFILIATE TO ENGAGE IN ANY PROHIBITED TRANSACTION FOR WHICH AN EXEMPTION
IS NOT AVAILABLE OR HAS NOT PREVIOUSLY BEEN OBTAINED FROM THE UNITED STATES
DEPARTMENT OF LABOR; (B) PERMIT TO EXIST ANY ACCUMULATED FUNDING DEFICIENCY, AS
DEFINED IN SECTION 302(A) OF ERISA AND SECTION 412(A) OF THE CODE, OR FUNDING
DEFICIENCY WITH RESPECT TO ANY BENEFIT PLAN OTHER THAN A MULTIEMPLOYER PLAN;
(C) FAIL TO MAKE ANY PAYMENTS TO A MULTIEMPLOYER PLAN THAT THE BORROWER OR ANY
ERISA AFFILIATE MAY BE REQUIRED TO MAKE UNDER THE AGREEMENT RELATING TO SUCH
MULTIEMPLOYER PLAN OR ANY LAW PERTAINING THERETO; (D) TERMINATE ANY BENEFIT PLAN
SO AS TO RESULT IN ANY LIABILITY; OR (E) PERMIT TO EXIST ANY OCCURRENCE OF ANY
REPORTABLE EVENT DESCRIBED IN TITLE IV OF ERISA.


 


(O)           ORIGINATOR COLLATERAL.  WITH RESPECT TO EACH ITEM OF COLLATERAL
ACQUIRED BY THE BORROWER, THE BORROWER WILL (I) ACQUIRE SUCH COLLATERAL PURSUANT
TO AND IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT, (II) TAKE ALL
ACTION NECESSARY TO PERFECT, PROTECT AND MORE FULLY EVIDENCE THE BORROWER’S
OWNERSHIP OF SUCH COLLATERAL, INCLUDING, WITHOUT LIMITATION, (A) FILING AND
MAINTAINING, EFFECTIVE FINANCING STATEMENTS (FORM UCC-1) NAMING THE ORIGINATOR
AS SELLER/DEBTOR AND THE BORROWER AS PURCHASER/CREDITOR IN ALL NECESSARY OR
APPROPRIATE FILING OFFICES, AND FILING CONTINUATION STATEMENTS, AMENDMENTS OR
ASSIGNMENTS WITH RESPECT THERETO IN SUCH FILING OFFICES AND (B) EXECUTING OR
CAUSING TO BE EXECUTED SUCH OTHER INSTRUMENTS OR NOTICES AS MAY BE NECESSARY OR
APPROPRIATE, INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS OF MORTGAGE, AND
(III) TAKE ALL ADDITIONAL ACTION THAT THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST TO PERFECT, PROTECT AND MORE FULLY EVIDENCE THE RESPECTIVE INTERESTS OF
THE PARTIES TO THIS AGREEMENT IN THE COLLATERAL.


 


(P)           TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT ENTER INTO,
OR BE A PARTY TO, ANY TRANSACTION WITH ANY OF ITS AFFILIATES, EXCEPT (I) THE
TRANSACTIONS PERMITTED OR CONTEMPLATED BY THIS AGREEMENT, THE PURCHASE AGREEMENT
AND ANY HEDGING AGREEMENTS AND (II) OTHER TRANSACTIONS (INCLUDING, WITHOUT
LIMITATION, TRANSACTIONS RELATED TO THE USE OF OFFICE SPACE OR COMPUTER
EQUIPMENT OR SOFTWARE BY THE BORROWER TO OR FROM AN AFFILIATE) (A) IN THE
ORDINARY COURSE OF BUSINESS, (B) PURSUANT TO THE REASONABLE REQUIREMENTS OF THE
BORROWER’S BUSINESS, (C) UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO THE BORROWER THAN COULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON NOT AN AFFILIATE OF THE BORROWER, AND (D) NOT
INCONSISTENT WITH THE FACTUAL ASSUMPTIONS SET FORTH IN THE WILLIAMS MULLEN
OPINION, AS SUCH ASSUMPTIONS MAY BE MODIFIED IN ANY SUBSEQUENT OPINION LETTERS
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.2 OR OTHERWISE.  IT
IS UNDERSTOOD THAT ANY COMPENSATION ARRANGEMENT FOR ANY OFFICER OR EMPLOYEE
SHALL BE PERMITTED UNDER CLAUSE (II)(A) THROUGH (C) ABOVE IF SUCH ARRANGEMENT
HAS BEEN EXPRESSLY APPROVED BY THE MANAGERS OF THE BORROWER IN ACCORDANCE WITH
THE BORROWER’S LIMITED LIABILITY COMPANY AGREEMENT.

 

60

--------------------------------------------------------------------------------


 


(Q)           CHANGE IN THE TRANSACTION DOCUMENTS.  THE BORROWER WILL NOT AMEND,
MODIFY, WAIVE OR TERMINATE ANY TERMS OR CONDITIONS OF ANY OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, WITHOUT THE PRIOR WRITTEN CONSENT OF
ADMINISTRATIVE AGENT.


 


(R)            CREDIT AND COLLECTION POLICY.  THE BORROWER WILL (A) COMPLY IN
ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH
LOAN AND THE RELATED PROPERTY INCLUDED IN THE COLLATERAL, AND (B) FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH MANAGING AGENT, AT LEAST TWENTY (20) DAYS PRIOR TO
ITS PROPOSED EFFECTIVE DATE, PROMPT NOTICE OF ANY MATERIAL CHANGES IN THE CREDIT
AND COLLECTION POLICY.  THE BORROWER WILL NOT AGREE OR OTHERWISE PERMIT TO OCCUR
ANY MATERIAL CHANGE IN THE CREDIT AND COLLECTION POLICY, WHICH CHANGE WOULD
IMPAIR THE COLLECTIBILITY OF ANY LOAN OR OTHERWISE ADVERSELY AFFECT THE
INTERESTS OR REMEDIES OF THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT (IN ITS SOLE DISCRETION).


 


(S)           EXTENSION OR AMENDMENT OF LOANS.  THE BORROWER WILL NOT, EXCEPT AS
OTHERWISE PERMITTED IN SECTION 7.4(A) EXTEND, AMEND OR OTHERWISE MODIFY, OR
PERMIT THE SERVICER ON ITS BEHALF TO EXTEND, AMEND OR OTHERWISE MODIFY, THE
TERMS OF ANY LOAN.


 


(T)            REPORTING.  THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT
AND EACH MANAGING AGENT:


 

(I)        AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS
AFTER THE OCCURRENCE OF EACH EARLY TERMINATION EVENT AND EACH UNMATURED
TERMINATION EVENT, A WRITTEN STATEMENT, SIGNED BY A RESPONSIBLE OFFICER, SETTING
FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT THE BORROWER PROPOSES TO
TAKE WITH RESPECT THERETO;

 

(II)       PROMPTLY UPON REQUEST, SUCH OTHER INFORMATION, DOCUMENTS, RECORDS OR
REPORTS RESPECTING THE TRANSFERRED LOANS OR THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE, OF THE BORROWER OR ORIGINATOR AS THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO PROTECT THE INTERESTS
OF THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER OR AS CONTEMPLATED BY
THIS AGREEMENT; AND

 

(III)      PROMPTLY, BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER ITS
RECEIPT THEREOF, COPIES OF ANY AND ALL NOTICES, CERTIFICATES, DOCUMENTS, OR
REPORTS DELIVERED TO IT BY THE ORIGINATOR UNDER THE PURCHASE AGREEMENT.

 


(U)           SUBORDINATION EVENTS.  THE BORROWER WILL NOT ENGAGE OR PERMIT ANY
AFFILIATE TO ENGAGE IN ANY ACTIVITIES RELATING TO ANY OBLIGOR AND/OR WITH
RESPECT TO ANY LOAN THAT WOULD SUBJECT A LOAN TO THE RISK OF (I) EQUITABLE
SUBORDINATION UNDER SECTION 510(C) OF THE BANKRUPTCY CODE, OR
(II) RECHARACTERIZATION AS AN EQUITY SECURITY UNDER SECTION 105(A) OF THE
BANKRUPTCY CODE OR OTHERWISE, AS A RESULT OF THE CONDUCT OF THE BORROWER, THE
SERVICER, THE ORIGINATOR OR ANY OF THEIR RESPECTIVE AFFILIATES (ITEMS (I), AND
(II) ABOVE, EACH A “SUBORDINATION EVENT”).

 

61

--------------------------------------------------------------------------------


 


(V)           COMPLIANCE WITH LOAN DOCUMENTS.  THE BORROWER WILL ACT IN STRICT
CONFORMITY WITH ALL MATERIAL TERMS AND CONDITIONS OF THE LOAN DOCUMENTS,
INCLUDING THE PROMPT ENFORCEMENT OF ITS RIGHTS THEREUNDER.


 


SECTION 5.2            HEDGING AGREEMENT.


 


(A)           IF AT ANY TIME THE AGGREGATE OUTSTANDING LOAN BALANCES OF LOANS
BEARING FIXED RATES OF INTEREST (“FIXED RATE LOANS”) EXCEEDS 10% OF THE
AGGREGATE OUTSTANDING LOAN BALANCE, THE BORROWER MAY, AND SHALL AT THE REQUEST
OF THE MANAGING AGENTS, WITH RESPECT ONLY TO SUCH OUTSTANDING LOAN BALANCE OF
FIXED RATE LOANS AGGREGATING IN EXCESS OF 10% OF THE AGGREGATE OUTSTANDING LOAN
BALANCE, ENTER INTO AND MAINTAIN A HEDGE TRANSACTION WITH A HEDGE COUNTERPARTY
WHICH HEDGE TRANSACTION SHALL:  (I) BE IN THE FORM OF INTEREST RATE CAPS OR
SWAPS HAVING A NOTIONAL AMOUNT AND AMORTIZATION SCHEDULE AS SHALL BE DETERMINED
BY THE MANAGING AGENTS UPON CONSULTATION WITH THE BORROWER AND (II) SHALL
PROVIDE FOR PAYMENTS TO THE BORROWER TO THE EXTENT THAT THE LIBO RATE SHALL
EXCEED A RATE AGREED UPON BETWEEN THE MANAGING AGENTS AND THE BORROWER.


 


(B)           AS ADDITIONAL SECURITY HEREUNDER, THE BORROWER HEREBY ASSIGNS TO
THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, ALL RIGHT, TITLE AND
INTEREST OF THE BORROWER IN ANY AND ALL HEDGING AGREEMENTS, ANY AND ALL HEDGE
TRANSACTIONS, AND ANY AND ALL PRESENT AND FUTURE AMOUNTS PAYABLE BY A HEDGE
COUNTERPARTY TO THE BORROWER UNDER OR IN CONNECTION WITH ITS RESPECTIVE HEDGING
AGREEMENT AND HEDGE TRANSACTION(S) (COLLECTIVELY, THE “HEDGE COLLATERAL”), AND
GRANTS A SECURITY INTEREST TO THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, IN THE HEDGE COLLATERAL.  THE BORROWER ACKNOWLEDGES THAT, AS A RESULT
OF THAT ASSIGNMENT, THE BORROWER MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, EXERCISE ANY RIGHTS UNDER ANY HEDGING AGREEMENT OR
HEDGE TRANSACTION, EXCEPT FOR THE BORROWER’S RIGHT UNDER ANY HEDGING AGREEMENT
TO ENTER INTO HEDGE TRANSACTIONS IN ORDER TO MEET THE BORROWER’S OBLIGATIONS
UNDER SECTION 5.2(A) HEREOF.  NOTHING HEREIN SHALL HAVE THE EFFECT OF RELEASING
THE BORROWER FROM ANY OF ITS OBLIGATIONS UNDER ANY HEDGING AGREEMENT OR ANY
HEDGE TRANSACTION, NOR BE CONSTRUED AS REQUIRING THE CONSENT OF THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY FOR THE PERFORMANCE BY THE BORROWER OF
ANY SUCH OBLIGATIONS.


 


ARTICLE VI


 


SECURITY INTEREST


 


SECTION 6.1            SECURITY INTEREST.


 

As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Administrative Agent, as agent for the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever
located.  The assignment under this Section 6.1 does not constitute and is not
intended to result in a creation or an assumption by the Administrative Agent,
the Managing Agents or any of the Secured Parties

 

62

--------------------------------------------------------------------------------


 

of any obligation of the Borrower or any other Person in connection with any or
all of the Collateral or under any agreement or instrument relating thereto. 
Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under the Transferred Loans to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Administrative Agent,
as agent for the Secured Parties, of any of its rights in the Collateral shall
not release the Borrower from any of its duties or obligations under the
Collateral, and (c) none of the Administrative Agent, the Managing Agents or any
Secured Party shall have any obligations or liability under the Collateral by
reason of this Agreement, nor shall the Administrative Agent, the Managing
Agents or any Secured Party be obligated to perform any of the obligations or
duties of the Borrower thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

 


SECTION 6.2            REMEDIES.


 

The Administrative Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law.  Upon the occurrence and during the continuance of an
Early Termination Event, the Administrative Agent or its designees may
(i) deliver a notice of exclusive control to the Collateral Custodian;
(ii) instruct the Collateral Custodian to deliver any or all of the Collateral
to the Administrative Agent or its designees and otherwise give all instructions
and entitlement orders to the Collateral Custodian regarding the Collateral;
(iii) require that the Borrower or the Collateral Custodian immediately take
action to liquidate the Collateral to pay amounts due and payable in respect of
the Obligations; (iv) sell or otherwise dispose of the Collateral in a
commercially reasonable manner, all without judicial process or proceedings;
(v) take control of the Proceeds of any such Collateral; (vi) exercise any
consensual or voting rights in respect of the Collateral; (vii) release, make
extensions, discharges, exchanges or substitutions for, or surrender all or any
part of the Collateral; (viii) enforce the Borrower’s rights and remedies under
the Custody Agreement with respect to the Collateral; (ix) institute and
prosecute legal and equitable proceedings to enforce collection of, or realize
upon, any of the Collateral; (x) remove from the Borrower’s, the Servicer’s, the
Collateral Custodian’s and their respective agents’ place of business all books,
records and documents relating to the Collateral; and/or (xi) endorse the name
of the Borrower upon any items of payment relating to the Collateral or upon any
proof of claim in bankruptcy against an account debtor.  For purposes of taking
the actions described in subsections (i) through (xi) of this Section 6.2 the
Borrower hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact (which appointment being coupled with an interest is
irrevocable while any of the Obligations remain unpaid), with power of
substitution, in the name of the Administrative Agent or in the name of the
Borrower or otherwise, for the use and benefit of the Administrative Agent, but
at the cost and expense of the Borrower and without notice to the Borrower;
provided that the Administrative Agent hereby agrees to exercise such power only
so long as an Early Termination Event shall be continuing.

 


SECTION 6.3            RELEASE OF LIENS.


 


(A)           IF (I) THE BORROWING BASE TEST IS MET, AND (II) NO EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
AT THE SAME TIME AS ANY LOAN THAT IS PART OF THE COLLATERAL EXPIRES BY ITS TERMS
AND ALL AMOUNTS IN RESPECT THEREOF

 

63

--------------------------------------------------------------------------------


 


HAVE BEEN PAID BY THE RELATED OBLIGOR AND DEPOSITED IN THE COLLECTION ACCOUNT,
THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES WILL, TO THE EXTENT
REQUESTED BY THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER, RELEASE ITS
INTEREST IN SUCH LOAN AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO.  IN
CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE OF THE ABOVE, THE
ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, WILL EXECUTE AND DELIVER
TO THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER ANY TERMINATION
STATEMENTS AND ANY OTHER RELEASES AND INSTRUMENTS AS THE BORROWER OR THE
SERVICER ON BEHALF OF THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE
RELEASE OF SUCH LOAN AND SUPPLEMENTAL INTEREST; PROVIDED, THAT, THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES WILL MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY SUCH LOAN OR
SUPPLEMENTAL INTEREST IN CONNECTION WITH SUCH SALE OR TRANSFER AND ASSIGNMENT.


 


(B)           UPON ANY REQUEST FOR A RELEASE OF CERTAIN LOANS IN CONNECTION WITH
A PROPOSED SECURITIZATION, IF, UPON APPLICATION OF THE PROCEEDS OF SUCH
TRANSACTION IN ACCORDANCE WITH SECTION 2.8 EITHER (X) ALL ADVANCES OUTSTANDING
HEREUNDER SHALL HAVE BEEN REDUCED TO ZERO OR (Y) (I) THE REQUIRED EQUITY
INVESTMENT SHALL BE MAINTAINED, (II) THE BORROWING BASE TEST SHALL BE MET,
(III) THE COLLATERAL QUALITY TEST SHALL BE MET AND (IV) NO EARLY TERMINATION
EVENT OR UNMATURED TERMINATION EVENT SHALL RESULT THEREFROM OR SHALL HAVE
OCCURRED AND BE CONTINUING, THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED
PARTIES WILL, TO THE EXTENT REQUESTED BY THE BORROWER OR THE SERVICER ON BEHALF
OF THE BORROWER, RELEASE ITS INTEREST IN SUCH LOAN AND ANY SUPPLEMENTAL
INTERESTS RELATED THERETO.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE
OCCURRENCE OF THE ABOVE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER ANY TERMINATION STATEMENTS AND ANY OTHER RELEASES AND INSTRUMENTS
AS THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER MAY REASONABLY REQUEST
IN ORDER TO EFFECT THE RELEASE OF SUCH LOAN AND SUPPLEMENTAL INTEREST; PROVIDED,
THAT, THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES WILL MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY SUCH LOAN OR
SUPPLEMENTAL INTEREST IN CONNECTION WITH SUCH SALE OR TRANSFER AND ASSIGNMENT.


 


(C)           UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF A
REPURCHASE OF AN INELIGIBLE LOAN (AS SUCH TERM IS DEFINED IN THE PURCHASE
AGREEMENT) BY THE ORIGINATOR PURSUANT TO THE TERMS OF SECTION 6.1 OF THE
PURCHASE AGREEMENT, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES,
SHALL BE DEEMED TO HAVE AUTOMATICALLY RELEASED ITS INTEREST IN SUCH INELIGIBLE
LOAN AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY FURTHER ACTION
ON ITS PART.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE OF
SUCH REPURCHASE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES,
WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF THE
BORROWER ANY RELEASES AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON BEHALF
OF THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF SUCH
INELIGIBLE LOAN AND SUPPLEMENTAL INTEREST.


 


(D)           UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF A
PURCHASE OF A TRANSFERRED LOAN PURSUANT TO THE TERMS OF SECTION 7.7, THE
ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, SHALL BE DEEMED TO HAVE
AUTOMATICALLY RELEASED ITS INTEREST IN SUCH TRANSFERRED LOAN AND ANY
SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY

 

64

--------------------------------------------------------------------------------


 


FURTHER ACTION ON ITS PART.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE
OCCURRENCE OF SUCH PURCHASE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER ANY RELEASES AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON
BEHALF OF THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF
SUCH TRANSFERRED LOAN AND SUPPLEMENTAL INTEREST.


 


SECTION 6.4            ASSIGNMENT OF THE PURCHASE AGREEMENT.


 

The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right
and title to and interest in the Purchase Agreement.  The Borrower confirms that
following an Early Termination Event the Administrative Agent shall have the
sole right to enforce the Borrower’s rights and remedies under the Purchase
Agreement for the benefit of the Secured Parties, but without any obligation on
the part of the Administrative Agent, the Secured Parties or any of their
respective Affiliates to perform any of the obligations of the Borrower under
the Purchase Agreement.  The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to such assignment with respect to rights and remedies in
connection with any indemnities and any breach of any representation, warranty
or covenants made by the Originator pursuant to the Purchase Agreement, which
rights and remedies survive the Termination of the Purchase Agreement, shall be
continuing and shall survive any termination of such assignment.

 


ARTICLE VII


 


ADMINISTRATION AND SERVICING OF LOANS


 


SECTION 7.1            APPOINTMENT OF THE SERVICER.


 

The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to
Section 7.18.  The Servicer hereby agrees to perform the duties and obligations
with respect thereto set forth herein.  The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

 


SECTION 7.2            DUTIES AND RESPONSIBILITIES OF THE SERVICER.


 


(A)           THE SERVICER SHALL CONDUCT THE SERVICING, ADMINISTRATION AND
COLLECTION OF THE TRANSFERRED LOANS AND SHALL TAKE, OR CAUSE TO BE TAKEN, ALL
SUCH ACTIONS AS MAY BE NECESSARY OR ADVISABLE TO SERVICE, ADMINISTER AND COLLECT
TRANSFERRED LOANS FROM TIME TO TIME ON BEHALF OF THE BORROWER AND AS THE
BORROWER’S AGENT.


 


(B)           THE DUTIES OF THE SERVICER, AS THE BORROWER’S AGENT, SHALL
INCLUDE, WITHOUT LIMITATION:

 

65

--------------------------------------------------------------------------------


 

(I)            PREPARING AND SUBMITTING OF CLAIMS TO, AND POST-BILLING LIAISON
WITH, OBLIGORS ON TRANSFERRED LOANS;

 

(II)           MAINTAINING ALL NECESSARY SERVICING RECORDS WITH RESPECT TO THE
TRANSFERRED LOANS AND PROVIDING SUCH REPORTS TO THE BORROWER, THE MANAGING
AGENTS AND THE ADMINISTRATIVE AGENT IN RESPECT OF THE SERVICING OF THE
TRANSFERRED LOANS (INCLUDING INFORMATION RELATING TO ITS PERFORMANCE UNDER THIS
AGREEMENT) AS MAY BE REQUIRED HEREUNDER OR AS THE BORROWER, ANY MANAGING AGENT
OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(III)          MAINTAINING AND IMPLEMENTING ADMINISTRATIVE AND OPERATING
PROCEDURES (INCLUDING, WITHOUT LIMITATION, AN ABILITY TO RECREATE SERVICING
RECORDS EVIDENCING THE TRANSFERRED LOANS IN THE EVENT OF THE DESTRUCTION OF THE
ORIGINALS THEREOF) AND KEEPING AND MAINTAINING ALL DOCUMENTS, BOOKS, RECORDS AND
OTHER INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF THE
TRANSFERRED LOANS (INCLUDING, WITHOUT LIMITATION, RECORDS ADEQUATE TO PERMIT THE
IDENTIFICATION OF EACH NEW TRANSFERRED LOAN AND ALL COLLECTIONS OF AND
ADJUSTMENTS TO EACH EXISTING TRANSFERRED LOAN); PROVIDED, HOWEVER, THAT ANY
SUCCESSOR SERVICER SHALL ONLY BE REQUIRED TO RECREATE THE SERVICING RECORDS OF
EACH PRIOR SERVICER TO THE EXTENT SUCH RECORDS HAVE BEEN DELIVERED TO IT IN A
FORMAT REASONABLY ACCEPTABLE TO SUCH SUCCESSOR SERVICER;

 

(IV)          PROMPTLY DELIVERING TO THE BORROWER, ANY MANAGING AGENT OR THE
ADMINISTRATIVE AGENT, FROM TIME TO TIME, SUCH INFORMATION AND SERVICING RECORDS
(INCLUDING INFORMATION RELATING TO ITS PERFORMANCE UNDER THIS AGREEMENT) AS THE
BORROWER, SUCH MANAGING AGENT OR THE ADMINISTRATIVE AGENT FROM TIME TO TIME
REASONABLY REQUEST;

 

(V)           IDENTIFYING EACH TRANSFERRED LOAN CLEARLY AND UNAMBIGUOUSLY IN ITS
SERVICING RECORDS TO REFLECT THAT SUCH TRANSFERRED LOAN IS OWNED BY THE BORROWER
AND PLEDGED TO THE ADMINISTRATIVE AGENT;

 

(VI)          COMPLYING IN ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION
POLICY IN REGARD TO EACH TRANSFERRED LOAN;

 

(VII)         COMPLYING IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS WITH
RESPECT TO IT, ITS BUSINESS AND PROPERTIES AND ALL TRANSFERRED LOANS AND
COLLECTIONS WITH RESPECT THERETO;

 

(VIII)        PRESERVING AND MAINTAINING ITS EXISTENCE, RIGHTS, LICENSES,
FRANCHISES AND PRIVILEGES AS A CORPORATION IN THE JURISDICTION OF ITS
ORGANIZATION, AND QUALIFYING AND REMAINING QUALIFIED IN GOOD STANDING AS A
FOREIGN CORPORATION AND QUALIFYING TO AND REMAINING AUTHORIZED AND LICENSED TO
PERFORM OBLIGATIONS AS SERVICER (INCLUDING ENFORCEMENT OF COLLECTION OF
TRANSFERRED LOANS ON BEHALF OF THE BORROWER, LENDERS, EACH HEDGE COUNTERPARTY
AND THE COLLATERAL CUSTODIAN) IN EACH JURISDICTION WHERE THE FAILURE TO PRESERVE
AND MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION
WOULD MATERIALLY ADVERSELY AFFECT (A) THE

 

66

--------------------------------------------------------------------------------


 

RIGHTS OR INTERESTS OF THE BORROWER, LENDERS, EACH HEDGE COUNTERPARTY AND THE
COLLATERAL CUSTODIAN IN THE TRANSFERRED LOANS, (B) THE COLLECTIBILITY OF ANY
TRANSFERRED LOAN, OR (C) THE ABILITY OF THE SERVICER TO PERFORM ITS OBLIGATIONS
HEREUNDER; AND

 

(IX)           NOTIFYING THE BORROWER, EACH MANAGING AGENT AND THE
ADMINISTRATIVE AGENT OF ANY MATERIAL ACTION, SUIT, PROCEEDING, DISPUTE, OFFSET
DEDUCTION, DEFENSE OR COUNTERCLAIM THAT IS OR IS THREATENED TO BE (A) ASSERTED
BY AN OBLIGOR WITH RESPECT TO ANY TRANSFERRED LOAN; OR (B) REASONABLY EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; AND

 


(C)           THE BORROWER AND SERVICER HEREBY ACKNOWLEDGE THAT THE SECURED
PARTIES, THE ADMINISTRATIVE AGENT AND THE COLLATERAL CUSTODIAN SHALL NOT HAVE
ANY OBLIGATION OR LIABILITY WITH RESPECT TO ANY TRANSFERRED LOANS, NOR SHALL ANY
OF THEM BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OF THE SERVICER
HEREUNDER.


 


SECTION 7.3            AUTHORIZATION OF THE SERVICER.


 


(A)           EACH OF THE BORROWER, EACH MANAGING AGENT, ON BEHALF OF ITSELF AND
THE RELATED LENDERS, THE ADMINISTRATIVE AGENT AND EACH HEDGE COUNTERPARTY HEREBY
AUTHORIZES THE SERVICER (INCLUDING ANY SUCCESSOR THERETO) TO TAKE ANY AND ALL
REASONABLE STEPS IN ITS NAME AND ON ITS BEHALF NECESSARY OR DESIRABLE AND NOT
INCONSISTENT WITH THE PLEDGE OF THE TRANSFERRED LOANS TO THE LENDER, EACH HEDGE
COUNTERPARTY, AND THE COLLATERAL CUSTODIAN, IN THE DETERMINATION OF THE
SERVICER, TO COLLECT ALL AMOUNTS DUE UNDER ANY AND ALL TRANSFERRED LOANS,
INCLUDING, WITHOUT LIMITATION, ENDORSING ANY OF THEIR NAMES ON CHECKS AND OTHER
INSTRUMENTS REPRESENTING COLLECTIONS, EXECUTING AND DELIVERING ANY AND ALL
INSTRUMENTS OF SATISFACTION OR CANCELLATION, OR OF PARTIAL OR FULL RELEASE OR
DISCHARGE, AND ALL OTHER COMPARABLE INSTRUMENTS, WITH RESPECT TO THE TRANSFERRED
LOANS AND, AFTER THE DELINQUENCY OF ANY TRANSFERRED LOAN AND TO THE EXTENT
PERMITTED UNDER AND IN COMPLIANCE WITH APPLICABLE LAW, TO COMMENCE PROCEEDINGS
WITH RESPECT TO ENFORCING PAYMENT THEREOF, TO THE SAME EXTENT AS THE ORIGINATOR
COULD HAVE DONE IF IT HAD CONTINUED TO OWN SUCH LOAN.  THE BORROWER SHALL
FURNISH THE SERVICER (AND ANY SUCCESSORS THERETO) WITH ANY POWERS OF ATTORNEY
AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO ENABLE THE SERVICER TO CARRY OUT
ITS SERVICING AND ADMINISTRATIVE DUTIES HEREUNDER, AND SHALL COOPERATE WITH THE
SERVICER TO THE FULLEST EXTENT IN ORDER TO ENSURE THE COLLECTIBILITY OF THE
TRANSFERRED LOANS.  IN NO EVENT SHALL THE SERVICER BE ENTITLED TO MAKE THE
BORROWER, ANY LENDER, ANY MANAGING AGENT, ANY HEDGE COUNTERPARTY, THE COLLATERAL
CUSTODIAN OR THE ADMINISTRATIVE AGENT A PARTY TO ANY LITIGATION WITHOUT SUCH
PARTY’S EXPRESS PRIOR WRITTEN CONSENT, OR TO MAKE THE BORROWER A PARTY TO ANY
LITIGATION (OTHER THAN ANY ROUTINE FORECLOSURE OR SIMILAR COLLECTION PROCEDURE)
WITHOUT THE ADMINISTRATIVE AGENT’S CONSENT.


 


(B)           AFTER AN EARLY TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
AT THE ADMINISTRATIVE AGENT’S DIRECTION, THE SERVICER SHALL TAKE SUCH ACTION AS
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE COLLECTION
OF THE TRANSFERRED LOANS; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY,
AT ANY TIME THAT AN EARLY TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
NOTIFY ANY OBLIGOR WITH


 

67

--------------------------------------------------------------------------------


 


RESPECT TO ANY TRANSFERRED LOANS OF THE ASSIGNMENT OF SUCH TRANSFERRED LOANS TO
THE ADMINISTRATIVE AGENT AND DIRECT THAT PAYMENTS OF ALL AMOUNTS DUE OR TO
BECOME DUE TO THE BORROWER THEREUNDER BE MADE DIRECTLY TO THE ADMINISTRATIVE
AGENT OR ANY SERVICER, COLLECTION AGENT OR LOCK-BOX OR OTHER ACCOUNT DESIGNATED
BY THE ADMINISTRATIVE AGENT AND, UPON SUCH NOTIFICATION AND AT THE EXPENSE OF
THE BORROWER, THE ADMINISTRATIVE AGENT MAY ENFORCE COLLECTION OF ANY SUCH
TRANSFERRED LOANS AND ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
THEREOF.  THE ADMINISTRATIVE AGENT SHALL GIVE WRITTEN NOTICE TO ANY SUCCESSOR
SERVICER OF THE ADMINISTRATIVE AGENT’S ACTIONS OR DIRECTIONS PURSUANT TO THIS
SECTION 7.3(B), AND NO SUCCESSOR SERVICER SHALL TAKE ANY ACTIONS PURSUANT TO
THIS SECTION 7.3(B) THAT ARE OUTSIDE OF ITS CREDIT AND COLLECTION POLICY.


 


SECTION 7.4            COLLECTION OF PAYMENTS.


 


(A)           COLLECTION EFFORTS, MODIFICATION OF LOANS.  THE SERVICER WILL MAKE
REASONABLE EFFORTS TO COLLECT ALL PAYMENTS CALLED FOR UNDER THE TERMS AND
PROVISIONS OF THE TRANSFERRED LOANS AS AND WHEN THE SAME BECOME DUE, AND WILL
FOLLOW THOSE COLLECTION PROCEDURES WHICH IT FOLLOWS WITH RESPECT TO ALL
COMPARABLE LOANS THAT IT SERVICES FOR ITSELF OR OTHERS.  THE SERVICER MAY NOT
WAIVE, MODIFY OR OTHERWISE VARY ANY PROVISION OF A TRANSFERRED LOAN, EXCEPT AS
MAY BE IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AND COLLECTION POLICY,
INCLUDING THE WAIVER OF ANY LATE PAYMENT CHARGE OR ANY OTHER FEES THAT MAY BE
COLLECTED IN THE ORDINARY COURSE OF SERVICING ANY LOAN INCLUDED IN THE
COLLATERAL.


 


(B)           ACCELERATION.  THE SERVICER SHALL ACCELERATE THE MATURITY OF ALL
OR ANY SCHEDULED PAYMENTS UNDER ANY TRANSFERRED LOAN UNDER WHICH A DEFAULT UNDER
THE TERMS THEREOF HAS OCCURRED AND IS CONTINUING (AFTER THE LAPSE OF ANY
APPLICABLE GRACE PERIOD) PROMPTLY AFTER SUCH LOAN BECOMES A DEFAULTED LOAN OR
SUCH EARLIER OR LATER TIME AS IS CONSISTENT WITH THE CREDIT AND COLLECTION
POLICY.


 


(C)           TAXES AND OTHER AMOUNTS.  TO THE EXTENT PROVIDED FOR IN ANY
TRANSFERRED LOAN, THE SERVICER WILL USE ITS BEST EFFORTS TO COLLECT ALL PAYMENTS
WITH RESPECT TO AMOUNTS DUE FOR TAXES, ASSESSMENTS AND INSURANCE PREMIUMS
RELATING TO SUCH TRANSFERRED LOANS OR THE RELATED PROPERTY AND REMIT SUCH
AMOUNTS TO THE APPROPRIATE GOVERNMENTAL AUTHORITY OR INSURER ON OR PRIOR TO THE
DATE SUCH PAYMENTS ARE DUE.


 


(D)           PAYMENTS TO LOCK-BOX ACCOUNT.  ON OR BEFORE THE CLOSING DATE, THE
SERVICER SHALL HAVE INSTRUCTED ALL OBLIGORS TO MAKE ALL PAYMENTS IN RESPECT OF
LOANS INCLUDED IN THE COLLATERAL TO A LOCK-BOX OR DIRECTLY TO A LOCK-BOX ACCOUNT
OR THE COLLECTION ACCOUNT.


 


(E)           ESTABLISHMENT OF THE COLLECTION ACCOUNT.  THE BORROWER OR THE
SERVICER ON ITS BEHALF SHALL CAUSE TO BE ESTABLISHED, ON OR BEFORE THE CLOSING
DATE, AND MAINTAINED IN THE NAME OF THE BORROWER AND ASSIGNED TO THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, WITH AN OFFICE OR BRANCH
OF A DEPOSITORY INSTITUTION OR TRUST COMPANY ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK) A SEGREGATED CORPORATE TRUST ACCOUNT (THE
“COLLECTION ACCOUNT”) FOR THE PURPOSE OF RECEIVING COLLECTIONS FROM THE

 

68

--------------------------------------------------------------------------------


 


COLLATERAL; PROVIDED, HOWEVER, THAT AT ALL TIMES SUCH DEPOSITORY INSTITUTION OR
TRUST COMPANY SHALL BE A DEPOSITORY INSTITUTION ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK), (I) (A) THAT HAS EITHER (1) A LONG-TERM
UNSECURED DEBT RATING OF A- OR BETTER BY S&P AND A-3 OR BETTER BY MOODY’S OR
(2) A SHORT-TERM UNSECURED DEBT RATING OR CERTIFICATE OF DEPOSIT RATING OF A-1
OR BETTER BY S&P OR P-1 OR BETTER BY MOODY’S, (B) THE PARENT CORPORATION OF
WHICH HAS EITHER (1) A LONG-TERM UNSECURED DEBT RATING OF A- OR BETTER BY S&P
AND A-3 OR BETTER BY MOODY’S OR (2) A SHORT-TERM UNSECURED DEBT RATING OR
CERTIFICATE OF DEPOSIT RATING OF A-1 OR BETTER BY S&P AND P-1 OR BETTER BY
MOODY’S OR (C) IS OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
(II) WHOSE DEPOSITS ARE INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION
(ANY SUCH DEPOSITORY INSTITUTION OR TRUST COMPANY, A “QUALIFIED INSTITUTION”).


 


(F)            ADJUSTMENTS.  IF (I) THE SERVICER MAKES A DEPOSIT INTO THE
COLLECTION ACCOUNT IN RESPECT OF A COLLECTION OF A LOAN IN THE COLLATERAL AND
SUCH COLLECTION WAS RECEIVED BY THE SERVICER IN THE FORM OF A CHECK THAT IS NOT
HONORED FOR ANY REASON OR (II) THE SERVICER MAKES A MISTAKE WITH RESPECT TO THE
AMOUNT OF ANY COLLECTION AND DEPOSITS AN AMOUNT THAT IS LESS THAN OR MORE THAN
THE ACTUAL AMOUNT OF SUCH COLLECTION, THE SERVICER SHALL APPROPRIATELY ADJUST
THE AMOUNT SUBSEQUENTLY DEPOSITED INTO THE COLLECTION ACCOUNT TO REFLECT SUCH
DISHONORED CHECK OR MISTAKE.  ANY SCHEDULED PAYMENT IN RESPECT OF WHICH A
DISHONORED CHECK IS RECEIVED SHALL BE DEEMED NOT TO HAVE BEEN PAID.


 


SECTION 7.5            SERVICER ADVANCES.


 

For each Settlement Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Settlement Period was not received prior
to the end of such Settlement Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance the Settlement Period of which ends on such day,
the Servicer may make an advance in the amount necessary to pay such Interest
(in either case, any such advance, a “Servicer Advance”).  Notwithstanding the
preceding sentence, any Successor Servicer will not be obligated to make any
Servicer Advances.  The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 11:00 a.m. (Winston-Salem, North Carolina
time) on the related Payment Date, in immediately available funds.

 


SECTION 7.6            REALIZATION UPON DEFAULTED LOANS OR CHARGED-OFF LOANS.


 

The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses.  The Servicer will follow the practices and
procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property.  Without limiting the foregoing, the Servicer may
sell any such Related Property with respect to any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to

 

69

--------------------------------------------------------------------------------


 

be evidenced by a certificate of a Responsible Officer of the Servicer delivered
to the Administrative Agent identifying the Defaulted Loan or Charged-Off Loan
and the Related Property, setting forth the sale price of the Related Property
and certifying that such sale price is the fair market value of such Related
Property.  In any case in which any such Related Property has suffered damage,
the Servicer will not expend funds in connection with any repair or toward the
repossession of such Related Property unless it reasonably determines that such
repair and/or repossession will increase the Recoveries by an amount greater
than the amount of such expenses.  The Servicer will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Related Property with respect to a Defaulted Loan or Charged-Off Loan.

 


SECTION 7.7            OPTIONAL REPURCHASE OF TRANSFERRED LOANS.


 


(A)           THE SERVICER MAY, AT ANY TIME, NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT (OR ITS ASSIGNEE) IS REQUESTING TO PURCHASE ANY
TRANSFERRED LOAN WITH RESPECT TO WHICH THE BORROWER OR ANY AFFILIATE OF THE
BORROWER HAS RECEIVED NOTICE OF THE RELATED OBLIGOR’S INTENTION TO PREPAY SUCH
TRANSFERRED LOAN IN FULL WITHIN A PERIOD OF NOT MORE THAN SIXTY (60) DAYS FROM
THE DATE OF SUCH NOTIFICATION.


 


(B)           EITHER OF THE ORIGINATOR OR THE SERVICER (OR ITS ASSIGNEE) MAY, AT
ITS SOLE OPTION, WITH RESPECT TO ANY TRANSFERRED LOAN THAT IT DETERMINES, IN THE
EXERCISE OF ITS REASONABLE DISCRETION, WILL LIKELY BECOME A DEFAULTED LOAN OR A
CHARGED-OFF LOAN, OR THAT HAS BECOME A DEFAULTED LOAN OR A CHARGED-OFF LOAN,
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT IS REQUESTING TO
PURCHASE EACH SUCH TRANSFERRED LOAN; PROVIDED, HOWEVER, THAT NO MORE THAN SIX
TRANSFERRED LOANS MAY BE PURCHASED PURSUANT TO THIS PARAGRAPH (B) DURING THE
TERM OF THIS AGREEMENT.


 


(C)           THE SERVICER (OR ITS ASSIGNEE) MAY REQUEST PURCHASE OF A
TRANSFERRED LOAN PURSUANT TO PARAGRAPH (A) OR (B) ABOVE, AND THE ORIGINATOR MAY
REQUEST PURCHASE OF A TRANSFERRED LOAN PURSUANT TO PARAGRAPH (B) ABOVE, BY
PROVIDING FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND THE
ADMINISTRATIVE AGENT.  THE BORROWER MAY AGREE TO SUCH PURCHASE WITH THE CONSENT
OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD). 
WITH RESPECT TO ANY SUCH PURCHASE OF A TRANSFERRED LOAN, THE PARTY PROVIDING THE
REQUIRED WRITTEN NOTICE SHALL, ON THE DATE OF PURCHASE, EITHER (I) REMIT TO THE
BORROWER IN IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE REPURCHASE PRICE
THEREFOR OR (II) IN THE CASE OF A PURCHASE OF A TRANSFERRED LOAN BY THE
ORIGINATOR, CAUSE AN ENTRY TO BE MADE IN THE BOOKS OF THE BORROWER TO SHOW A
REDUCTION IN THE ORIGINATOR’S EQUITY INVESTMENT IN THE BORROWER BY AN AMOUNT
EQUAL TO THE REPURCHASE PRICE FOR SUCH TRANSFERRED LOAN.  UPON EACH PURCHASE OF
A TRANSFERRED LOAN PURSUANT TO THIS SECTION 7.7, THE BORROWER SHALL
AUTOMATICALLY AND WITHOUT FURTHER ACTION BE DEEMED TO TRANSFER, ASSIGN AND
SET-OVER TO THE PURCHASER THEREOF ALL THE RIGHT, TITLE AND INTEREST OF THE
BORROWER IN, TO AND UNDER SUCH TRANSFERRED LOAN AND ALL MONIES DUE OR TO BECOME
DUE WITH RESPECT THERETO, ALL PROCEEDS THEREOF AND ALL RIGHTS TO SECURITY FOR
ANY SUCH TRANSFERRED LOAN, AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING, FREE
AND CLEAR OF ANY LIEN CREATED PURSUANT TO THIS AGREEMENT, ALL OF THE BORROWER’S
RIGHT, TITLE AND INTEREST IN SUCH TRANSFERRED LOAN, INCLUDING ANY RELATED
SUPPLEMENTAL INTERESTS.  EACH LENDER SHALL RECEIVE FIVE (5) BUSINESS

 

70

--------------------------------------------------------------------------------


 


DAYS’ NOTICE OF ANY REPURCHASE THAT RESULTS IN A PREPAYMENT OF ALL OR A PORTION
OF ANY ADVANCE.


 


(D)           THE BORROWER SHALL, AT THE SOLE EXPENSE OF THE PARTY PURCHASING
ANY TRANSFERRED LOAN, EXECUTE SUCH DOCUMENTS AND INSTRUMENTS OF TRANSFER AS MAY
BE PREPARED BY SUCH PARTY AND TAKE SUCH OTHER ACTIONS AS SHALL REASONABLY BE
REQUESTED BY SUCH PARTY TO EFFECT THE TRANSFER OF SUCH TRANSFERRED LOAN PURSUANT
TO THIS SECTION 7.7.


 


SECTION 7.8            REPRESENTATIONS AND WARRANTIES OF THE SERVICER.


 

The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:

 


(A)           ORGANIZATION AND GOOD STANDING.  THE SERVICER IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION WITH ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY
CONDUCTED AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS PURSUANT TO THIS
AGREEMENT.


 


(B)           DUE QUALIFICATION.  THE SERVICER IS QUALIFIED TO DO BUSINESS AS A
CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES AND APPROVALS AS
REQUIRED UNDER THE LAWS OF ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF
ITS PROPERTY AND OR THE CONDUCT OF ITS BUSINESS (OTHER THAN THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER) REQUIRES SUCH QUALIFICATION, STANDING, LICENSE OR
APPROVAL, EXCEPT TO THE EXTENT THAT THE FAILURE TO SO QUALIFY, MAINTAIN SUCH
STANDING OR BE SO LICENSED OR APPROVED WOULD NOT HAVE AN ADVERSE EFFECT ON THE
INTERESTS OF THE BORROWER OR OF THE LENDERS.  THE SERVICER IS QUALIFIED TO DO
BUSINESS AS A CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES
AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL STATES IN WHICH THE PERFORMANCE
OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT REQUIRES SUCH QUALIFICATION,
STANDING, LICENSE OR APPROVAL AND WHERE THE FAILURE TO QUALIFY OR OBTAIN SUCH
LICENSE OR APPROVAL WOULD HAVE A MATERIAL ADVERSE EFFECT ON ITS ABILITY TO
PERFORM HEREUNDER.


 


(C)           POWER AND AUTHORITY.  THE SERVICER HAS THE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT ITS TERMS.  THE
SERVICER HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY ALL REQUISITE CORPORATE ACTION.


 


(D)           NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY, AND THE FULFILLMENT OF THE TERMS OF, THIS AGREEMENT BY THE SERVICER (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) WILL NOT (I) CONFLICT WITH, RESULT IN ANY
BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, THE
ARTICLES OF INCORPORATION OR BY-LAWS OF THE SERVICER, OR ANY CONTRACTUAL
OBLIGATION TO WHICH THE SERVICER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY IS BOUND, (II) RESULT IN THE CREATION OR IMPOSITION OF ANY ADVERSE
CLAIM UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH CONTRACTUAL
OBLIGATION (OTHER THAN THIS AGREEMENT), OR (III) VIOLATE ANY APPLICABLE LAW.

 

71

--------------------------------------------------------------------------------


 


(E)           NO CONSENT.  NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION, FILING, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE SERVICER OR ANY OF ITS
PROPERTIES IS REQUIRED TO BE OBTAINED BY OR WITH RESPECT TO THE SERVICER IN
ORDER FOR THE SERVICER TO ENTER INTO THIS AGREEMENT OR PERFORM ITS OBLIGATIONS
HEREUNDER.


 


(F)            BINDING OBLIGATION.  THIS AGREEMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE SERVICER, ENFORCEABLE AGAINST THE SERVICER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(I) APPLICABLE INSOLVENCY LAWS AND (II) GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


(G)           NO PROCEEDING.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING
OR THREATENED AGAINST THE SERVICER, BEFORE ANY GOVERNMENTAL AUTHORITY
(I) ASSERTING THE INVALIDITY OF THIS AGREEMENT, (II) SEEKING TO PREVENT THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
(III) SEEKING ANY DETERMINATION OR RULING THAT MIGHT (IN THE REASONABLE JUDGMENT
OF THE SERVICER) HAVE A MATERIAL ADVERSE EFFECT.


 


(H)           REPORTS ACCURATE.  ALL SERVICER CERTIFICATES, MONTHLY REPORTS,
INFORMATION, EXHIBITS, FINANCIAL STATEMENTS, DOCUMENTS, BOOKS, SERVICER RECORDS
OR OTHER REPORTS FURNISHED OR TO BE FURNISHED BY THE SERVICER TO THE
ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH THIS AGREEMENT ARE AND WILL
BE ACCURATE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 7.9            COVENANTS OF THE SERVICER.


 

The Servicer hereby covenants that:

 


(A)           COMPLIANCE WITH LAW.  THE SERVICER WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, INCLUDING THOSE WITH RESPECT TO THE
TRANSFERRED LOANS AND RELATED PROPERTY AND LOAN DOCUMENTS OR ANY PART THEREOF.


 


(B)           PRESERVATION OF CORPORATE EXISTENCE.  THE SERVICER WILL PRESERVE
AND MAINTAIN ITS CORPORATE EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE
JURISDICTION OF ITS FORMATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING
AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE THE FAILURE TO MAINTAIN SUCH
EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)           OBLIGATIONS WITH RESPECT TO LOANS.  THE SERVICER WILL DULY FULFILL
AND COMPLY WITH ALL MATERIAL OBLIGATIONS ON THE PART OF THE BORROWER TO BE
FULFILLED OR COMPLIED WITH UNDER OR IN CONNECTION WITH EACH LOAN AND WILL DO
NOTHING TO IMPAIR THE RIGHTS OF THE BORROWER OR THE ADMINISTRATIVE AGENT AS
AGENT FOR THE SECURED PARTIES OR OF THE SECURED PARTIES IN, TO AND UNDER THE
COLLATERAL.


 


(D)           PRESERVATION OF SECURITY INTEREST.  THE SERVICER ON BEHALF OF THE
BORROWER WILL EXECUTE AND FILE (OR CAUSE THE EXECUTION AND FILING OF) SUCH
FINANCING AND CONTINUATION STATEMENTS AND ANY OTHER DOCUMENTS THAT MAY BE
REQUIRED BY ANY LAW OR


 

72

--------------------------------------------------------------------------------


 


REGULATION OF ANY GOVERNMENTAL AUTHORITY TO PRESERVE AND PROTECT FULLY THE
INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES IN, TO AND
UNDER THE COLLATERAL.


 


(E)           NO BANKRUPTCY PETITION.  WITH RESPECT TO ANY CP LENDER, PRIOR TO
THE DATE THAT IS ONE YEAR AND ONE (1) DAY AFTER THE PAYMENT IN FULL OF ALL
AMOUNTS OWING IN RESPECT OF ALL OUTSTANDING COMMERCIAL PAPER ISSUED BY SUCH CP
LENDER AND, WITH RESPECT TO THE BORROWER, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE (1) DAY AFTER THE COLLECTION DATE, THE SERVICER WILL NOT INSTITUTE AGAINST
THE BORROWER OR SUCH CP LENDER, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST
THE BORROWER OR SUCH CP LENDER, ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER SIMILAR PROCEEDINGS UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE OF THE UNITED STATES.  THIS
SECTION 7.9(E) WILL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


(F)            CHANGE OF NAME OR JURISDICTION; RECORDS.  THE SERVICER (I) SHALL
NOT CHANGE ITS NAME OR JURISDICTION OF INCORPORATION, WITHOUT THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT, AND
(II) SHALL NOT MOVE, OR CONSENT TO THE COLLATERAL CUSTODIAN MOVING, THE LOAN
DOCUMENTS RELATING TO THE TRANSFERRED LOANS WITHOUT THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT AND, IN EITHER CASE,
WILL PROMPTLY TAKE ALL ACTIONS REQUIRED OF EACH RELEVANT JURISDICTION IN ORDER
TO CONTINUE THE FIRST PRIORITY PERFECTED SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES ON ALL COLLATERAL, AND SUCH OTHER ACTIONS
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING BUT NOT LIMITED TO
DELIVERY OF AN OPINION OF COUNSEL.


 


(G)           CREDIT AND COLLECTION POLICY.  THE SERVICER WILL (I) COMPLY IN ALL
MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH
TRANSFERRED LOAN AND (II) FURNISH TO EACH MANAGING AGENT AND THE ADMINISTRATIVE
AGENT, AT LEAST TWENTY (20) DAYS PRIOR TO ITS PROPOSED EFFECTIVE DATE, PROMPT
NOTICE OF ANY MATERIAL CHANGE IN THE CREDIT AND COLLECTION POLICY.  THE SERVICER
WILL NOT AGREE OR OTHERWISE PERMIT TO OCCUR ANY MATERIAL CHANGE IN THE CREDIT
AND COLLECTION POLICY, WHICH CHANGE WOULD IMPAIR THE COLLECTIBILITY OF ANY
TRANSFERRED LOAN OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED
COMMITTED LENDERS (IN THEIR SOLE DISCRETION).


 


(H)           EARLY TERMINATION EVENTS.  THE SERVICER WILL FURNISH TO EACH
MANAGING AGENT AND THE ADMINISTRATIVE AGENT, AS SOON AS POSSIBLE AND IN ANY
EVENT WITHIN THREE (3) BUSINESS DAYS AFTER THE OCCURRENCE OF EACH EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT, A WRITTEN STATEMENT SETTING
FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT THE SERVICER PROPOSES TO
TAKE WITH RESPECT THERETO.


 


(I)            EXTENSION OR AMENDMENT OF LOANS.  THE SERVICER WILL NOT, EXCEPT
AS OTHERWISE PERMITTED IN SECTION 7.4(A), EXTEND, AMEND OR OTHERWISE MODIFY THE
TERMS OF ANY TRANSFERRED LOAN.


 


(J)            OTHER.  THE SERVICER WILL FURNISH TO THE BORROWER, ANY MANAGING
AGENT AND THE ADMINISTRATIVE AGENT SUCH OTHER INFORMATION, DOCUMENTS RECORDS OR
REPORTS

 

73

--------------------------------------------------------------------------------


 


RESPECTING THE TRANSFERRED LOANS OR THE CONDITION OR OPERATIONS, FINANCIAL OR
OTHERWISE OF THE SERVICER AS THE BORROWER, SUCH MANAGING AGENT OR THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO
PROTECT THE RESPECTIVE INTERESTS OF THE BORROWER, SUCH MANAGING AGENT, THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER OR AS CONTEMPLATED BY THIS
AGREEMENT.


 


(K)           SUBORDINATION EVENTS.  THE SERVICER WILL NOT ENGAGE OR PERMIT ANY
AFFILIATE TO ENGAGE IN ANY ACTIVITIES RELATING TO ANY OBLIGOR AND/OR WITH
RESPECT TO ANY LOAN THAT WOULD SUBJECT A LOAN TO THE RISK OF A SUBORDINATION
EVENT.


 


(L)            COMPLIANCE WITH LOAN DOCUMENTS.  THE SERVICER WILL, ON BEHALF OF
THE BORROWER, ACT IN STRICT CONFORMITY WITH ALL MATERIAL TERMS AND CONDITIONS OF
THE LOAN DOCUMENTS, INCLUDING THE PROMPT ENFORCEMENT OF THE BORROWER’S RIGHTS
THEREUNDER.


 


SECTION 7.10         PAYMENT OF CERTAIN EXPENSES BY SERVICER.


 

The Servicer, so long as it shall be an Affiliate of the Borrower, will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of legal counsel and
independent accountants, Taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower.  In consideration for the payment by the Borrower of the Servicing
Fee, the Servicer will be required to pay:  (a) all reasonable fees and expenses
owing to any bank or trust company in connection with the maintenance of the
Collection Account; (b) the Backup Servicer Fee pursuant to the Backup Servicing
Agreement; and (c) the Collateral Custodian Fee pursuant to the Custody
Agreement.  The Servicer shall be required to pay such expenses for its own
account and shall not be entitled to any payment therefor other than the
Servicing Fee.

 


SECTION 7.11         REPORTS.


 


(A)           MONTHLY REPORT.  WITH RESPECT TO EACH DETERMINATION DATE AND THE
RELATED SETTLEMENT PERIOD, THE SERVICER WILL PROVIDE TO THE BORROWER, THE BACKUP
SERVICER, EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT, ON THE RELATED
REPORTING DATE, A MONTHLY STATEMENT (A “MONTHLY REPORT”) SIGNED BY A RESPONSIBLE
OFFICER OF THE SERVICER AND SUBSTANTIALLY IN THE FORM OF EXHIBIT E.  EXCEPT AS
OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL
HAVE NO OBLIGATION TO REVIEW ANY INFORMATION IN THE MONTHLY REPORT.


 


(B)           SERVICER CERTIFICATE.  TOGETHER WITH EACH MONTHLY REPORT, THE
SERVICER SHALL SUBMIT TO THE BORROWER, THE BACKUP SERVICER, EACH MANAGING AGENT
AND THE ADMINISTRATIVE AGENT A CERTIFICATE (A “SERVICER’S CERTIFICATE”), SIGNED
BY A RESPONSIBLE OFFICER OF THE SERVICER AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT F.  EXCEPT AS OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE
BACKUP SERVICER SHALL HAVE NO OBLIGATION TO REVIEW ANY INFORMATION IN THE
SERVICER CERTIFICATE.


 


(C)           ANNUAL REPORTING.  THE SERVICER SHALL DELIVER, WITHIN 180 DAYS
AFTER THE CLOSE OF EACH OF ITS RESPECTIVE FISCAL YEARS, AUDITED, UNQUALIFIED
FINANCIAL STATEMENTS (WHICH SHALL INCLUDE BALANCE SHEETS, STATEMENTS OF INCOME
AND RETAINED EARNINGS AND A

 

74

--------------------------------------------------------------------------------


 


STATEMENT OF CASH FLOWS) FOR SUCH FISCAL YEAR CERTIFIED IN A MANNER ACCEPTABLE
TO THE ADMINISTRATIVE AGENT BY INDEPENDENT PUBLIC ACCOUNTANTS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT. THE PROVISIONS OF THIS PARAGRAPH (C) SHALL NOT APPLY TO
ANY SUCCESSOR SERVICER, INCLUDING THE BACKUP SERVICER.


 


(D)           QUARTERLY REPORTING.  THE SERVICER SHALL DELIVER, WITHIN 45 DAYS
AFTER THE CLOSE OF EACH QUARTERLY PERIOD OF EACH OF ITS RESPECTIVE FISCAL YEARS,
BALANCE SHEETS AS AT THE CLOSE OF EACH SUCH PERIOD AND STATEMENTS OF INCOME AND
RETAINED EARNINGS AND A STATEMENT OF CASH FLOWS FOR THE PERIOD FROM THE
BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH QUARTER, ALL CERTIFIED BY ITS
CHIEF FINANCIAL OFFICER.  THE PROVISIONS OF THIS PARAGRAPH (D) SHALL NOT APPLY
TO ANY SUCCESSOR SERVICER, INCLUDING THE BACKUP SERVICER.


 


(E)           FINANCIAL STATEMENTS.  THE BORROWER WILL SUBMIT TO THE BACKUP
SERVICER, EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT, PROMPTLY UPON
RECEIPT THEREOF, THE QUARTERLY AND ANNUAL FINANCIAL STATEMENTS RECEIVED FROM THE
ORIGINATOR PURSUANT TO SECTION 5.1(A) OF THE PURCHASE AGREEMENT.  EXCEPT AS
OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL
HAVE NO DUTY TO REVIEW ANY OF THE FINANCIAL INFORMATION SET FORTH IN SUCH
FINANCIAL STATEMENTS.


 


SECTION 7.12         ANNUAL STATEMENT AS TO COMPLIANCE.


 

The Servicer will provide to the Borrower, each Managing Agent, the
Administrative Agent, and the Backup Servicer, within ninety (90) days following
the end of each fiscal year of the Servicer, commencing with the fiscal year
ending on March 31, 2008, an annual report signed by a Responsible Officer of
the Servicer certifying that (a) a review of the activities of the Servicer, and
the Servicer’s performance pursuant to this Agreement, for the period ending on
the last day of such fiscal year has been made under such Person’s supervision
and (b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event).

 


SECTION 7.13         LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS.


 

Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken or for refraining from the
taking of any action expressly provided for in this Agreement; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its willful misconduct hereunder.

 

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this

 

75

--------------------------------------------------------------------------------


 

Agreement that in its reasonable opinion may involve it in any expense or
liability.  The Servicer may, in its sole discretion, undertake any legal action
relating to the servicing, collection or administration of Transferred Loans and
the Related Property that it may reasonably deem necessary or appropriate for
the benefit of the Borrower and the Secured Parties with respect to this
Agreement and the rights and duties of the parties hereto and the respective
interests of the Borrower and the Secured Parties hereunder.

 


SECTION 7.14         THE SERVICER NOT TO RESIGN.


 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower and the
Administrative Agent.  No such resignation shall become effective until a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in according with the terms of this Agreement.

 


SECTION 7.15         ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING
THE LOANS.


 

The Borrower or the Servicer, as applicable, shall provide to the Administrative
Agent and each Managing Agent access to the Loan Documents and all other
documentation regarding the Loans included as part of the Collateral and the
Related Property, such access being afforded without charge but only (i) upon
reasonable prior notice, (ii) during normal business hours and (iii) subject to
the Servicer’s normal security and confidentiality procedures.  From and after
(x) the Effective Date and periodically thereafter at the discretion of the
Administrative Agent (but in no event limited to fewer than twice per calendar
year), the Administrative Agent, on behalf of and with the input of each
Managing Agent, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Early Termination Event, the Administrative Agent
and each Managing Agent may review the Borrower’s and the Servicer’s collection
and administration of the Transferred Loans in order to assess compliance by the
Servicer with the Servicer’s written policies and procedures, as well as with
this Agreement, which review shall not be limited in scope or frequency, nor
restricted in period.  The Administrative Agent may also conduct an audit (as
such term is used in clause (x) of this Section 7.15) of the Transferred Loans,
Loan Documents and Records in conjunction with such a review.  The Borrower
shall bear the cost of such reviews and audits.

 


SECTION 7.16         MERGER OR CONSOLIDATION OF THE SERVICER.


 

The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
and unless:

 

76

--------------------------------------------------------------------------------


 

(I)            THE PERSON FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
SERVICER IS MERGED OR THE PERSON THAT ACQUIRES BY CONVEYANCE OR TRANSFER THE
PROPERTIES AND ASSETS OF THE SERVICER SUBSTANTIALLY AS AN ENTIRETY SHALL BE, IF
THE SERVICER IS NOT THE SURVIVING ENTITY, ORGANIZED AND EXISTING UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE OR THE DISTRICT OF COLUMBIA AND SHALL
EXPRESSLY ASSUME, BY AN AGREEMENT SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED TO
THE BORROWER AND THE ADMINISTRATIVE AGENT IN FORM SATISFACTORY TO THE BORROWER
AND THE ADMINISTRATIVE AGENT, THE PERFORMANCE OF EVERY COVENANT AND OBLIGATION
OF THE SERVICER HEREUNDER (TO THE EXTENT THAT ANY RIGHT, COVENANT OR OBLIGATION
OF THE SERVICER, AS APPLICABLE HEREUNDER, IS INAPPLICABLE TO THE SUCCESSOR
ENTITY, SUCH SUCCESSOR ENTITY SHALL BE SUBJECT TO SUCH COVENANT OR OBLIGATION,
OR BENEFIT FROM SUCH RIGHT, AS WOULD APPLY, TO THE EXTENT PRACTICABLE, TO SUCH
SUCCESSOR ENTITY);

 

(II)           THE SERVICER SHALL HAVE DELIVERED TO THE BORROWER AND THE
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE THAT SUCH CONSOLIDATION, MERGER,
CONVEYANCE OR TRANSFER AND SUCH SUPPLEMENTAL AGREEMENT COMPLY WITH THIS
SECTION 7.16 AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO
SUCH TRANSACTION HAVE BEEN COMPLIED WITH AND AN OPINION OF COUNSEL THAT SUCH
SUPPLEMENTAL AGREEMENT IS LEGAL, VALID AND BINDING WITH RESPECT TO THE SUCCESSOR
ENTITY AND THAT THE ENTITY SURVIVING SUCH CONSOLIDATION, CONVEYANCE OR TRANSFER
IS ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR
THE DISTRICT OF COLUMBIA.  THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL
RECEIVE PROMPT WRITTEN NOTICE OF SUCH MERGER OR CONSOLIDATION OF THE SERVICER;
AND

 

(III)          AFTER GIVING EFFECT THERETO, NO EARLY TERMINATION EVENT,
UNMATURED TERMINATION EVENT OR SERVICER TERMINATION EVENT SHALL HAVE OCCURRED.

 


SECTION 7.17         IDENTIFICATION OF RECORDS.


 

The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Administrative Agent
has the interest therein granted by Borrower pursuant to this Agreement.

 


SECTION 7.18         SERVICER TERMINATION EVENTS.


 


(A)           IF ANY ONE OF THE FOLLOWING EVENTS (A “SERVICER TERMINATION
EVENT”) SHALL OCCUR AND BE CONTINUING ON ANY DAY:


 

(I)            ANY FAILURE BY THE SERVICER TO MAKE ANY PAYMENT, TRANSFER OR
DEPOSIT AS REQUIRED BY THIS AGREEMENT;

 

(II)           ANY FAILURE BY THE SERVICER TO GIVE INSTRUCTIONS OR NOTICE TO THE
BORROWER, ANY MANAGING AGENT AND/OR THE ADMINISTRATIVE AGENT AS REQUIRED BY THIS
AGREEMENT OR TO DELIVER ANY REQUIRED REPORTS HEREUNDER ON OR BEFORE THE DATE
OCCURRING TWO (2) BUSINESS DAYS AFTER THE DATE SUCH INSTRUCTIONS, NOTICE OR

 

77

--------------------------------------------------------------------------------


 

REPORT IS REQUIRED TO BE MADE OR GIVEN, AS THE CASE MAY BE, UNDER THE TERMS OF
THIS AGREEMENT;

 

(III)          ANY FAILURE ON THE PART OF THE SERVICER DULY TO OBSERVE OR
PERFORM IN ANY MATERIAL RESPECT ANY OTHER COVENANTS OR AGREEMENTS OF THE
SERVICER SET FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY AS SERVICER THAT CONTINUES UNREMEDIED FOR A PERIOD OF FIVE
(5) DAYS AFTER THE FIRST TO OCCUR OF (I) THE DATE ON WHICH WRITTEN NOTICE OF
SUCH FAILURE REQUIRING THE SAME TO BE REMEDIED SHALL HAVE BEEN GIVEN TO THE
SERVICER BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THE BORROWER AND
(II) THE DATE ON WHICH THE SERVICER BECOMES OR SHOULD HAVE BECOME AWARE THEREOF;

 

(IV)          ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE BY THE SERVICER
IN THIS AGREEMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT
SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;

 

(V)           THE SERVICER SHALL FAIL TO SERVICE THE TRANSFERRED LOANS IN
ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY;

 

(VI)          AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT TO THE SERVICER;

 

(VII)         THE SERVICER AGREES TO MATERIALLY ALTER THE CREDIT AND COLLECTION
POLICY WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT;

 

(VIII)        ANY FINANCIAL OR ASSET INFORMATION REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY MANAGING AGENT AS PROVIDED HEREIN IS NOT PROVIDED AS
REQUESTED WITHIN FIVE (5) BUSINESS DAYS (OR SUCH LONGER PERIOD AS THE
ADMINISTRATIVE AGENT OR SUCH MANAGING AGENT MAY CONSENT TO) OF THE RECEIPT BY
THE SERVICER OF SUCH REQUEST;

 

(IX)           THE RENDERING AGAINST THE SERVICER OF A FINAL JUDGMENT, DECREE OR
ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF U.S. $5,000,000 (INDIVIDUALLY OR IN
THE AGGREGATE) AND THE CONTINUANCE OF SUCH JUDGMENT, DECREE OR ORDER UNSATISFIED
AND IN EFFECT FOR ANY PERIOD OF THIRTY (30) CONSECUTIVE DAYS WITHOUT A STAY OF
EXECUTION;

 

(X)            THE FAILURE OF THE PERFORMANCE GUARANTOR TO MAKE ANY PAYMENT DUE
WITH RESPECT TO AGGREGATE RECOURSE DEBT OR OTHER OBLIGATIONS WITH AN AGGREGATE
PRINCIPAL AMOUNT EXCEEDING U.S. $1,000,000 OR THE OCCURRENCE OF ANY EVENT OR
CONDITION THAT WOULD PERMIT ACCELERATION OF SUCH RECOURSE DEBT OR OTHER
OBLIGATIONS IF SUCH EVENT OR CONDITION HAS NOT BEEN WAIVED;

 

(XI)           ANY GUARANTOR EVENT OF DEFAULT SHALL OCCUR;

 

(XII)          ANY MATERIAL ADVERSE CHANGE OCCURS IN THE FINANCIAL CONDITION OF
THE SERVICER OR THE COLLECTIBILITY OF THE TRANSFERRED LOANS;

 

78

--------------------------------------------------------------------------------


 

(XIII)         ANY CHANGE-IN-CONTROL OF THE SERVICER IS MADE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT;

 

(XIV)        THE PERFORMANCE GUARANTOR SHALL FAIL TO MAINTAIN A MINIMUM NET
WORTH EQUAL TO THE SUM OF (I) $169,000,000 PLUS (II) 50%; OF ANY EQUITY AND
SUBORDINATED DEBT ISSUED BY THE PERFORMANCE GUARANTOR AFTER THE EFFECTIVE DATE;

 

(XV)         THE PERFORMANCE GUARANTOR SHALL FAIL TO SATISFY THE RIC/BDC
REQUIREMENTS; OR

 

(XVI)        THE PERFORMANCE GUARANTOR SHALL PAY ANY CASH DIVIDENDS; PROVIDED
THAT PERFORMANCE GUARANTOR SHALL BE PERMITTED TO PAY CASH DIVIDENDS IF THE
SERVICER SHALL HAVE CAUSED THE PERFORMANCE GUARANTOR TO HAVE DELIVERED A
CERTIFICATE TO THE ADMINISTRATIVE AGENT AT LEAST 10 BUSINESS DAYS PRIOR TO THE
MAKING OF ANY SUCH CASH DIVIDEND STATING THAT (I) THE AMOUNT OF THE DECLARED
DIVIDEND HAS BEEN DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE
PERFORMANCE GUARANTOR ON THE BASIS OF THE MOST CURRENT FINANCIAL INFORMATION OF
THE PERFORMANCE GUARANTOR THEN AVAILABLE FOR THE RELATED PERIOD; (II) THE AMOUNT
OF THE DECLARED DIVIDEND DOES NOT EXCEED THE NET INVESTMENT INCOME AND THE NET
CAPITAL GAIN REALIZED BY THE PERFORMANCE GUARANTOR  FOR THE RELATED PERIOD,
BASED ON THE FINANCIAL INFORMATION REFERRED TO IN CLAUSE (I) ABOVE; AND (III) TO
THE EXTENT THE DECLARED DIVIDEND DOES NOT EQUAL THE NET INVESTMENT INCOME AND
THE NET CAPITAL GAIN REALIZED BY THE PERFORMANCE GUARANTOR FOR THE RELATED
PERIOD, THE PROPOSED DIVIDEND TO BE DECLARED BY THE PERFORMANCE GUARANTOR  FOR
THE IMMEDIATELY ENSUING PERIOD SHALL BE EITHER (X) REDUCED BY THE AMOUNT SUCH
DIVIDEND FOR THE IMMEDIATELY PRECEDING PERIOD EXCEEDED THE NET INVESTMENT INCOME
AND THE NET CAPITAL GAIN REALIZED BY THE PERFORMANCE GUARANTOR  FOR THE
IMMEDIATELY PRECEDING PERIOD OR (Y) INCREASED BY THE AMOUNT SUCH DIVIDEND OR
DISTRIBUTION FOR THE IMMEDIATELY PRECEDING PERIOD WAS LESS THAN THE NET
INVESTMENT INCOME AND THE NET CAPITAL GAINS REALIZED BY THE PERFORMANCE
GUARANTOR FOR THE IMMEDIATELY PRECEDING PERIOD;

 

then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Lenders shall, by written notice to the Servicer and the Backup
Servicer (a “Termination Notice”), subject to the provisions of Section 7.19,
either (i) terminate all of the rights and obligations of the Servicer as
Servicer under this Agreement or (ii) terminate all of the rights and
obligations of the Servicer as Servicer under this Agreement and simultaneously
reappoint the Servicer for a period not to exceed one month (subject to renewal
at the sole discretion of the Administrative Agent, acting at the direction of
the Required Committed Lenders), at the expiration of which appointment the
Servicer’s rights and obligations hereunder shall automatically terminate
without further action on the part of any party hereto.  The Borrower shall pay
all reasonable set-up and conversion costs associated with the transfer of
servicing rights to the Successor Servicer.

 

79

--------------------------------------------------------------------------------


 


SECTION 7.19         APPOINTMENT OF SUCCESSOR SERVICER.


 


(A)           ON AND AFTER THE RECEIPT BY THE SERVICER OF A TERMINATION NOTICE
PURSUANT TO SECTION 7.18, THE SERVICER SHALL CONTINUE TO PERFORM ALL SERVICING
FUNCTIONS UNDER THIS AGREEMENT UNTIL THE DATE SPECIFIED IN THE TERMINATION
NOTICE OR OTHERWISE SPECIFIED BY THE ADMINISTRATIVE AGENT, TO THE SERVICER AND
THE BACKUP SERVICER IN WRITING.  THE ADMINISTRATIVE AGENT MAY AT THE TIME
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE IN ITS SOLE DISCRETION, APPOINT
THE BACKUP SERVICER AS THE SERVICER HEREUNDER, AND THE BACKUP SERVICER SHALL
WITHIN SEVEN (7) DAYS ASSUME ALL OBLIGATIONS OF THE SERVICER HEREUNDER, AND ALL
AUTHORITY AND POWER OF THE SERVICER UNDER THIS AGREEMENT SHALL PASS TO AND BE
VESTED IN THE BACKUP SERVICER; PROVIDED, HOWEVER, THAT ANY SUCCESSOR SERVICER
(INCLUDING, WITHOUT LIMITATION, THE BACKUP SERVICER) SHALL NOT (I) BE
RESPONSIBLE OR LIABLE FOR ANY PAST ACTIONS OR OMISSIONS OF THE OUTGOING SERVICER
OR (II) BE OBLIGATED TO MAKE SERVICER ADVANCES.  THE ADMINISTRATIVE AGENT MAY
APPOINT (I) THE BACKUP SERVICER AS SUCCESSOR SERVICER, OR (II) IF THE
ADMINISTRATIVE AGENT DOES NOT SO APPOINT THE BACKUP SERVICER, THERE IS NO BACKUP
SERVICER OR THE BACKUP SERVICER IS UNWILLING OR UNABLE TO ASSUME SUCH
OBLIGATIONS ON SUCH DATE, THE ADMINISTRATIVE AGENT SHALL AS PROMPTLY AS POSSIBLE
APPOINT AN ALTERNATE SUCCESSOR SERVICER TO ACT AS SERVICER (IN EACH SUCH CASE,
THE “SUCCESSOR SERVICER”), AND SUCH SUCCESSOR SERVICER SHALL ACCEPT ITS
APPOINTMENT BY A WRITTEN ASSUMPTION IN A FORM ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.


 


(B)           UPON ITS APPOINTMENT AS SUCCESSOR SERVICER, THE BACKUP SERVICER
(SUBJECT TO SECTION 7.19(A)) OR THE ALTERNATE SUCCESSOR SERVICER, AS APPLICABLE,
SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE SERVICER WITH RESPECT TO SERVICING
FUNCTIONS UNDER THIS AGREEMENT, SHALL ASSUME ALL SERVICING DUTIES HEREUNDER AND
SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES, DUTIES AND LIABILITIES RELATING
THERETO PLACED ON THE SERVICER BY THE TERMS AND PROVISIONS HEREOF, AND ALL
REFERENCES IN THIS AGREEMENT TO THE SERVICER SHALL BE DEEMED TO REFER TO THE
BACKUP SERVICER OR THE SUCCESSOR SERVICER, AS APPLICABLE.  ANY SUCCESSOR
SERVICER SHALL BE ENTITLED, WITH THE PRIOR CONSENT OF THE ADMINISTRATIVE AGENT,
TO APPOINT AGENTS TO PROVIDE SOME OR ALL OF ITS DUTIES HEREUNDER, PROVIDED THAT
NO SUCH APPOINTMENT SHALL RELIEVE SUCH SUCCESSOR SERVICER OF THE DUTIES AND
OBLIGATIONS OF THE SUCCESSOR SERVICER PURSUANT TO THE TERMS HEREOF AND THAT ANY
SUCH SUBCONTRACT MAY BE TERMINATED UPON THE OCCURRENCE OF A SERVICER TERMINATION
EVENT.


 


(C)           ALL AUTHORITY AND POWER GRANTED TO THE SERVICER UNDER THIS
AGREEMENT SHALL AUTOMATICALLY CEASE AND TERMINATE UPON TERMINATION OF THE
SERVICER UNDER THIS AGREEMENT AND SHALL PASS TO AND BE VESTED IN THE SUCCESSOR
SERVICER, AND, WITHOUT LIMITATION, THE SUCCESSOR SERVICER IS HEREBY AUTHORIZED
AND EMPOWERED TO EXECUTE AND DELIVER, ON BEHALF OF THE SERVICER, AS
ATTORNEY-IN-FACT OR OTHERWISE, ALL DOCUMENTS AND OTHER INSTRUMENTS, AND TO DO
AND ACCOMPLISH ALL OTHER ACTS OR THINGS NECESSARY OR APPROPRIATE TO EFFECT THE
PURPOSES OF SUCH TRANSFER OF SERVICING RIGHTS.  THE SERVICER AGREES TO COOPERATE
WITH THE SUCCESSOR SERVICER IN EFFECTING THE TERMINATION OF THE RESPONSIBILITIES
AND RIGHTS OF THE SERVICER TO CONDUCT SERVICING ON THE COLLATERAL.


 


(D)           UPON THE BACKUP SERVICER RECEIVING NOTICE THAT IT IS REQUIRED TO
SERVE AS THE SUCCESSOR SERVICER HEREUNDER PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION

 

80

--------------------------------------------------------------------------------


 


7.19, THE BACKUP SERVICER WILL PROMPTLY BEGIN THE TRANSITION TO ITS ROLE AS
SUCCESSOR SERVICER.


 


(E)           THE BACKUP SERVICER SHALL BE ENTITLED TO RECEIVE ITS TRANSITION
COSTS INCURRED IN TRANSITIONING TO SERVICER.


 


SECTION 7.20         MARKET SERVICING FEE.


 

Notwithstanding anything to the contrary herein, in the event that a Successor
Servicer is appointed Servicer, the Servicing Fee shall equal the market rate
for comparable servicing duties to be fixed upon the date of such appointment by
such Successor Servicer with the consent of the Administrative Agent (the
“Market Servicing Fee”).

 


ARTICLE VIII


 


EARLY TERMINATION EVENTS


 


SECTION 8.1            EARLY TERMINATION EVENTS.


 

If any of the following events (each, an “Early Termination Event”) shall occur
and be continuing:

 


(A)           THE BORROWER SHALL FAIL TO (I) MAKE PAYMENT OF ANY AMOUNT REQUIRED
TO BE MADE UNDER THE TERMS OF THIS AGREEMENT AND SUCH FAILURE SHALL CONTINUE FOR
MORE THAN TWO (2) BUSINESS DAYS; OR (II) REPAY ALL ADVANCES OUTSTANDING ON OR
PRIOR TO THE MATURITY DATE; OR


 


(B)           THE BORROWING BASE TEST SHALL NOT BE MET, AND SUCH FAILURE SHALL
CONTINUE FOR MORE THAN TWO (2) BUSINESS DAYS; OR


 


(C)           (I) THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE IN ANY MATERIAL
RESPECT ANY OTHER COVENANT OR OTHER AGREEMENT OF THE BORROWER SET FORTH IN THIS
AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, OR (II) THE
ORIGINATOR SHALL FAIL TO PERFORM OR OBSERVE IN ANY MATERIAL RESPECT ANY TERM,
COVENANT OR AGREEMENT OF SUCH ORIGINATOR SET FORTH IN ANY OTHER TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY, IN EACH CASE WHEN SUCH FAILURE CONTINUES
UNREMEDIED FOR MORE THAN FIVE (5) DAYS AFTER THE FIRST TO OCCUR OF (I) THE DATE
ON WHICH WRITTEN NOTICE OF SUCH FAILURE REQUIRING THE SAME TO BE REMEDIED SHALL
HAVE BEEN GIVEN TO SUCH PERSON BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT
OR THE COLLATERAL CUSTODIAN AND (II) THE DATE ON WHICH SUCH PERSON BECOMES OR
SHOULD HAVE BECOME AWARE THEREOF; OR


 


(D)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE HEREUNDER SHALL
PROVE TO BE INCORRECT IN ANY MATERIAL RESPECT AS OF THE TIME WHEN THE SAME SHALL
HAVE BEEN MADE; OR


 


(E)           AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT TO THE BORROWER OR
THE ORIGINATOR; OR

 

81

--------------------------------------------------------------------------------


 


(F)            A SERVICER TERMINATION EVENT OCCURS; OR


 


(G)           ANY CHANGE-IN-CONTROL OF THE BORROWER OR ORIGINATOR OCCURS; OR


 


(H)           THE BORROWER OR THE SERVICER DEFAULTS IN MAKING ANY PAYMENT
REQUIRED TO BE MADE UNDER ANY MATERIAL AGREEMENT FOR BORROWED MONEY TO WHICH
EITHER IS A PARTY AND SUCH DEFAULT IS NOT CURED WITHIN THE RELEVANT CURE PERIOD;
OR


 


(I)            THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, SHALL
FAIL FOR ANY REASON TO HAVE A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST IN ANY OF THE COLLATERAL; OR


 


(J)            (I) A FINAL JUDGMENT FOR THE PAYMENT OF MONEY IN EXCESS OF
(A) $5,000,000 SHALL HAVE BEEN RENDERED AGAINST THE ORIGINATOR OR (B) $100,000
AGAINST THE BORROWER BY A COURT OF COMPETENT JURISDICTION AND, IF SUCH JUDGMENT
RELATES TO THE ORIGINATOR, SUCH JUDGMENT, DECREE OR ORDER SHALL CONTINUE
UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF THIRTY (30) CONSECUTIVE DAYS WITHOUT
A STAY OF EXECUTION, OR (II) THE ORIGINATOR OR THE BORROWER, AS THE CASE MAY BE,
SHALL HAVE MADE PAYMENTS OF AMOUNTS IN EXCESS OF $5,000,000 OR $50,000,
RESPECTIVELY, IN SETTLEMENT OF ANY LITIGATION; OR


 


(K)           THE BORROWER OR THE SERVICER AGREES OR CONSENTS TO, OR OTHERWISE
PERMITS TO OCCUR, ANY AMENDMENT, MODIFICATION, CHANGE, SUPPLEMENT OR RECESSION
OF OR TO THE CREDIT AND COLLECTION POLICY IN WHOLE OR IN PART THAT COULD HAVE A
MATERIAL ADVERSE EFFECT UPON THE TRANSFERRED LOANS OR INTEREST OF ANY LENDER,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT; OR


 


(L)            A KEY MAN EVENT OCCURS; OR


 


(M)          ON ANY DETERMINATION DATE, THE PORTFOLIO YIELD DOES NOT EQUAL OR
EXCEED 7.0% ON AND SUCH FAILURE CONTINUES ON THE NEXT SUCCEEDING DETERMINATION
DATE; OR


 


(N)           THE ROLLING THREE-MONTH DEFAULT RATIO SHALL EXCEED 7.5%; OR


 


(O)           THE ROLLING THREE-MONTH CHARGED-OFF RATIO SHALL EXCEED 5.0%; OR


 


(P)           THE BORROWER SHALL BECOME AN “INVESTMENT COMPANY” SUBJECT TO
REGISTRATION UNDER THE 1940 ACT; OR


 


(Q)           THE BUSINESS AND OTHER ACTIVITIES OF THE BORROWER OR THE
ORIGINATOR, INCLUDING BUT NOT LIMITED TO, THE ACCEPTANCE OF THE ADVANCES BY THE
BORROWER MADE BY THE LENDERS, THE APPLICATION AND USE OF THE PROCEEDS THEREOF BY
THE BORROWER AND THE CONSUMMATION AND CONDUCT OF THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS TO WHICH THE BORROWER OR THE ORIGINATOR IS A PARTY
RESULT IN A VIOLATION BY THE ORIGINATOR, THE BORROWER, OR ANY OTHER PERSON OR
ENTITY OF THE 1940 ACT OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER; OR


 


(R)            ON ANY DETERMINATION DATE, THE INTEREST COVERAGE RATIO DOES NOT
EQUAL OR EXCEED 200.0% AND SUCH FAILURE CONTINUES ON THE NEXT SUCCEEDING
DETERMINATION DATE; OR

 

82

--------------------------------------------------------------------------------


 


(S)           ANY MATERIAL ADVERSE CHANGE OCCURS WITH RESPECT TO THE BORROWER,
THE ORIGINATOR OR THE SERVICER; OR


 


(T)            (I) THE DIFFERENCE BETWEEN (A) THE AGGREGATE OUTSTANDING LOAN
BALANCE MINUS (B) THE ADVANCES OUTSTANDING SHALL BE LESS THAN (II) AN AMOUNT
EQUAL TO 50% OF THE REQUIRED EQUITY INVESTMENT;


 

then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Committed Lenders, by notice to the
Borrower declare the Termination Date to have occurred, without demand, protest
or future notice of any kind, all of which are hereby expressly waived by the
Borrower, and all Advances Outstanding and all other amounts owing by the
Borrower under this Agreement shall be accelerated and become immediately due
and payable, provided, that in the event that the Early Termination Event
described in subsection (e) herein has occurred, the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.  Upon its receipt of written
notice thereof, the Administrative Agent shall promptly notify each Lender of
the occurrence of any Early Termination Event.

 


ARTICLE IX


 


INDEMNIFICATION


 


SECTION 9.1            INDEMNITIES BY THE BORROWER.


 


(A)           WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY SUCH PERSON MAY HAVE
HEREUNDER OR UNDER APPLICABLE LAW, THE BORROWER HEREBY AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE BACKUP SERVICER, ANY SUCCESSOR
SERVICER, THE COLLATERAL CUSTODIAN, ANY SECURED PARTY OR ITS ASSIGNEE AND EACH
OF THEIR RESPECTIVE AFFILIATES AND OFFICERS, DIRECTORS, EMPLOYEES, MEMBERS AND
AGENTS THEREOF (COLLECTIVELY, THE “INDEMNIFIED PARTIES”), FORTHWITH ON DEMAND,
FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES, CLAIMS, LIABILITIES AND RELATED
COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (ALL
OF THE FOREGOING BEING COLLECTIVELY REFERRED TO AS “INDEMNIFIED AMOUNTS”)
AWARDED AGAINST OR INCURRED BY, ANY SUCH INDEMNIFIED PARTY OR OTHER NON-MONETARY
DAMAGES OF ANY SUCH INDEMNIFIED PARTY ANY OF THEM ARISING OUT OF OR AS A RESULT
OF THIS AGREEMENT, EXCLUDING, HOWEVER, INDEMNIFIED AMOUNTS TO THE EXTENT
RESULTING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF ANY
INDEMNIFIED PARTY.  WITHOUT LIMITING THE FOREGOING, THE BORROWER SHALL INDEMNIFY
THE INDEMNIFIED PARTIES FOR INDEMNIFIED AMOUNTS RELATING TO OR RESULTING FROM:


 

(I)            ANY LOAN TREATED AS OR REPRESENTED BY THE BORROWER TO BE AN
ELIGIBLE LOAN THAT IS NOT AT THE APPLICABLE TIME AN ELIGIBLE LOAN;

 

(II)           RELIANCE ON ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY
THE BORROWER, THE SERVICER (OR ONE OF ITS AFFILIATES) OR ANY OF THEIR RESPECTIVE
OFFICERS UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHICH SHALL HAVE BEEN FALSE
OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE OR DELIVERED;

 

83

--------------------------------------------------------------------------------


 

(III)          THE FAILURE BY THE BORROWER OR THE SERVICER (OR ONE OF ITS
AFFILIATES) TO COMPLY WITH ANY TERM, PROVISION OR COVENANT CONTAINED IN THIS
AGREEMENT OR ANY AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR WITH
ANY APPLICABLE LAW WITH RESPECT TO ANY LOAN COMPRISING A PORTION OF THE
COLLATERAL, OR THE NONCONFORMITY OF ANY LOAN, THE RELATED PROPERTY WITH ANY SUCH
APPLICABLE LAW OR ANY FAILURE BY THE ORIGINATOR, THE BORROWER OR ANY AFFILIATE
THEREOF TO PERFORM ITS RESPECTIVE DUTIES UNDER THE LOANS INCLUDED AS A PART OF
THE COLLATERAL;

 

(IV)          THE FAILURE TO VEST AND MAINTAIN VESTED IN THE ADMINISTRATIVE
AGENT A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL;

 

(V)           THE FAILURE TO FILE, OR ANY DELAY IN FILING, FINANCING STATEMENTS
OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF ANY APPLICABLE
JURISDICTION OR OTHER APPLICABLE LAWS WITH RESPECT TO ANY COLLATERAL WHETHER AT
THE TIME OF ANY ADVANCE OR AT ANY SUBSEQUENT TIME AND AS REQUIRED BY THE
TRANSACTION DOCUMENTS;

 

(VI)          ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER THAN THE DISCHARGE IN
BANKRUPTCY OF THE OBLIGOR) OF THE OBLIGOR TO THE PAYMENT OF ANY LOAN INCLUDED AS
PART OF THE COLLATERAL THAT IS, OR IS PURPORTED TO BE, AN ELIGIBLE LOAN
(INCLUDING, WITHOUT LIMITATION, A DEFENSE BASED ON THE LOAN NOT BEING A LEGAL,
VALID AND BINDING OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS);

 

(VII)         ANY FAILURE OF THE BORROWER OR THE SERVICER (IF THE ORIGINATOR OR
ONE OF ITS AFFILIATES) TO PERFORM ITS DUTIES OR OBLIGATIONS IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT OR ANY FAILURE BY THE ORIGINATOR, THE BORROWER
OR ANY AFFILIATE THEREOF TO PERFORM ITS RESPECTIVE DUTIES UNDER THE TRANSFERRED
LOANS;

 

(VIII)        ANY PRODUCTS LIABILITY CLAIM OR PERSONAL INJURY OR PROPERTY DAMAGE
SUIT OR OTHER SIMILAR OR RELATED CLAIM OR ACTION OF WHATEVER SORT ARISING OUT OF
OR IN CONNECTION WITH MERCHANDISE OR SERVICES THAT ARE THE SUBJECT OF ANY LOAN
INCLUDED AS PART OF THE COLLATERAL OR THE RELATED PROPERTY INCLUDED AS PART OF
THE COLLATERAL;

 

(IX)           THE FAILURE BY BORROWER TO PAY WHEN DUE ANY TAXES FOR WHICH THE
BORROWER IS LIABLE, INCLUDING WITHOUT LIMITATION, SALES, EXCISE OR PERSONAL
PROPERTY TAXES PAYABLE IN CONNECTION WITH THE COLLATERAL;

 

(X)            ANY REPAYMENT BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR
A SECURED PARTY OF ANY AMOUNT PREVIOUSLY DISTRIBUTED IN REDUCTION OF ADVANCES
OUTSTANDING OR PAYMENT OF INTEREST OR ANY OTHER AMOUNT DUE HEREUNDER OR UNDER
ANY HEDGING AGREEMENT, IN EACH CASE WHICH AMOUNT THE ADMINISTRATIVE AGENT, SUCH
MANAGING AGENT OR A SECURED PARTY BELIEVES IN GOOD FAITH IS REQUIRED TO BE
REPAID;

 

(XI)           ANY INVESTIGATION, LITIGATION OR PROCEEDING RELATED TO THIS
AGREEMENT OR THE USE OF PROCEEDS OF ADVANCES OR IN RESPECT OF ANY LOAN INCLUDED
AS PART OF THE COLLATERAL OR THE RELATED PROPERTY INCLUDED AS PART OF THE
COLLATERAL;

 

84

--------------------------------------------------------------------------------


 

(XII)          ANY FAILURE BY THE BORROWER TO GIVE REASONABLY EQUIVALENT VALUE
TO THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER BY THE ORIGINATOR TO THE
BORROWER OF ANY TRANSFERRED LOAN OR THE RELATED PROPERTY OR ANY ATTEMPT BY ANY
PERSON TO VOID OR OTHERWISE AVOID ANY SUCH TRANSFER UNDER ANY STATUTORY
PROVISION OR COMMON LAW OR EQUITABLE ACTION, INCLUDING, WITHOUT LIMITATION, ANY
PROVISION OF THE BANKRUPTCY CODE;

 

(XIII)         THE FAILURE OF THE BORROWER, THE ORIGINATOR OR ANY OF THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES TO REMIT TO THE SERVICER OR THE
ADMINISTRATIVE AGENT, COLLECTIONS ON THE COLLATERAL REMITTED TO THE BORROWER OR
ANY SUCH AGENT OR REPRESENTATIVE IN ACCORDANCE WITH THE TERMS HEREOF OR THE
COMMINGLING BY THE BORROWER OR ANY AFFILIATE OF ANY COLLECTIONS; OR

 

(XIV)        THE OCCURRENCE OF A SUBORDINATION EVENT.

 


(B)           ANY AMOUNTS SUBJECT TO THE INDEMNIFICATION PROVISIONS OF THIS
SECTION 9.1 SHALL BE PAID BY THE BORROWER TO THE APPLICABLE INDEMNIFIED PARTY
WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE ADMINISTRATIVE AGENT’S DEMAND
THEREFOR.


 


(C)           IF FOR ANY REASON THE INDEMNIFICATION PROVIDED ABOVE IN THIS
SECTION 9.1 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD
AN INDEMNIFIED PARTY HARMLESS, THEN THE BORROWER SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE ONE HAND AND THE
BORROWER, ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH INDEMNIFIED
PARTY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


(D)           THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 9.1 SHALL
SURVIVE THE REMOVAL OF THE ADMINISTRATIVE AGENT OR ANY MANAGING AGENT AND THE
TERMINATION OF THIS AGREEMENT.


 


(E)           THE PARTIES HERETO AGREE THAT THE PROVISIONS OF SECTION 9.1 SHALL
NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE BORROWER AGAINST LOSS BY REASON OF
THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT CONDITION) OF, OR DEFAULT BY, AN
OBLIGOR ON, ANY TRANSFERRED LOAN.


 


SECTION 9.2            INDEMNITIES BY THE SERVICER.


 


(A)           WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY SUCH PERSON MAY HAVE
HEREUNDER OR UNDER APPLICABLE LAW, THE SERVICER HEREBY AGREES TO INDEMNIFY EACH
INDEMNIFIED PARTY, FORTHWITH ON DEMAND, FROM AND AGAINST ANY AND ALL INDEMNIFIED
AMOUNTS (CALCULATED WITHOUT DUPLICATION OF INDEMNIFIED AMOUNTS PAID BY THE
BORROWER PURSUANT TO SECTION 9.1 ABOVE) AWARDED AGAINST OR INCURRED BY ANY SUCH
INDEMNIFIED PARTY BY REASON OF ANY ACTS, OMISSIONS OR ALLEGED ACTS OR OMISSIONS
OF THE SERVICER, INCLUDING, BUT NOT LIMITED TO (I) ANY REPRESENTATION OR
WARRANTY MADE BY THE SERVICER UNDER OR IN CONNECTION WITH ANY TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, ANY MONTHLY REPORT, SERVICER’S CERTIFICATE OR
ANY OTHER INFORMATION OR REPORT DELIVERED BY OR ON BEHALF OF THE SERVICER
PURSUANT HERETO, WHICH SHALL HAVE BEEN FALSE, INCORRECT OR

 

85

--------------------------------------------------------------------------------


 


MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE, (II) THE FAILURE BY
THE SERVICER TO COMPLY WITH ANY APPLICABLE LAW, (III) THE FAILURE OF THE
SERVICER TO COMPLY WITH ITS DUTIES OR OBLIGATIONS IN ACCORDANCE WITH THE
AGREEMENT, (IV) ANY LITIGATION, PROCEEDINGS OR INVESTIGATION AGAINST THE
SERVICER, OR (V) THE OCCURRENCE OF A SUBORDINATION EVENT, EXCLUDING, HOWEVER,
(A) INDEMNIFIED AMOUNTS TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY, AND (B) UNDER ANY FEDERAL,
STATE OR LOCAL INCOME OR FRANCHISE TAXES OR ANY OTHER TAX IMPOSED ON OR MEASURED
BY INCOME (OR ANY INTEREST OR PENALTIES WITH RESPECT THERETO OR ARISING FROM A
FAILURE TO COMPLY THEREWITH) REQUIRED TO BE PAID BY SUCH INDEMNIFIED PARTY IN
CONNECTION HEREWITH TO ANY TAXING AUTHORITY.  THE PROVISIONS OF THIS INDEMNITY
SHALL RUN DIRECTLY TO AND BE ENFORCEABLE BY AN INJURED PARTY SUBJECT TO THE
LIMITATIONS HEREOF.  IF THE SERVICER HAS MADE ANY INDEMNITY PAYMENT PURSUANT TO
THIS SECTION 9.2 AND SUCH PAYMENT FULLY INDEMNIFIED THE RECIPIENT THEREOF AND
THE RECIPIENT THEREAFTER COLLECTS ANY PAYMENTS FROM OTHERS IN RESPECT OF SUCH
INDEMNIFIED AMOUNTS, THE RECIPIENT SHALL REPAY TO THE SERVICER AN AMOUNT EQUAL
TO THE AMOUNT IT HAS COLLECTED FROM OTHERS IN RESPECT OF SUCH INDEMNIFIED
AMOUNTS.


 


(B)           IF FOR ANY REASON THE INDEMNIFICATION PROVIDED ABOVE IN THIS
SECTION 9.2 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD
AN INDEMNIFIED PARTY HARMLESS, THEN SERVICER SHALL CONTRIBUTE TO THE AMOUNT PAID
OR PAYABLE TO SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE
BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE ONE HAND AND SERVICER ON THE
OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH INDEMNIFIED PARTY AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


(C)           THE OBLIGATIONS OF THE SERVICER UNDER THIS SECTION 9.2 SHALL
SURVIVE THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT OR ANY MANAGING
AGENTS AND THE TERMINATION OF THIS AGREEMENT.


 


(D)           THE PARTIES HERETO AGREE THAT THE PROVISIONS OF THIS SECTION 9.2
SHALL NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE SERVICER AGAINST LOSS BY
REASON OF THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT CONDITION) OF, OR
DEFAULT BY, ANY OBLIGOR ON, ANY TRANSFERRED LOAN.


 


(E)           ANY INDEMNIFICATION PURSUANT TO THIS SECTION 9.2 SHALL NOT BE
PAYABLE FROM THE COLLATERAL.


 


ARTICLE X


 


THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS


 


SECTION 10.1         AUTHORIZATION AND ACTION.


 


(A)           EACH SECURED PARTY HEREBY DESIGNATES AND APPOINTS BB&T AS
ADMINISTRATIVE AGENT HEREUNDER, AND AUTHORIZES BB&T TO TAKE SUCH ACTIONS AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT TOGETHER WITH SUCH POWERS AS
ARE REASONABLY INCIDENTAL THERETO.

 

86

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT
THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY SECURED
PARTY, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES ON THE PART OF THE ADMINISTRATIVE AGENT SHALL BE READ
INTO THIS AGREEMENT OR OTHERWISE EXIST FOR THE ADMINISTRATIVE AGENT.  IN
PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, THE ADMINISTRATIVE AGENT SHALL
ACT SOLELY AS AGENT FOR THE SECURED PARTIES AND DOES NOT ASSUME NOR SHALL BE
DEEMED TO HAVE ASSUMED ANY OBLIGATION OR RELATIONSHIP OF TRUST OR AGENCY WITH OR
FOR THE BORROWER OR ANY OF ITS SUCCESSORS OR ASSIGNS.  THE ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT EXPOSES THE ADMINISTRATIVE AGENT
TO PERSONAL LIABILITY OR THAT IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. 
THE APPOINTMENT AND AUTHORITY OF THE ADMINISTRATIVE AGENT HEREUNDER SHALL
TERMINATE AT THE INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.


 


(B)           EACH LENDER HEREBY DESIGNATES AND APPOINTS THE MANAGING AGENT FOR
SUCH LENDER’S LENDER GROUP AS ITS MANAGING AGENT HEREUNDER, AND AUTHORIZES SUCH
MANAGING AGENT TO TAKE SUCH ACTIONS AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE MANAGING AGENTS BY THE TERMS OF THIS AGREEMENT
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NO MANAGING
AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET
FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED
COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES ON
THE PART OF THE APPLICABLE MANAGING AGENT SHALL BE READ INTO THIS AGREEMENT OR
OTHERWISE EXIST FOR THE APPLICABLE MANAGING AGENT.  IN PERFORMING ITS FUNCTIONS
AND DUTIES HEREUNDER, EACH MANAGING AGENT SHALL ACT SOLELY AS AGENT FOR THE
LENDERS IN THE RELATED LENDER GROUP AND DOES NOT ASSUME NOR SHALL BE DEEMED TO
HAVE ASSUMED ANY OBLIGATION OR RELATIONSHIP OF TRUST OR AGENCY WITH OR FOR THE
BORROWER OR ANY OF ITS SUCCESSORS OR ASSIGNS.  NO MANAGING AGENT SHALL BE
REQUIRED TO TAKE ANY ACTION THAT EXPOSES IT TO PERSONAL LIABILITY OR THAT IS
CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW.  THE APPOINTMENT AND AUTHORITY OF
EACH MANAGING AGENT HEREUNDER SHALL TERMINATE AT THE INDEFEASIBLE PAYMENT IN
FULL OF THE OBLIGATIONS.


 


SECTION 10.2         DELEGATION OF DUTIES.


 


(A)           THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO
ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE
ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT
OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.


 


(B)           EACH MANAGING AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO
ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  NO MANAGING
AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.

 

87

--------------------------------------------------------------------------------


 


SECTION 10.3         EXCULPATORY PROVISIONS.


 


(A)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN
OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT
(EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR, IN THE CASE OF THE ADMINISTRATIVE AGENT, THE BREACH OF ITS
OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE IN ANY
MANNER TO ANY OF THE SECURED PARTIES FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER CONTAINED IN THIS AGREEMENT
OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION WITH, THIS AGREEMENT FOR THE
VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH, OR FOR
ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER, OR FOR THE
SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE III.  THE ADMINISTRATIVE
AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY SECURED PARTY TO ASCERTAIN OR TO
INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS OR
COVENANTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT, OR TO INSPECT THE
PROPERTIES, BOOKS OR RECORDS OF THE BORROWER.  THE ADMINISTRATIVE AGENT SHALL
NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY EARLY TERMINATION EVENT UNLESS THE
ADMINISTRATIVE AGENT HAS RECEIVED NOTICE OF SUCH EARLY TERMINATION EVENT, IN A
DOCUMENT OR OTHER WRITTEN COMMUNICATION TITLED “NOTICE OF EARLY TERMINATION
EVENT” FROM THE BORROWER OR A SECURED PARTY.


 


(B)           NEITHER ANY MANAGING AGENT NOR ANY OF ITS RESPECTIVE DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN
OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT
(EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR, IN THE CASE OF A MANAGING AGENT, THE BREACH OF ITS OBLIGATIONS
EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE IN ANY MANNER TO THE
ADMINISTRATIVE AGENT OR ANY OF THE SECURED PARTIES FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER CONTAINED IN THIS AGREEMENT
OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR FOR
THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY
OF THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH, OR FOR
ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER, OR FOR THE
SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE III.  NO MANAGING AGENT SHALL
BE UNDER ANY OBLIGATION TO THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO
ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE
AGREEMENTS OR COVENANTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT, OR TO
INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER.  NO MANAGING AGENT
SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY EARLY TERMINATION EVENT UNLESS SUCH
MANAGING AGENT HAS RECEIVED NOTICE OF SUCH EARLY TERMINATION EVENT, IN A
DOCUMENT OR OTHER WRITTEN COMMUNICATION TITLED “NOTICE OF EARLY TERMINATION
EVENT” FROM THE BORROWER, THE ADMINISTRATIVE AGENT OR A SECURED PARTY.


 


SECTION 10.4         RELIANCE.


 


(A)           THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE ENTITLED TO RELY,
AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT OR CONVERSATION
BELIEVED BY IT TO BE

 

88

--------------------------------------------------------------------------------


 


GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON
OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT
LIMITATION, COUNSEL TO THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL IN ALL
CASES BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS
AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH UNLESS IT SHALL
FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED COMMITTED LENDERS OR
ALL OF THE SECURED PARTIES, AS APPLICABLE, AS IT DEEMS APPROPRIATE OR IT SHALL
FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS, PROVIDED, THAT, UNLESS
AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH ADVICE, THE
ADMINISTRATIVE AGENT MAY TAKE OR REFRAIN FROM TAKING ANY ACTION, AS THE
ADMINISTRATIVE AGENT SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS OF THE
SECURED PARTIES.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED
IN ACTING, OR IN REFRAINING FROM ACTING, IN ACCORDANCE WITH A REQUEST OF THE
REQUIRED COMMITTED LENDERS OR ALL OF THE SECURED PARTIES, AS APPLICABLE, AND
SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE
BINDING UPON ALL THE SECURED PARTIES.


 


(B)           EACH MANAGING AGENT SHALL IN ALL CASES BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT OR CONVERSATION BELIEVED
BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE BORROWER), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH MANAGING AGENT.  EACH MANAGING
AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION
HEREWITH UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
COMMITTED LENDERS IN ITS RELATED LENDER GROUP AS IT DEEMS APPROPRIATE OR IT
SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE COMMITTED LENDERS IN ITS
RELATED LENDER GROUP, PROVIDED THAT UNLESS AND UNTIL SUCH MANAGING AGENT SHALL
HAVE RECEIVED SUCH ADVICE, THE MANAGING AGENT MAY TAKE OR REFRAIN FROM TAKING
ANY ACTION, AS THE MANAGING AGENT SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS
OF THE LENDERS IN ITS LENDER GROUP.  EACH MANAGING AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, IN ACCORDANCE WITH A
REQUEST OF THE COMMITTED LENDERS IN SUCH MANAGING AGENT’S LENDER GROUP AND SUCH
REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING
UPON ALL THE LENDERS IN SUCH MANAGING AGENT’S LENDER GROUP.


 


SECTION 10.5         NON-RELIANCE ON ADMINISTRATIVE AGENT, MANAGING AGENTS AND
OTHER LENDERS.


 

Each Secured Party expressly acknowledges that neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party.  Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial

 

89

--------------------------------------------------------------------------------


 

and other conditions and creditworthiness of the Borrower and made its own
decision to enter into this Agreement

 


SECTION 10.6         REIMBURSEMENT AND INDEMNIFICATION.


 

The Committed Lenders agree to reimburse and indemnify the Administrative Agent,
and the Committed Lenders in each Lender Group agree to reimburse the Managing
Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and
(ii) for any other expenses incurred by the Administrative Agent, in its
capacity as Administrative Agent, or any Managing Agent, acting in its capacity
as a Managing Agent, and acting on behalf of the related Lenders, in connection
with the administration and enforcement of this Agreement and the other
Transaction Documents.

 


SECTION 10.7         ADMINISTRATIVE AGENT AND MANAGING AGENTS IN THEIR
INDIVIDUAL CAPACITIES.


 

The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be, hereunder. 
With respect to the acquisition of Advances pursuant to this Agreement, the
Administrative Agent, each Managing Agent and each of their respective
Affiliates shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent
or a Managing Agent, as the case may be, and the terms “Committed Lender”
“Lender” “Committed Lenders” and “Lenders” shall include the Administrative
Agent or a Managing Agent, as the case may be, in its individual capacity.

 


SECTION 10.8         SUCCESSOR ADMINISTRATIVE AGENT OR MANAGING AGENT.


 


(A)           THE ADMINISTRATIVE AGENT MAY, UPON FIVE (5) DAYS’ NOTICE TO THE
BORROWER AND THE SECURED PARTIES, AND THE ADMINISTRATIVE AGENT WILL, UPON THE
DIRECTION OF ALL OF THE LENDERS, RESIGN AS ADMINISTRATIVE AGENT.  IF THE
ADMINISTRATIVE AGENT SHALL RESIGN, THEN THE REQUIRED COMMITTED LENDERS DURING
SUCH FIVE (5) DAY PERIOD SHALL APPOINT FROM AMONG THE SECURED PARTIES A
SUCCESSOR AGENT.  IF FOR ANY REASON NO SUCCESSOR ADMINISTRATIVE AGENT IS
APPOINTED BY THE REQUIRED COMMITTED LENDERS DURING SUCH FIVE (5) DAY PERIOD,
THEN EFFECTIVE UPON THE EXPIRATION OF SUCH FIVE (5) DAY PERIOD, THE SECURED
PARTIES SHALL PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER
AND THE BORROWER SHALL MAKE ALL PAYMENTS IN RESPECT OF THE OBLIGATIONS OR UNDER
THE FEE LETTER DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES DIRECTLY TO THE APPLICABLE MANAGING AGENTS, ON BEHALF OF THE
LENDERS IN THE APPLICABLE LENDER GROUP AND FOR ALL PURPOSES SHALL DEAL DIRECTLY
WITH THE SECURED PARTIES.  AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF

 

90

--------------------------------------------------------------------------------


 


ARTICLE IX AND ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.


 


(B)           ANY MANAGING AGENT MAY, UPON FIVE (5) DAYS’ NOTICE TO THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE RELATED LENDERS, AND ANY MANAGING
AGENT WILL, UPON THE DIRECTION OF ALL OF THE RELATED COMMITTED LENDERS RESIGN AS
A MANAGING AGENT.  IF A MANAGING AGENT SHALL RESIGN, THEN THE RELATED COMMITTED
LENDERS DURING SUCH FIVE (5) DAY PERIOD SHALL APPOINT FROM AMONG THE RELATED
COMMITTED LENDERS A SUCCESSOR MANAGING AGENT.  IF FOR ANY REASON NO SUCCESSOR
MANAGING AGENT IS APPOINTED BY SUCH COMMITTED LENDERS DURING SUCH FIVE (5) DAY
PERIOD, THEN EFFECTIVE UPON THE EXPIRATION OF SUCH FIVE (5) DAY PERIOD, SUCH
COMMITTED LENDERS SHALL PERFORM ALL OF THE DUTIES OF THE RELATED MANAGING AGENT
HEREUNDER.  AFTER ANY RETIRING MANAGING AGENT’S RESIGNATION HEREUNDER AS A
MANAGING AGENT, THE PROVISIONS OF ARTICLE IX AND ARTICLE X SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS A
MANAGING AGENT UNDER THIS AGREEMENT.


 


ARTICLE XI


 


ASSIGNMENTS; PARTICIPATIONS


 


SECTION 11.1         ASSIGNMENTS AND PARTICIPATIONS.


 


(A)           BORROWER AND EACH COMMITTED LENDER HEREBY AGREE AND CONSENT TO THE
COMPLETE OR PARTIAL ASSIGNMENT BY EACH CP LENDER OF ALL OR ANY PORTION OF ITS
RIGHTS UNDER, INTEREST IN, TITLE TO AND OBLIGATIONS UNDER THIS AGREEMENT (I) TO
ITS LIQUIDITY BANKS PURSUANT TO A LIQUIDITY AGREEMENT, (II) (A) TO ANY OTHER
ISSUER OF COMMERCIAL PAPER NOTES SPONSORED OR ADMINISTERED BY THE MANAGING AGENT
OF SUCH CP LENDER’S LENDER GROUP OR (B) TO ANY LENDER OR ANY AFFILIATE OF A
LENDER HEREUNDER, OR (III) TO ANY OTHER ELIGIBLE ASSIGNEE; PROVIDED THAT, PRIOR
TO THE OCCURRENCE OF AN EARLY TERMINATION EVENT, SUCH CP LENDER MAY NOT MAKE ANY
SUCH ASSIGNMENT PURSUANT TO THIS CLAUSE (III), EXCEPT IN THE EVENT THAT THE
CIRCUMSTANCES DESCRIBED IN SECTION 11.1(C) OCCUR, WITHOUT THE CONSENT OF THE
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  UPON
SUCH ASSIGNMENT, SUCH CP LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS SO
ASSIGNED.  FURTHER, BORROWER AND EACH COMMITTED LENDER HEREBY AGREE THAT ANY
ASSIGNEE OF ANY CP LENDER OF THIS AGREEMENT OR ALL OR ANY OF THE OUTSTANDING
ADVANCES OF SUCH CP LENDER SHALL HAVE ALL OF THE RIGHTS AND BENEFITS UNDER THIS
AGREEMENT AS IF THE TERM “CP LENDER” EXPLICITLY REFERRED TO SUCH PARTY, AND NO
SUCH ASSIGNMENT SHALL IN ANY WAY IMPAIR THE RIGHTS AND BENEFITS OF SUCH CP
LENDER HEREUNDER.  NEITHER BORROWER NOR THE SERVICER SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           ANY COMMITTED LENDER MAY AT ANY TIME AND FROM TIME TO TIME ASSIGN
TO ONE OR MORE PERSONS (“PURCHASING COMMITTED LENDERS”) ALL OR ANY PART OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO AN ASSIGNMENT AGREEMENT,
SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT C HERETO (THE “ASSIGNMENT AND
ACCEPTANCE”) EXECUTED BY SUCH PURCHASING COMMITTED LENDER AND SUCH SELLING
COMMITTED LENDER.  THE CONSENT OF THE CP LENDER OR CP LENDERS IN SUCH COMMITTED
LENDER’S LENDER GROUP, IF ANY, SHALL BE REQUIRED PRIOR TO THE EFFECTIVENESS OF
ANY SUCH ASSIGNMENT.  IN ADDITION, SO LONG AS NO

 

91

--------------------------------------------------------------------------------


 


EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND IS
CONTINUING AT SUCH TIME, THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED PRIOR TO THE EFFECTIVENESS
OF ANY SUCH ASSIGNMENT.  EACH ASSIGNEE OF A COMMITTED LENDER MUST BE AN ELIGIBLE
ASSIGNEE AND MUST AGREE TO DELIVER TO THE ADMINISTRATIVE AGENT, PROMPTLY
FOLLOWING ANY REQUEST THEREFOR BY THE MANAGING AGENT FOR ITS LENDER GROUP OR THE
AFFECTED CP LENDER OR CP LENDERS, IF ANY, AN ENFORCEABILITY OPINION IN FORM AND
SUBSTANCE SATISFACTORY TO SUCH MANAGING AGENT AND SUCH CP LENDER OR CP LENDERS,
IF ANY.  UPON DELIVERY OF THE EXECUTED ASSIGNMENT AND ACCEPTANCE TO THE
ADMINISTRATIVE AGENT, SUCH SELLING COMMITTED LENDER SHALL BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT.  THEREAFTER THE
PURCHASING COMMITTED LENDER SHALL FOR ALL PURPOSES BE A COMMITTED LENDER PARTY
TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A COMMITTED
LENDER UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY
HERETO AND NO FURTHER CONSENT OR ACTION BY BORROWER, THE LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED.


 


(C)           EACH OF THE COMMITTED LENDERS AGREES THAT IN THE EVENT THAT IT
SHALL CEASE TO HAVE THE REQUIRED RATINGS (AN “AFFECTED COMMITTED LENDER”), SUCH
AFFECTED COMMITTED LENDER SHALL BE OBLIGED, AT THE REQUEST OF THE CP LENDERS IN
SUCH COMMITTED LENDER’S LENDER GROUP OR THE APPLICABLE MANAGING AGENT, TO ASSIGN
ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO (X) ANOTHER COMMITTED LENDER OR
(Y) ANOTHER FUNDING ENTITY NOMINATED BY SUCH MANAGING AGENT AND ACCEPTABLE TO
SUCH AFFECTED CP LENDERS, AND WILLING TO PARTICIPATE IN THIS AGREEMENT THROUGH
THE TERMINATION DATE IN THE PLACE OF SUCH AFFECTED COMMITTED LENDER; PROVIDED
THAT THE AFFECTED COMMITTED LENDER RECEIVES PAYMENT IN FULL, PURSUANT TO AN
ASSIGNMENT AGREEMENT, OF AN AMOUNT EQUAL TO SUCH COMMITTED LENDER’S PRO RATA
SHARE OF THE OUTSTANDING ADVANCES AND INTEREST OWING TO THE COMMITTED LENDERS
AND ALL ACCRUED BUT UNPAID FEES AND OTHER COSTS AND EXPENSES PAYABLE IN RESPECT
OF ITS PRO RATA SHARE OF THE OUTSTANDING ADVANCES OF THE COMMITTED LENDERS.


 


(D)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
PURCHASING COMMITTED LENDER THEREUNDER AND THE SELLING COMMITTED LENDER
THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS
FOLLOWS:  (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH
SELLING COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR
ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (II) SUCH SELLING
COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE RELATED CP LENDER,
IF ANY, OR THE PERFORMANCE OR OBSERVANCE BY SUCH CP LENDER OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO; (III) SUCH PURCHASING COMMITTED LENDER CONFIRMS THAT IT HAS
RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF SUCH FINANCIAL
STATEMENTS AND OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO
MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE; (IV) SUCH PURCHASING COMMITTED LENDER WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY MANAGING AGENT, THE
SELLING

 

92

--------------------------------------------------------------------------------


 


COMMITTED LENDER OR ANY OTHER COMMITTED LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH
PURCHASING COMMITTED LENDER AND SUCH SELLING COMMITTED LENDER CONFIRM THAT SUCH
PURCHASING COMMITTED LENDER IS AN ELIGIBLE ASSIGNEE; (VI) SUCH PURCHASING
COMMITTED LENDER APPOINTS AND AUTHORIZES EACH OF THE ADMINISTRATIVE AGENT AND
THE APPLICABLE MANAGING AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO SUCH AGENT BY THE
TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO;
AND (VII) SUCH PURCHASING COMMITTED LENDER AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A COMMITTED LENDER.


 


(E)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO
HEREIN A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE COMMITTED
LENDERS AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF, EACH ADVANCE OWNED BY
EACH COMMITTED LENDER FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR, AND THE LENDERS, THE BORROWER AND THE MANAGING AGENTS MAY TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A COMMITTED LENDER HEREUNDER
FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE LENDERS, ANY MANAGING AGENT OR THE BORROWER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(F)            SUBJECT TO THE PROVISIONS OF THIS SECTION 11.1, UPON THEIR
RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY A SELLING COMMITTED LENDER
AND A PURCHASING COMMITTED LENDER, THE ADMINISTRATIVE AGENT SHALL, IF SUCH
ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF
EXHIBIT C HERETO, ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, AND THE ADMINISTRATIVE
AGENT SHALL THEN (I) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER
AND (II) GIVE PROMPT NOTICE THEREOF TO EACH MANAGING AGENT.


 


(G)           ANY COMMITTED LENDER MAY, IN THE ORDINARY COURSE OF ITS BUSINESS
AT ANY TIME SELL TO ONE OR MORE PERSONS (EACH A “PARTICIPANT”) PARTICIPATING
INTERESTS IN ITS PRO-RATA SHARE OF THE ADVANCES OF THE COMMITTED LENDERS OR ANY
OTHER INTEREST OF SUCH COMMITTED LENDER HEREUNDER.  NOTWITHSTANDING ANY SUCH
SALE BY A COMMITTED LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT, SUCH
COMMITTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, SUCH COMMITTED LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER, THE CP LENDERS, THE
MANAGING AGENTS AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH COMMITTED LENDER IN CONNECTION WITH SUCH COMMITTED LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  EACH COMMITTED LENDER AGREES THAT
ANY AGREEMENT BETWEEN SUCH COMMITTED LENDER AND ANY SUCH PARTICIPANT IN RESPECT
OF SUCH PARTICIPATING INTEREST SHALL NOT RESTRICT SUCH COMMITTED LENDER’S RIGHT
TO AGREE TO ANY AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION TO THIS AGREEMENT,
EXCEPT FOR ANY AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION SET FORTH IN
SECTION 12.1 OF THIS AGREEMENT.

 

93

--------------------------------------------------------------------------------


 


(H)           EACH COMMITTED LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 11.1, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER OR SERVICER FURNISHED TO
SUCH COMMITTED LENDER BY OR ON BEHALF OF THE BORROWER OR THE SERVICER.


 


(I)            NOTHING HEREIN SHALL PROHIBIT ANY COMMITTED LENDER FROM PLEDGING
OR ASSIGNING AS COLLATERAL ANY OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY FEDERAL
RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW AND ANY SUCH PLEDGE OR COLLATERAL
ASSIGNMENT MAY BE MADE WITHOUT COMPLIANCE WITH SECTION 11.1(A) OR
SECTION 11.1(B).


 


(J)            IN THE EVENT ANY COMMITTED LENDER CAUSES INCREASED COSTS,
EXPENSES OR TAXES TO BE INCURRED BY THE ADMINISTRATIVE AGENT, MANAGING AGENTS OR
THE RELATED CP LENDER IN CONNECTION WITH THE ASSIGNMENT OR PARTICIPATION OF SUCH
COMMITTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE
ASSIGNEE THEN SUCH COMMITTED LENDER AGREES THAT IT WILL MAKE REASONABLE EFFORTS
TO ASSIGN SUCH INCREASED COSTS, EXPENSES OR TAXES TO SUCH ELIGIBLE ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.

 


ARTICLE XII


 


MISCELLANEOUS


 


SECTION 12.1         AMENDMENTS AND WAIVERS.


 

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Committed Lenders; provided, however, that (i) without the
consent of the Committed Lenders in any Lender Group (other than the Lender
Group to which such Committed Lenders are being added), the Administrative Agent
and the applicable Managing Agent may, with the consent of Borrower, amend this
Agreement solely to add additional Persons as Committed Lenders hereunder,
(ii) any amendment of this Agreement that is solely for the purpose of
increasing the Commitment of a specific Committed Lender may be effected with
the written consent of the Borrower, the Administrative Agent and the affected
Committed Lender, (iii) any amendment waiver or other modification, the effect
of which is to create a commitment by any CP Lender to fund Advances hereunder,
shall not be effective without the consent of such CP Lender, and (iv) the
consent of each Committed Lender shall be required to:  (A) extend the
Commitment Termination Date or the date of any payment or deposit of Collections
by the Borrower or the Servicer, (B) reduce the amount (other than by reason of
the repayment thereof) or extend the time of payment of Advances Outstanding or
reduce the rate or extend the time of payment of Interest (or any component
thereof) or increase the Group Advance Limit of the related Lender Group,
(C) reduce any fee payable to the Administrative Agent or any Managing Agent for
the benefit of the Lenders, (D) amend, modify or waive any provision of the
definition of Required Committed Lenders or Section 2.11, Section 11.1(a),
Section 12.1, Section 12.9, or 12.10, (E) consent to or permit the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement, (F) amend or waive any Servicer Termination Event or Early

 

94

--------------------------------------------------------------------------------


 

Termination Event, (G) change the definition of “Borrowing Base,” “Charged-Off
Ratio,” “Default Ratio,” “Eligible Loan” or “Settlement Date,” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material affect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person.  The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.

 


SECTION 12.2         NOTICES, ETC.


 


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN PARAGRAPH
(B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY
CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS FOLLOWS:


 

(I)            IF TO THE BORROWER, TO IT AT 1521 WESTBRANCH DRIVE, SUITE 200,
MCLEAN, VIRGINIA 22102, ATTENTION OF CHAIRMAN, PRESIDENT AND TREASURER
(TELECOPIER NO. (703) 287-5801; TELEPHONE NO. (703) 287-5800). E-MAIL
GARY.GERSON@GLADSTONEMANAGEMENT.COM, DAVID.DULLUM@GLADSTONECOMPANIES.COM,
CHIP.STELLJES@GLADSTONECOMPANIES.COM;

 

(II)           IF TO THE ADMINISTRATIVE AGENT, TO BRANCH BANKING AND TRUST
COMPANY AT 200 WEST SECOND STREET, 16TH FLOOR, WINSTON-SALEM, NC 27101,
ATTENTION OF GREG DRABIK (TELECOPIER NO. (336) 733-2740; TELEPHONE NO. (336)
733-2730), E-MAIL GDRABIK@BBANDT.COM;

 

(III)          IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPIER NUMBER) SET
FORTH ON ITS SIGNATURE PAGE HERETO.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE

 

95

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


 


(C)           CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS
OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
THE OTHER PARTIES HERETO.


 


SECTION 12.3         NO WAIVER, RIGHTS AND REMEDIES.


 

No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.

 


SECTION 12.4         BINDING EFFECT.


 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns and, in addition, the provisions of Section 2.8 shall
inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Section 2.8, Section 7.18, Section 9.1 and Section 9.2 shall
inure to the benefit of the Backup Servicer.

 


SECTION 12.5         TERM OF THIS AGREEMENT.


 

This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V, and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made

 

96

--------------------------------------------------------------------------------


 

or deemed made by the Borrower pursuant to Article III and Article IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.


 


SECTION 12.6         GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION
TO VENUE.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA.  EACH OF THE SECURED PARTIES, THE BORROWER AND
THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NORTH CAROLINA SITTING IN FORSYTH COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE MIDDLE DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 12.2 (EXCEPT THAT FACSIMILE NOTICES SHALL NOT BE
EFFECTIVE FOR SERVICE OF PROCESS).  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

97

--------------------------------------------------------------------------------



 


SECTION 12.7         WAIVER OF JURY TRIAL.


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 


SECTION 12.8         COSTS, EXPENSES AND TAXES.


 


(A)           IN ADDITION TO THE RIGHTS OF INDEMNIFICATION GRANTED TO THE
ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE OTHER SECURED PARTIES AND ITS OR
THEIR AFFILIATES AND OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS THEREOF UNDER
ARTICLE IX HEREOF, THE BORROWER AGREES TO PAY ON DEMAND ALL REASONABLE COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS AND THE OTHER SECURED
PARTIES INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION (INCLUDING PERIODIC AUDITING), AMENDMENT OR MODIFICATION OF, OR
ANY WAIVER OR CONSENT ISSUED IN CONNECTION WITH, THIS AGREEMENT AND THE OTHER
DOCUMENTS TO BE DELIVERED HEREUNDER OR IN CONNECTION HEREWITH, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL
FOR THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS AND THE OTHER SECURED PARTIES
WITH RESPECT THERETO AND WITH RESPECT TO ADVISING THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS AND THE OTHER SECURED PARTIES AS TO THEIR RESPECTIVE RIGHTS AND
REMEDIES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER
OR IN CONNECTION HEREWITH, AND ALL COSTS AND EXPENSES, IF ANY (INCLUDING
REASONABLE COUNSEL FEES AND EXPENSES), INCURRED BY THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS OR THE OTHER SECURED PARTIES IN CONNECTION WITH THE ENFORCEMENT
OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER OR IN
CONNECTION HEREWITH (INCLUDING ANY HEDGE AGREEMENT).


 


(B)           THE BORROWER SHALL PAY ON DEMAND ANY AND ALL STAMP, SALES, EXCISE
AND OTHER TAXES AND FEES PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH
THE EXECUTION, DELIVERY, FILING AND RECORDING OF THIS AGREEMENT, THE OTHER
DOCUMENTS TO BE DELIVERED HEREUNDER OR ANY AGREEMENT OR OTHER DOCUMENT PROVIDING
LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR SUPPORT TO THE LENDER IN
CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR MAINTENANCE OF ADVANCES
HEREUNDER.


 


(C)           THE BORROWER SHALL PAY ON DEMAND ALL OTHER COSTS, EXPENSES AND
TAXES (EXCLUDING INCOME TAXES) (“OTHER COSTS”), INCLUDING, WITHOUT LIMITATION,
ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY
MANAGING AGENT IN

 

98

--------------------------------------------------------------------------------


 


CONNECTION WITH PERIODIC AUDITS OF THE BORROWER’S OR THE SERVICER’S BOOKS AND
RECORDS, WHICH ARE INCURRED AS A RESULT OF THE EXECUTION OF THIS AGREEMENT.


 


SECTION 12.9         NO PROCEEDINGS.


 

Each party hereto (other than each CP Lender, as to itself) hereby covenants and
agrees that on behalf of itself and each of its affiliates, that prior to the
date which is one year and one (1) day after the payment in full of all
indebtedness for borrowed money of a CP Lender, such party will not institute
against, or join any other Person in instituting against, such CP Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.  The provisions of this Section 12.9 shall survive the
termination of this Agreement.

 

Each of the parties hereto (other than the Administrative Agent and the Secured
Parties) hereby agrees that it will not institute against, or join any other
Person in instituting against the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one (1) year and one (1) day since the Collection
Date.

 


SECTION 12.10       RECOURSE AGAINST CERTAIN PARTIES.


 


(A)           NO RECOURSE UNDER OR WITH RESPECT TO ANY OBLIGATION, COVENANT OR
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ANY FEES OR ANY OTHER
OBLIGATIONS) OF THE ADMINISTRATIVE AGENT, ANY SECURED PARTY AS CONTAINED IN THIS
AGREEMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT ENTERED INTO BY IT
PURSUANT HERETO OR IN CONNECTION HEREWITH SHALL BE HAD AGAINST ANY PERSON OR ANY
MANAGER OR ADMINISTRATOR OF SUCH PERSON OR ANY INCORPORATOR, AFFILIATE,
STOCKHOLDER, OFFICER, EMPLOYEE OR DIRECTOR OF SUCH PERSON OR OF THE BORROWER OR
OF ANY SUCH MANAGER OR ADMINISTRATOR, AS SUCH, BY THE ENFORCEMENT OF ANY
ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE OR
OTHERWISE.


 


(B)           EACH OF PARTIES HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
OTHER TRANSACTIONS WITH A CP LENDER HEREUNDER SHALL BE WITHOUT RECOURSE OF ANY
KIND TO SUCH CP LENDER.  A CP LENDER SHALL HAVE NO OBLIGATION TO PAY ANY AMOUNTS
OWING HEREUNDER IN EXCESS OF ANY AMOUNT AVAILABLE TO SUCH CP LENDER AFTER PAYING
OR MAKING PROVISION FOR THE PAYMENT OF ANY COMMERCIAL PAPER NOTES OF SUCH CP
LENDER.  IN ADDITION, EACH PARTY HERETO AGREES THAT A CP LENDER SHALL HAVE NO
OBLIGATION TO PAY ANY OTHER PARTY, ANY AMOUNTS CONSTITUTING FEES, A
REIMBURSEMENT FOR EXPENSES OR INDEMNITIES (COLLECTIVELY, “EXPENSE CLAIMS”), AND
SUCH EXPENSE CLAIMS SHALL NOT CONSTITUTE A CLAIM AGAINST SUCH CP LENDER (AS
DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED STATES BANKRUPTCY CODE), UNLESS
OR UNTIL SUCH CP LENDER HAS RECEIVED AMOUNTS SUFFICIENT TO PAY SUCH EXPENSE
CLAIMS AND SUCH AMOUNTS ARE NOT REQUIRED TO PAY THE COMMERCIAL PAPER OF SUCH CP
LENDER.


 


(C)           THE PROVISIONS OF THIS SECTION 12.10 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.

 

99

--------------------------------------------------------------------------------


 


SECTION 12.11       PROTECTION OF SECURITY INTEREST; APPOINTMENT OF
ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT.


 


(A)           THE BORROWER SHALL, OR SHALL CAUSE THE SERVICER TO, CAUSE THIS
AGREEMENT, ALL AMENDMENTS HERETO AND/OR ALL FINANCING STATEMENTS AND
CONTINUATION STATEMENTS AND ANY OTHER NECESSARY DOCUMENTS COVERING THE RIGHT,
TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES
AND OF THE SECURED PARTIES TO THE COLLATERAL TO BE PROMPTLY RECORDED, REGISTERED
AND FILED, AND AT ALL TIME TO BE KEPT RECORDED, REGISTERED AND FILED, ALL IN
SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY LAW FULLY TO PRESERVE AND
PROTECT THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR
THE SECURED PARTIES HEREUNDER TO ALL PROPERTY COMPRISING THE COLLATERAL.  THE
BORROWER SHALL DELIVER OR, SHALL CAUSE THE SERVICER TO DELIVER, TO THE
ADMINISTRATIVE AGENT FILE-STAMPED COPIES OF, OR FILING RECEIPTS FOR, ANY
DOCUMENT RECORDED, REGISTERED OR FILED AS PROVIDED ABOVE, AS SOON AS AVAILABLE
FOLLOWING SUCH RECORDING, REGISTRATION OR FILING.  THE BORROWER AND THE SERVICER
SHALL COOPERATE FULLY IN CONNECTION WITH THE OBLIGATIONS SET FORTH ABOVE AND
WILL EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUIRED TO FULFILL THE INTENT OF
THIS SECTION 12.11.


 


(B)           THE BORROWER AGREES THAT FROM TIME TO TIME, AT ITS EXPENSE, IT
WILL PROMPTLY EXECUTE AND DELIVER ALL INSTRUMENTS AND DOCUMENTS, AND TAKE ALL
ACTIONS, THAT MAY REASONABLY BE NECESSARY OR DESIRABLE, OR THAT THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, TO PERFECT, PROTECT OR MORE FULLY
EVIDENCE THE SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT, AS AGENT FOR
THE SECURED PARTIES, IN THE COLLATERAL, OR TO ENABLE THE ADMINISTRATIVE AGENT OR
THE SECURED PARTIES TO EXERCISE AND ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER.


 


(C)           IF THE BORROWER OR THE SERVICER FAILS TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER AFTER FIVE (5) BUSINESS DAYS’ NOTICE FROM THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY (BUT SHALL NOT
BE REQUIRED TO) PERFORM, OR CAUSE PERFORMANCE OF, SUCH OBLIGATION; AND THE
ADMINISTRATIVE AGENT’S OR SUCH LENDER’S REASONABLE COSTS AND EXPENSES INCURRED
IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE BORROWER (IF THE SERVICER THAT
FAILS TO SO PERFORM IS THE BORROWER OR AN AFFILIATE THEREOF) AS PROVIDED IN
ARTICLE IX, AS APPLICABLE.  THE BORROWER IRREVOCABLY AUTHORIZES THE
ADMINISTRATIVE AGENT AND APPOINTS THE ADMINISTRATIVE AGENT AS ITS
ATTORNEY-IN-FACT TO ACT ON BEHALF OF THE BORROWER, (I) TO EXECUTE ON BEHALF OF
THE BORROWER AS DEBTOR AND TO FILE FINANCING STATEMENTS NECESSARY OR DESIRABLE
IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION TO PERFECT AND TO MAINTAIN THE
PERFECTION AND PRIORITY OF THE INTEREST OF THE SECURED PARTIES IN THE COLLATERAL
AND (II) TO FILE A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT
OR ANY FINANCING STATEMENT WITH RESPECT TO THE COLLATERAL AS A FINANCING
STATEMENT IN SUCH OFFICES AS THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION
DEEMS NECESSARY OR DESIRABLE TO PERFECT AND TO MAINTAIN THE PERFECTION AND
PRIORITY OF THE INTERESTS OF THE LENDERS IN THE COLLATERAL.  THIS APPOINTMENT IS
COUPLED WITH AN INTEREST AND IS IRREVOCABLE.


 


(D)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER WILL,
NOT EARLIER THAN SIX (6) MONTHS AND NOT LATER THAN THREE (3) MONTHS PRIOR TO THE
FIFTH ANNIVERSARY OF THE DATE OF FILING OF THE FINANCING STATEMENT REFERRED TO
IN SECTION 3.1 OR ANY OTHER FINANCING

 

100

--------------------------------------------------------------------------------


 


STATEMENT FILED PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH ANY ADVANCE
HEREUNDER, UNLESS THE COLLECTION DATE SHALL HAVE OCCURRED:


 

(I)    EXECUTE AND DELIVER AND FILE OR CAUSE TO BE FILED AN APPROPRIATE
CONTINUATION STATEMENT WITH RESPECT TO SUCH FINANCING STATEMENT; AND

 

(II)   DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT AN OPINION
OF THE COUNSEL FOR BORROWER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, CONFIRMING AND UPDATING THE OPINION DELIVERED PURSUANT
TO SECTION 3.1 WITH RESPECT TO PERFECTION AND OTHERWISE TO THE EFFECT THAT THE
COLLATERAL HEREUNDER CONTINUES TO BE SUBJECT TO A PERFECTED SECURITY INTEREST IN
FAVOR OF THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, SUBJECT TO
NO OTHER LIENS OF RECORD EXCEPT AS PROVIDED HEREIN OR OTHERWISE PERMITTED
HEREUNDER, WHICH OPINION MAY CONTAIN USUAL AND CUSTOMARY ASSUMPTIONS,
LIMITATIONS AND EXCEPTIONS.

 


SECTION 12.12       CONFIDENTIALITY.


 


(A)           EACH OF THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE OTHER
SECURED PARTIES AND THE BORROWER SHALL MAINTAIN AND SHALL CAUSE EACH OF ITS
EMPLOYEES AND OFFICERS TO MAINTAIN THE CONFIDENTIALITY OF THIS AGREEMENT AND THE
OTHER CONFIDENTIAL PROPRIETARY INFORMATION WITH RESPECT TO THE OTHER PARTIES
HERETO AND THEIR RESPECTIVE BUSINESSES OBTAINED BY IT OR THEM IN CONNECTION WITH
THE STRUCTURING, NEGOTIATING AND EXECUTION OF THE TRANSACTIONS CONTEMPLATED
HEREIN, EXCEPT THAT EACH SUCH PARTY AND ITS OFFICERS AND EMPLOYEES MAY
(I) DISCLOSE SUCH INFORMATION TO ITS EXTERNAL ACCOUNTANTS AND ATTORNEYS AND AS
REQUIRED BY AN APPLICABLE LAW, AS REQUIRED TO BE PUBLICLY FILED WITH SEC, OR AS
REQUIRED BY AN ORDER OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING, (II) DISCLOSE
THE EXISTENCE OF THIS AGREEMENT, BUT NOT THE FINANCIAL TERMS THEREOF AND
(III) DISCLOSE THIS AGREEMENT AND SUCH INFORMATION IN ANY SUIT, ACTION,
PROCEEDING OR INVESTIGATION (WHETHER IN LAW OR IN EQUITY OR PURSUANT TO
ARBITRATION) INVOLVING AND OF THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT FOR
THE PURPOSE OF DEFENDING ITSELF, REDUCING ITSELF, REDUCING ITS LIABILITY, OR
PROTECTING OR EXERCISING ANY OF ITS CLAIMS, RIGHTS, REMEDIES, OR INTERESTS UNDER
OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT.


 


(B)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE BORROWER
HEREBY CONSENTS TO THE DISCLOSURE OF ANY NONPUBLIC INFORMATION WITH RESPECT TO
IT FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN AND IN THE
TRANSACTION DOCUMENTS (I) TO THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES BY
EACH OTHER, (II) BY THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO ANY
PROSPECTIVE OR ACTUAL ELIGIBLE ASSIGNEE OR PARTICIPANT OF ANY OF THEM OR
(III) BY THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF A SURETY, GUARANTY OR CREDIT OR LIQUIDITY
ENHANCEMENT TO A SECURED PARTY AND TO ANY OFFICERS, DIRECTORS, MEMBERS,
EMPLOYEES, OUTSIDE ACCOUNTANTS AND ATTORNEYS OF ANY OF THE FOREGOING, PROVIDED
EACH SUCH PERSON IS INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
AGREE TO BE BOUND HEREBY.  IN ADDITION, THE SECURED PARTIES AND THE
ADMINISTRATIVE AGENT MAY DISCLOSE ANY SUCH NONPUBLIC INFORMATION PURSUANT TO ANY
LAW, RULE, REGULATION, DIRECTION, REQUEST OR ORDER OF ANY JUDICIAL,
ADMINISTRATIVE OR REGULATORY AUTHORITY OR PROCEEDINGS.

 

101

--------------------------------------------------------------------------------


 


(C)           THE BORROWER AND THE SERVICER EACH AGREES THAT IT SHALL NOT (AND
SHALL NOT PERMIT ANY OF ITS AFFILIATES TO) ISSUE ANY NEWS RELEASE OR MAKE ANY
PUBLIC ANNOUNCEMENT PERTAINING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) UNLESS
SUCH NEWS RELEASE OR PUBLIC ANNOUNCEMENT IS REQUIRED BY LAW, IN WHICH CASE THE
BORROWER OR THE SERVICER SHALL CONSULT WITH THE ADMINISTRATIVE AGENT AND EACH
MANAGING AGENT PRIOR TO THE ISSUANCE OF SUCH NEWS RELEASE OR PUBLIC
ANNOUNCEMENT.  THE BORROWER AND THE SERVICER EACH MAY, HOWEVER, DISCLOSE THE
GENERAL TERMS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO TRADE CREDITORS, SUPPLIERS AND OTHER SIMILARLY-SITUATED
PERSONS SO LONG AS SUCH DISCLOSURE IS NOT IN THE FORM OF A NEWS RELEASE OR
PUBLIC ANNOUNCEMENT.


 


SECTION 12.13       EXECUTION IN COUNTERPARTS; SEVERABILITY; INTEGRATION.


 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than the Fee Letter.

 


SECTION 12.14       AMENDMENT AND RESTATEMENT.


 

This Agreement amends and restates in its entirety that certain Amended and
Restated Credit Agreement dated as of October 16, 2008, among the Borrower, the
Servicer, the lenders party thereto, the managing agents named therein, and
Deutsche Bank AG, New York Branch, as administrative agent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

BORROWER:

 

 

 

 

GLADSTONE BUSINESS INVESTMENT, LLC

 

 

 

 

 

 

 

By:  

 

 

 

Name: David Dullum

 

 

Title: President

 

 

 

 

Gladstone Business Investment, LLC

 

1521 Westbranch Drive, Suite 200

 

McLean, Virginia 22102

 

Attention: President

 

Facsimile No.: (703) 287-5801

 

Telephone No.: (703) 286-7000

 

E-mail: David.Dullum@gladstonecompanies.com

 

--------------------------------------------------------------------------------


 

 

SERVICER:

 

 

 

 

GLADSTONE MANAGEMENT CORPORATION

 

 

 

 

 

 

 

By:  

 

 

 

Name: David Gladstone

 

 

Title: Chairman

 

 

 

 

Gladstone Management Corporation

 

1521 Westbranch Drive, Suite 200

 

McLean, Virginia 22102

 

Attention: Chairman

 

Facsimile No.: (703) 287-5801

 

Telephone No.: (703) 286-7000

 

E-mail: David.Gladstone@gladstonecompanies.com

 

--------------------------------------------------------------------------------


 

 

COMMITTED LENDER and MANAGING AGENT:

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

Commitment: $25,000,000

 

 

 

200 W. 2nd Street

 

Winston-Salem, NC 27101

 

Attention: Greg Drabik

 

Facsimile No.: (336)733-2740

 

Telephone No.: (336)733-2730

 

E-mail: gdrabik@bbandt.com

 

--------------------------------------------------------------------------------


 

 

COMMITTED LENDER and MANAGING AGENT for the Key Lender Group:

 

 

 

 

KEY EQUIPMENT FINANCE INC.

 

 

 

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

 

 

 

Commitment: $25,000,000

 

 

 

 

 

 

 

1000 South McCaslin Blvd.

 

Mailstop: CO-18-SP-0105

 

Superior, CO 80027

 

Attention: Todd T. Oliver

 

Facsimile No.: (720) 304-1470

 

Telephone No.: (720) 304-1245

 

E-mail:  LAS.Operations.KEF@key.com

 

 

 

 

with a copy to:

 

 

 

 

19100 Von Karman Avenue

 

Suite 250

 

Mailstop: CA-01-19-0250

 

Irvine, CA 92612

 

Attention: Rian Emmett

 

Facsimile No.: (216) 357-6708

 

Telephone No.: (949) 757-8942

 

E-mail:  rian.w.emmett@key.com

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

200 W. 2nd Street

 

Winston-Salem, NC 27101

 

Attention: Greg Drabik

 

Facsimile No.: (336)733-2740

 

Telephone No.: (336)733-2730

 

E-mail: gdrabik@bbandt.com

 

--------------------------------------------------------------------------------